Case 19-34574-KRH         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                  Desc Main
                                 Document    Page 1 of 131


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


     In re:
                                                        Chapter 11

     LECLAIRRYAN PLLC,
                                                        Case No. 19-34574 (KRH)

     Debtor.


               Notes and Statements of Limitations, Methodology, and Disclaimer Regarding
                          Debtor’s Schedules and Statements of Financial Affairs

 GENERAL BACKGROUND AND DEFINITIONS

 LeClairRyan PLLC (“LeClair” or the “Debtor”) submits the attached Schedules of Assets and
 Liabilities (collectively, the “Schedules” and each a “Schedule”), Statement of Financial Affairs
 (the “SOFAs”), and Statement of Equity Security Holders (“SESH”) pursuant to 11 U.S.C. § 521
 and Federal Rule of Bankruptcy Procedure 1007. The Debtor, with the assistance of its advisors,
 prepared the Schedules and the SOFAs pursuant to Section 521 of title 11 of the United States
 Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure.

 The Schedules, SOFAs and SESH contain unaudited information, which is subject to further
 review, verification, and potential adjustment. Accordingly, while the Debtor’s management and
 professionals have made every reasonable effort to ensure that the Schedules, SOFAs and SESH
 are accurate and complete based on the information available at the time of preparation and
 filing, inadvertent errors or omissions may exist. Further, the subsequent receipt of information
 may result in material changes in financial and other data contained in these Schedules, SOFAs,
 and SESH.

 The Debtor, on behalf of the Estate (as hereafter defined), reserves all rights to amend and/or
 supplement the Schedules, SOFAs and SESH from time to time as necessary or appropriate.

 These Notes and Statement of Limitations, Methodology, and Disclaimer Regarding Debtor’s
 Schedules and Statement of Financial Affairs (the “Notes”) are incorporated by reference in, and
 comprise an integral part of, the Schedules, SOFAs and SESH and should be referred to in
 connection with any review of the Schedules, SOFAs and SESH. The Notes and the Schedules
 and SOFAs and SESH represent the Debtor’s best efforts as of the Petition Date and should not
 be relied upon for information relating to current or future financial conditions, events, or
 performance of the Debtor.
Case 19-34574-KRH          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                    Desc Main
                                  Document    Page 2 of 131


 The contents of these Schedules, SOFAs and SESH constitute neither a waiver of any rights or
 claims of the Estate nor an admission of the existence, amount, nature or validity of potential
 claims against the Debtor. The Debtor, on behalf of the Estate, reserves the right to dispute or
 challenge the status and amount of any claim listed on Schedules D, E or F.

 Christopher Lange, in his capacity as a member of the LeClairRyan Dissolution Committee,
 signed the Schedules, SOFAs and SESH. In reviewing and signing the Schedules, SOFAs and
 SESH, Mr. Lange necessarily relied upon the efforts, statements and representations of the
 Debtor’s other personnel and professionals. Mr. Lange has not personally verified the accuracy
 of each individual statement and representation, including, for example, those concerning
 amounts owed to individual creditors, classification of such amounts and creditors’ addresses.

 DESCRIPTION OF CASE

 On September 3, 2019 (the “Petition Date”), LeClair filed a voluntary petition for relief under chapter 11
 of the Bankruptcy Code.

 On September 12, 2019 the United States Trustee filed the Notice of Motion to Convert Case to Chapter
 [Doc. No. 61]. The Court denied the motion on September 27, 2019 [Doc. No. 134]. However, on
 October 4, 2019 upon the express consent of the Debtor, the Court entered an order granting the
 conversion to Chapter 7 [Doc. No. 140] and appointed Lynn Tavenner as the chapter 7 trustee (the
 “Trustee”) of the Debtor’s estate (the “Estate”).

 BASIS OF PRESENTATION

 The Schedules require the Debtor to report assets at current market values. In instances where the Debtor
 had current valuations, the Schedules and SOFAs reflect those values. Otherwise, the Debtor reported
 assets on a net book value basis and noted such treatment. In addition, the amounts shown for total assets
 and liabilities exclude items identified as “unknown” or “undetermined” and, thus, ultimate assets and
 liabilities may differ materially from the amounts in the Schedules.

 For these and other reasons, the Schedules and SOFAs may not reconcile to the Debtor’s books and
 records which it prepares on a modified cash basis. Furthermore, these Schedules, SOFAs and SESH do
 not purport to represent financial statements and do not necessarily reflect the amounts that would be set
 forth in financial statements prepared in accordance with generally accepted accounting principles
 (“GAAP”).
 The Debtor makes no representation of the value ultimately realizable from or the collectability of any
 assets presented herein.
Case 19-34574-KRH         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                  Desc Main
                                 Document    Page 3 of 131


 CAUSES OF ACTION

 Despite its best efforts to identify all known assets as described above, the Debtor has not
 conducted any analysis of potential claims and/or causes of actions against, and potential
 recoveries from, third parties or the values of any such claims. As such, no such asset is
 specifically identified notwithstanding the likelihood that numerous claims and/or causes of
 action exist. The Debtor reserves, on behalf of the Estate, all rights of the Estate to assert any and
 all such claims and causes of action, whether or not listed in these Schedules and SOFAs.
 Further, nothing contained in these Notes, the Schedules, SOFAs or SESH shall constitute a
 waiver of any such claims or causes of action or in any way prejudice or impair the assertion of
 such claims or causes of action.


 RECHARACTERIZATION

 Given the conversion to chapter 7, the Debtor did not have ample opportunity for its
 professionals to fully analyze items from a legal characterization basis. Accordingly, the Debtor
 may not have correctly characterized, classified, categorized, and / or designated claims, assets,
 liabilities, executory contracts, unexpired leases, and other items reported in the Schedules,
 SOFAs and SESH, and as a result hereby reserves all rights of the Estate to recharacterize,
 reclassify, recategorize, or redesignate items reported in the Schedules, SOFAs and SESH at a
 later time as necessary or appropriate as additional information becomes available.

 CLAIMS DESCRIPTION

 Any failure to designate a claim on the Schedules as “disputed,” “contingent” and/or
 “unliquidated” does not constitute an admission by the Debtor that such amount is not
 “disputed,” “contingent” and/or “unliquidated.” The Debtor, on behalf of the Estate, reserves the
 Estate’s rights to (i) dispute or assert offsets or defenses to any claim on the Schedules on any
 grounds, including, but not limited to, amount, liability, priority, status, description or
 classification or (ii) amend the Schedules to designate any claim as “disputed,” “contingent”
 and/or “unliquidated.”

 CONFIDENTIAL INFORMATION

 The Debtor has omitted certain information from the Schedules and SOFAs due to the nature of
 an agreement between the Debtor and a third party, legal ethical requirements, preservation of
 clients’ legal privilege, or European Union privacy regulations. Due to the Debtor’s concern for
 the privacy of individuals or clients, in some instances, the Debtor has omitted names, addresses,
 and/or other identifying information from the Schedules and SOFAs. However, the Debtor can
 assist the Trustee on behalf of the Estate in locating certain information in appropriate
 circumstances.
Case 19-34574-KRH        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52              Desc Main
                                Document    Page 4 of 131


                                      NOTES TO SCHEDULES



 SCHEDULE B11 – ACCOUNTS RECEIVABLE

 The Debtor has presented accounts receivable at summary rather than client level due to
 concerns of confidentiality and/or the ethically or commercially sensitive nature of the
 information. The Debtor can assist the Trustee on behalf of the Estate in locating certain
 information in appropriate circumstances.

 SCHEDULE B60 – PATENTS, COPYRIGHTS, AND OTHER INTELLECTUAL PROPERTY

 The Debtor neither kept records of, nor registered, and accordingly, has not provided detail for
 all its copyrighted materials. Generally, the copyrighted materials not included herein were
 general business presentations, marketing materials, and correspondence. All registered
 trademarks and service marks are detailed on Schedule B60.

 SCHEDULE B39/B41 – OFFICE EQUIPMENT, FURNISHINGS, AND SUPPLIES

 The Debtor does not have current appraisals or other valuations of its fixed assets. Accordingly,
 Schedule B39/41 includes the aggregate net book value by location as of August 31, 2019, the
 last day preceding the Petition Date through which the Debtor had calculated and recorded
 depreciation expense. The Debtor abandoned much of its office equipment and furnishings
 immediately following the Petition Date. Accordingly, the value of remaining assets may be
 materially lower than the value presented herein.

 SCHEDULE E – PRIORITY CLAIMS

 Amounts listed on Schedule E may in the aggregate for a particular creditor exceed the statutory
 cap provided at 11 U.S.C. § 507; to the extent the same occurs, amounts over said cap shall be
 general unsecured claims.

 Schedule E4 includes wages and salaries payable to both terminated and ongoing employees as
 of the Petition Date. Pursuant to Court order, the Debtor paid certain of these amounts. Wage-
 related claims are therefore lower as of the filing of these Schedules than at the Petition Date.

 Schedule E4 also includes amounts payable as paid time off (“PTO”). Similar to wage claims,
 some employees took PTO, thereby reducing the balance of those employees’ PTO claims versus
 the amounts shown herein. Additionally, the final amounts payable to certain employees may
 need to be adjusted based on the date said employee was terminated.

 Due to one or more of the foregoing, many employees’ potential claims detailed herein are
 designated as “Contingent” and /or “Unliquidated.”

 SCHEDULE F – CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
Case 19-34574-KRH        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52              Desc Main
                                Document    Page 5 of 131


 Schedule F presents amounts owed to general unsecured creditors as of the Petition Date.
 Included in Schedule F are amounts payable to certain former members and/or shareholders of
 the Debtor in the form of stock subscriptions, membership interest, dividends, interest and other
 items. The amounts provided herein are listed on the Debtor’s books and record in conflicting
 amounts and, as such, are being provided for notice purposes. Furthermore, inclusion on
 Schedule F is merely for informational purposes and no legal connotation should be drawn from
 the category of “creditor” in that the same may actually be “shareholder” and/or “member” with
 an equity interest based on various facts and circumstances.

 SCHEDULE G – EXECUTORY CONTRACTS

 The Debtor did not maintain a central repository for contracts. Accordingly, the items listed
 hereon are those identified by various members of the Debtor’s wind-down team. There are,
 therefore, likely numerous executory contracts and/or leases not included herein.

 The Debtor did not include on Schedule G any client engagement letters as contracts given
 concerns over client confidentiality and legal ethics requirements. The Debtor can assist the
 Trustee on behalf of the Estate in locating certain information in appropriate circumstances.


                        NOTES TO STATEMENTS OF FINANCIAL AFFAIRS


 SOFA 4 - PAYMENTS TO INSIDERS IN THE 1 YEAR PERIOD

 Out of an abundance of caution, firm members, officers, managers, other managing agents, and
 affiliates of the Debtor, as well as any of the forgoing held out to the public as such, are
 addressed herein. Inclusion on or exclusion from the SOFA 4 is not meant to be a legal
 conclusion as to “insider” status (or lack thereof).


 SOFA 6 – SETOFFS

 The amounts provided herein are included out of an abundance of caution. Pursuant to a letter
 agreement dated July 19, 2019, the Debtor arguably granted permission to ABL Alliance, LLP.


 SOFA 26D –FINANCIAL STATEMENTS ISSUED WITHIN 2 YEARS

 The Debtor’s CFO did not prepare or tender any financial statements within the two-year period
 to third parties. However, it is uncertain if any member of the firm may have tendered financial
 information to any party.
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                  Desc Main
                                                           Document    Page 6 of 131




 Fill in this information to identify the case:

 Debtor name         LeClairRyan PLLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-34574
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.
                               October 31, 2019                            /s/ Christopher Lange
        Executed on                                                  X
                                                                         Signature of individual signing on behalf of debtor
                                                                           Christopher Lange
                                                                         Printed name
                                                                           Dissolution Committee Member
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 19-34574-KRH                                    Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                                         Desc Main
                                                                       Document    Page 7 of 131
 Fill in this information to identify the case:

 Debtor name            LeClairRyan PLLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF VIRGINIA

 Case number (if known)               19-34574
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $      21,156,848.48

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $      21,156,848.48


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $      15,966,788.13


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $           742,456.55

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$      41,473,971.28


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        58,183,215.96




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                 Desc Main
                                                           Document    Page 8 of 131
 Fill in this information to identify the case:

 Debtor name         LeClairRyan PLLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-34574
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number


            3.1.   Bank of America                                          Operating                    4602                                    $6,202.22




            3.2.   HSBC                                                     Operating - Delaware         0233                                        $864.06




            3.3.   Santander                                                Checking                     4474                                           $0.00




            3.4.   HSBC                                                     Operating                    0110                                  $35,534.64




            3.5.   HSBC                                                     Payroll (ZBA)                0128                                           $0.00




            3.6.   HSBC                                                     Operating - VCF              0730                                 $453,199.07




            3.7.   Wells Fargo                                              Operating                    8350                                  $10,371.12

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                           Document    Page 9 of 131
 Debtor            LeClairRyan PLLC                                                           Case number (If known) 19-34574
                   Name




 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                      $506,171.11
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
                     Cash Collateral Account f/b/o MA-60 State Associates, LLC.
            7.1.     Bank of America.                                                                                                 $635,299.13



                     Security Deposit - Richmond.
            7.2.     Parmenter 919 Main Street, LP, LLLP.                                                                            $107,609.24



                     Security Deposit - Alexandria.
            7.3.     Carlyle Overlook Owner, LLC.                                                                                    $197,255.20



                     Security Deposit - Washington DC.
            7.4.     Ponte Gadea Washington, LLC.                                                                                    $250,000.00



                     Security Deposit - Newark.
            7.5.     Matrix One Riverfront Plaza, LLC.                                                                                 $82,627.18



                     Security Deposit - San Francisco.
            7.6.     BCAL 44 Montgomery Property LLC.                                                                                $300,000.00



                     Security Deposit - New Haven.
            7.7.     New Boston Long Wharf LLC.                                                                                      $200,000.00



                     Security Deposit - New York Loc 26.
            7.8.     Latham and Watkins LLP.                                                                                         $433,575.00



                     Security Deposit - Annapolis.
            7.9.     Admiral Cochrane, LLC.                                                                                            $15,625.38



            7.10 Security Deposit - West Palm Beach.
            .    Quest Workspaces 515 N. Flagler LLC.                                                                                    $3,950.00



            7.11 Security Deposit - Philadelphia.
            .    Regus Management Group, LLC.                                                                                            $5,356.70
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 10 of 131
 Debtor           LeClairRyan PLLC                                                            Case number (If known) 19-34574
                  Name




           7.12 Security Deposit - Sacramento.
           .    Hines Sacramento Wells Fargo Center LP.                                                                                $25,182.33



           7.13 Security Deposit - Providence.
           .    Baltic Providence, LLC.                                                                                                    $725.00



           7.14 Security Deposit - Dallas.
           .    Regus Management Group, LLC.                                                                                             $2,295.00



           7.15
           .    United States Patent and Trademark Office - Deposits (505409)                                                                $98.00



           7.16
           .    United States Patent and Trademark Office - Deposits (501563)                                                              $824.13



           7.17
           .    World Intellectual Property Organization Deposits                                                                          $586.28



           7.18 Security Deposit - Norfolk.
           .    Hertz Norfolk 999 Waterside, LLC.                                                                                        $9,647.49



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.    Hunton Andrews Kurth - Advance Payment Retainer                                                                     $13,283.00




           8.2.    American Legal Claims Services - Advance Deposit Retainer                                                           $10,000.00




           8.3.    Protiviti - Retainer                                                                                              $158,500.00




           8.4.    Employee Advances                                                                                                           $0.00




           8.5.    Thomson Reuters - Vendor Prepayment                                                                               $168,437.62




           8.6.    Element55 - Vendor Prepayment                                                                                         $6,666.33


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 11 of 131
 Debtor           LeClairRyan PLLC                                                            Case number (If known) 19-34574
                  Name




           8.7.    One Place - Vendor Prepayment                                                                                       $13,393.33




           8.8.    City of Richmond - Business License Prepayment                                                                      $36,226.46




           8.9.    City of Alexandria - Business License Prepayment                                                                    $23,666.84



           8.10
           .    City of Charlottesville - Business License Prepayment                                                                    $3,687.02



           8.11
           .    Cheetah - Vendor Prepayment                                                                                              $8,804.46



           8.12
           .    Nimmer - Vendor Prepayment                                                                                               $3,736.72



           8.13
           .    BNA - Vendor Prepayment                                                                                                  $2,100.00



           8.14
           .    Intellistat - Vendor Prepayment                                                                                        $15,325.00



           8.15
           .    LinkedIn - Vendor Prepayment                                                                                           $32,938.33



           8.16
           .    Portfolio Media, Inc. - Vendor Prepayment                                                                              $11,308.67



           8.17
           .    Ivanti, Inc. - Vendor Prepayment                                                                                         $4,958.33



           8.18
           .    Cherwell Software, LLC - Vendor Prepayment                                                                             $16,425.00



           8.19
           .    SilkRoad Technology, Inc. - Vendor Prepayment                                                                          $11,214.00



           8.20
           .    American LegalNet, Inc. - Vendor Prepayment                                                                              $6,977.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 12 of 131
 Debtor         LeClairRyan PLLC                                                              Case number (If known) 19-34574
                Name


           8.21
           .    Financial Accounting Standards Board - Vendor Prepayment                                                                 $1,443.72



           8.22
           .    ChemDraw - Vendor Prepayment                                                                                             $5,576.00



           8.23
           .    Intelligize - Vendor Prepayment                                                                                          $5,250.00



           8.24
           .    Bloomberg - Vendor Prepayment                                                                                          $14,554.32



           8.25
           .    Int App Inc. - Vendor Prepayment                                                                                       $24,386.54



           8.26
           .    Bomgar - Vendor prepayment                                                                                             $20,947.50



           8.27
           .    LogMeIn Rescue - Vendor Prepayment                                                                                       $4,326.40



           8.28
           .    Legal Anywhere - Vendor Prepayment                                                                                       $8,200.00



           8.29
           .    CAM - Vendor Prepayment                                                                                                  $2,698.93



           8.30
           .    Big Hand, Inc. - Vendor Prepayment                                                                                     $85,273.00



           8.31
           .    Proof Point - Vendor Prepayment                                                                                          $3,333.00



           8.32
           .    Lenovo - Vendor Prepayment                                                                                             $20,833.12



           8.33
           .    Aderant North America Inc. - Vendor Prepayment                                                                           $5,583.33



           8.34
           .    CCH Incorporated - Vendor Prepayment                                                                                     $3,848.69


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 13 of 131
 Debtor         LeClairRyan PLLC                                                              Case number (If known) 19-34574
                Name


           8.35
           .    CDW Direct, LLC - Vendor Prepayment                                                                                      $1,988.47



           8.36
           .    DocsCorp LLC - Vendor Prepayment                                                                                         $2,946.55



           8.37
           .    EOS - Vendor Prepayment                                                                                                  $3,497.88



           8.38
           .    Hopkins Bruce Publishers Corp - Vendor Prepayment                                                                        $1,320.00



           8.39
           .    KnowBe4, Inc. - Vendor Prepayment                                                                                      $17,799.17



           8.40
           .    MiniSoft, Inc. - Vendor Prepayment                                                                                       $3,689.04



           8.41
           .    Norfolk City Treasurer - Vendor Prepayment                                                                             $23,428.22



           8.42
           .    San Francisco Tax Collector - Vendor Prepayment                                                                        $23,452.43



           8.43
           .    City of Roanoke, Treasurer - Vendor Prepayment                                                                         $13,186.50



           8.44
           .    ZOHO Corporation - Vendor Prepayment                                                                                     $1,196.67



           8.45
           .    Practising Law Institute - Vendor Prepayment                                                                           $24,875.00



           8.46
           .    City of Los Angeles Business Tax - Vendor Prepayment                                                                   $17,810.66




 9.        Total of Part 2.                                                                                                      $3,159,749.31
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                             Desc Main
                                                          Document     Page 14 of 131
 Debtor         LeClairRyan PLLC                                                               Case number (If known) 19-34574
                Name


     Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                        12,819,940.21    -                                0.00 = ....             $12,819,940.21
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                           10,295,731.49    -                      5,641,806.00 =....                  $4,653,925.49
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                        $17,473,865.70
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No. Go to Part 5.
     Yes Fill in the information below.
                                                                                                        Valuation method used    Current value of
                                                                                                        for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     LeClairRyan, a Michigan Domestic
           15.1.     Professional Firm                                              100         %       N/A                                  Unknown



                     LeClairRyan LLP, a Delaware Limited
           15.2.     Liability Partnership                                          100         %       N/A                                  Unknown




           15.3.     Biedermann Reif Hoenig & Ruff, P.C                             100         %       N/A                                  Unknown



                     The LeClairRyan Foundation, a Virginia
           15.4.     non-stock corporation                                          100         %       N/A                                  Unknown




           15.5.     ULX Partners, LLC                                              1           %       N/A                                  Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                   $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 15 of 131
 Debtor         LeClairRyan PLLC                                                              Case number (If known) 19-34574
                Name



     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See Schedule A/B.39                                                     $1,870,438.41     Net Book Value                         Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           See Schedule A/B.41                                                       $235,755.34     Net Book Value                         Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                             Desc Main
                                                          Document     Page 16 of 131
 Debtor         LeClairRyan PLLC                                                              Case number (If known) 19-34574
                Name

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Leasehold
                     Improvements.
                     Richmond, VA office
                     building located at
                     919 East Main Street,
                     24th Floor,
                     Richmond, VA 23219                   Tenant                   $1,267,842.46     Net Book Value                          Unknown


           55.2.     Leasehold
                     Improvements.
                     Innsbrook office
                     building located at
                     4201 Dominion Blvd.,
                     Suite 200, Glen Allen,
                     VA 23060.                            Tenant                            $0.00    Net Book Value                          Unknown


           55.3.     Leasehold
                     Improvements.
                     Norfolk, VA office
                     building located at
                     999 Waterside Drive,
                     Suite 2100, Norfolk,
                     VA 23510.                            Tenant                      $13,506.98     Net Book Value                          Unknown


           55.4.     Leasehold
                     Improvements.
                     Alexandria, VA office
                     building located at
                     2318 Mill Road, Suite
                     1100, Alexandria, VA
                     22314.                               Tenant                      $15,182.27     Net Book Value                          Unknown


           55.5.     Leasehold
                     Improvements.
                     Charlottesville, VA
                     office building
                     located at 123 East
                     Main Street, Suite
                     800, Charlottesville,
                     VA 22902.                            Tenant                      $21,971.98     Net Book Value                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 17 of 131
 Debtor         LeClairRyan PLLC                                                              Case number (If known) 19-34574
                Name

           55.6.     Leasehold
                     Improvements.
                     Washington DC
                     office building
                     located at 815
                     Connecticut Avenue
                     NW, Suite 620,
                     Washington, DC
                     20006.                               Tenant                     $203,862.83     Net Book Value                      Unknown


           55.7.     Leasehold
                     Improvements.
                     Boston, MA office
                     building located at
                     One International
                     Place, Suite 1110,
                     Boston, MA
                     02110-2602.                          Tenant                            $0.00    Net Book Value                      Unknown


           55.8.     Leasehold
                     Improvements.
                     New York, NY office
                     building located at
                     830 Third Ave, #5,
                     New York, NY 10022.                  Tenant                            $0.00    Net Book Value                      Unknown


           55.9.     Leasehold
                     Improvements.
                     Williamsburg, VA
                     office building
                     located at 5425
                     Discovery Park Blvd.,
                     Suite 200,
                     Williamsburg, VA
                     23188.                               Tenant                            $0.00    Net Book Value                      Unknown


           55.10 Leasehold
           .     Improvements.
                     Newark, NJ office
                     building located at 1
                     RFP PLZ, 1037
                     Raymond. Blvd., 16th
                     Floor, Newark, NJ
                     07102.                               Tenant                        $9,967.37    Net Book Value                      Unknown


           55.11 Leasehold
           .     Improvements.
                     Rochester, NY office
                     building located at 70
                     Linden Oaks, Suite
                     210, Rochester, NY
                     14625.                               Tenant                            $0.00    Net Book Value                      Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 18 of 131
 Debtor         LeClairRyan PLLC                                                              Case number (If known) 19-34574
                Name

           55.12 Leasehold
           .     Improvements.
                     Philadelphia, PA
                     office building
                     located at 1818
                     Market Street, Suite
                     2600, Philadelphia,
                     PA 19103.                            Tenant                         $866.88     Net Book Value                      Unknown


           55.13 Leasehold
           .     Improvements.
                     Los Angeles, CA
                     office building
                     located at 725 S.
                     Figueroa Street, Suite
                     350, Los Angeles, CA
                     90017.                               Tenant                      $67,287.89     Net Book Value                      Unknown


           55.14 Leasehold
           .     Improvements.
                     San Francisco, CA
                     office building
                     located at 44
                     Montgomery Street,
                     18th Floor, San
                     Francisco, CA 94104.                 Tenant                     $746,830.81     Net Book Value                      Unknown


           55.15 Leasehold
           .     Improvements.
                     New Haven, CT office
                     building located at
                     545 Long Wharf
                     Drive, 9th Floor, New
                     Haven. CT 06511.                     Tenant                      $10,783.91     Net Book Value                      Unknown


           55.16 Leasehold
           .     Improvements.
                     Hartford, CT office
                     building located at 1
                     Financial Plaza, 755
                     Main Street, Suite
                     2000, Hartford, CT
                     06103.                               Tenant                            $0.00    Net Book Value                      Unknown


           55.17 Leasehold
           .     Improvements.
                     New York, NY office
                     building located at
                     885 Third Ave, 16th
                     Floor, New York, NY
                     10022.                               Tenant                      $53,383.99     Net Book Value                      Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 19 of 131
 Debtor         LeClairRyan PLLC                                                              Case number (If known) 19-34574
                Name

            55.18 Leasehold
            .     Improvements.
                     Annapolis, MD office
                     building located at
                     222 Severn Avenue,
                     Suite 2B, Building 1,
                     2nd Floor, Annapolis,
                     MD 21401.                            Tenant                     $246,149.32       Net Book Value                       Unknown


            55.19 Leasehold
            .     Improvements.
                     Houston, TX office
                     building located at
                     1233 West Loop
                     South, Suite 1000,
                     Houston, TX 77027.                   Tenant                        $2,152.24      Net Book Value                       Unknown


            55.20 Leasehold
            .     Improvements.
                     Roanoke, VA office
                     building located at
                     1800 Wells Fargo
                     Tower, 18th Floor, 18
                     S. Jefferson Street,
                     Roanoke, VA 24006.                   Tenant                      $38,159.05       Net Book Value                       Unknown




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            acceLR trademark (App. No. 87468440)                                            $0.00      N/A                                  Unknown


            LeClairRyan trademark (Reg. No. 3525317)                                        $0.00      N/A                                  Unknown


            LeClairRyan trademark (Reg. No. 3426155)                                        $0.00      N/A                                  Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 20 of 131
 Debtor         LeClairRyan PLLC                                                              Case number (If known) 19-34574
                Name

            Acamonitor trademark (Reg. No. 4915481)                                         $0.00    N/A                                    Unknown


            LR Workplace Defender trademark (App. No.
            87497564)                                                                       $0.00    N/A                                    Unknown



 61.        Internet domain names and websites
            www.leclairryan.com                                                             $0.00    N/A                                    Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            LeClairRyan Client List                                                    Unknown                                              Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

            Nautilus Insurance Company - Professional Insurance                                                                             Unknown


            Travelers Casualty and Surety Company of America -
            Crime Insurance                                                                                                                 Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 21 of 131
 Debtor         LeClairRyan PLLC                                                              Case number (If known) 19-34574
                Name




           R T Specialty LLC - Excess Earthquake Insurance                                                                               Unknown



           Continental Casualty Company - Fiduciary Insurance                                                                            Unknown



           Hartford Fire Insurance Company - Foreign Insurance                                                                           Unknown


           Hartford Casualty Insurance Company - Umbrella
           Insurance                                                                                                                     Unknown


           The Hartford Business Service Center - Workers'
           Compensation Insurance                                                                                                        Unknown


           Ironshore Specialty Insurance Company - Cyber
           Insurance                                                                                                                     Unknown


           Hartford Fire Insurance Company - Commerical
           Insurance                                                                                                                     Unknown



           Hartford Casualty Insurance Company - Auto Insurance                                                                          Unknown



           Hiscox Inc. - Kidnap / Extortion Insurance                                                                                    Unknown



           Life Insurance Policy - Michael Hern                                                                                          Unknown



           Life Insurance Policy - Gary LeClair                                                                                          Unknown



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           Footnote: See Global Notes                                                                                                          $0.00
           Nature of claim
           Amount requested                                              $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           AP Debit Balance.
           AdamsonJones.                                                                                                                 $1,518.90

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                            Desc Main
                                                          Document     Page 22 of 131
 Debtor         LeClairRyan PLLC                                                              Case number (If known) 19-34574
                Name



           AP Debit Balance.
           Bugnion S.p. A. Industrial Property Consultants.                                                                                $584.60


           AP Debit Balance.
           DePenning & DePenning.                                                                                                        $1,095.04


           AP Debit Balance.
           Esquire.                                                                                                                      $2,937.75


           AP Debit Balance.
           GTT Communications, Inc.                                                                                                      $3,383.09


           AP Debit Balance.
           Potter Clarkson.                                                                                                              $3,835.87


           AP Debit Balance.
           Reitstotter, Kinzebach & Partner.                                                                                               $861.59


           AP Debit Balance.
           Spanos Preztak, A Professional Law Corporation                                                                                $2,845.52




 78.       Total of Part 11.                                                                                                        $17,062.36
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 19-34574-KRH                              Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                    Desc Main
                                                               Document     Page 23 of 131
 Debtor          LeClairRyan PLLC                                                                                    Case number (If known) 19-34574
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $506,171.11

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $3,159,749.31

 82. Accounts receivable. Copy line 12, Part 3.                                                               $17,473,865.70

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $17,062.36

 91. Total. Add lines 80 through 90 for each column                                                       $21,156,848.48             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $21,156,848.48




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                  Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                             Desc Main                                 Schedule A/B.39
                                                                                Document     Page 24 of 131

                                                                                                    LeClairRyan, PLLC
                                                                                                 Case No. 19-34574 (KRH)

                                                                                     Schedule A/B: Part 7, Question 39 - Office Furniture

                                                                                                      Gross book value of          Accumulated           Net book value of       Valuation method used Current value of debtor's
Location    Office                                     Description
                                                                                                       debtor's interest           depreciation           debtor's interest         for current value          interest
   1       Richmond   Shelving                                                                      $              1,064.70   $             1,064.70   $                    -             N/A          $                   -
   1       Richmond   Binding Machine                                                                              5,072.25                 5,072.25                        -             N/A                              -
   1       Richmond   Workstation Repairs                                                                            427.52                   427.52                        -             N/A                              -
   1       Richmond   Filing Cabinet                                                                               2,033.20                 2,033.20                        -             N/A                              -
   1       Richmond   Guest Chair                                                                                  2,081.50                 2,081.50                        -             N/A                              -
   1       Richmond   Workstations                                                                               18,309.20                18,309.20                         -             N/A                              -
   1       Richmond   Barington Desk For Riverfront                                                                1,568.28                 1,568.28                        -             N/A                              -
   1       Richmond   Shelving For Wkrm 811                                                                        2,626.94                 2,626.94                        -             N/A                              -
   1       Richmond   Creative Office Environment                                                                  2,131.07                 2,131.07                        -             N/A                              -
   1       Richmond   Professional Services & Development Of Test                                                  1,077.40                 1,077.40                        -             N/A                              -
   1       Richmond   Professional Services & Development Of Test                                                    984.00                   984.00                        -             N/A                              -
   1       Richmond   Leasehold Improvement-Dunlap & Partners                                                    21,840.51                21,840.51                         -             N/A                              -
   1       Richmond   Revision To Space Plan 2 & Construction Doc.                                                 2,471.00                 2,471.00                        -             N/A                              -
   1       Richmond   Shop Drawings & Rfi'S Weekly Conference                                                      6,370.00                 6,370.00                        -             N/A                              -
   1       Richmond   Signage - New Logo                                                                           1,346.40                 1,346.40                        -             N/A                              -
   1       Richmond   Ceiling Transfer Fan In 4Th Floor Computer Rm                                                4,490.00                 4,490.00                        -             N/A                              -
   1       Richmond   Refrigerator                                                                                   565.91                   565.91                        -             N/A                              -
   1       Richmond   15 Workstations                                                                              9,025.69                 9,025.69                        -             N/A                              -
   1       Richmond   15 Workstations                                                                            15,787.22                15,787.22                         -             N/A                              -
   1       Richmond   Refrigerator                                                                                   774.83                   774.83                        -             N/A                              -
   1       Richmond   Lounge Furniture                                                                             3,044.91                 3,044.91                        -             N/A                              -
   1       Richmond   Lunchroom Furniture                                                                        17,316.46                17,316.46                         -             N/A                              -
   1       Richmond   Chairs                                                                                       2,390.38                 2,390.38                        -             N/A                              -
   1       Richmond   15 Workstations                                                                            24,423.27                24,423.27                         -             N/A                              -
   1       Richmond   Lunchroom Furniture                                                                          6,326.61                 6,326.61                        -             N/A                              -
   1       Richmond   2 Task Chairs                                                                                1,132.00                 1,132.00                        -             N/A                              -
   1       Richmond   Refrigerator                                                                                   575.00                   575.00                        -             N/A                              -
   1       Richmond   Humanscale Chairs - Creative                                                                 5,450.40                 5,450.40                        -             N/A                              -
   1       Richmond   Workstations - Creative                                                                    10,125.50                10,125.50                         -             N/A                              -
   1       Richmond   Additional Panels - Creative                                                                 2,972.00                 2,972.00                        -             N/A                              -
   1       Richmond   Workstations - Creative                                                                      1,063.01                 1,063.01                        -             N/A                              -
   1       Richmond   Keyboard Trays - Creative                                                                    1,344.71                 1,344.71                        -             N/A                              -
   1       Richmond   Workstations - Creative                                                                      4,182.23                 4,182.23                        -             N/A                              -
   1       Richmond   Defilbrillators                                                                            14,958.00                14,958.00                         -             N/A                              -
   1       Richmond   Credenza                                                                                     1,738.64                 1,738.64                        -             N/A                              -
   1       Richmond   14 Adv. Series Copier Terminals, 1 Fax                                                     28,950.00                28,950.00                         -             N/A                              -
   1       Richmond   25 Advantage Series Copier                                                                 40,226.25                40,226.25                         -             N/A                              -
   1       Richmond   Xerox 40                                                                                       104.85                   104.85                        -             N/A                              -
   1       Richmond   7 Xerox 39S                                                                                    474.05                   474.05                        -             N/A                              -
   1       Richmond   2 Chairs                                                                                     1,076.56                 1,076.56                        -             N/A                              -
   1       Richmond   Installation- Retrofit Down Lights                                                           4,300.00                 3,726.67                    573.33            N/A                           573.33
   1       Richmond   Digital Sender                                                                               2,833.95                 2,456.09                    377.86            N/A                           377.86
   1       Richmond   Lactation Room Furniture                                                                     4,975.05                 4,311.71                    663.34            N/A                           663.34
   1       Richmond   Furniture - (National)                                                                       3,249.64                 2,437.23                    812.41            N/A                           812.41
   1       Richmond   Labor Installation Services Of Furniture For 5 Offices, 10 Workstations                      7,338.50                 5,442.72                  1,895.78            N/A                         1,895.78



                                                                                                         Page 1 of 6
                                    Case 19-34574-KRH                     Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                           Desc Main                                 Schedule A/B.39
                                                                                Document     Page 25 of 131

                                                                                                    LeClairRyan, PLLC
                                                                                                 Case No. 19-34574 (KRH)

                                                                                    Schedule A/B: Part 7, Question 39 - Office Furniture

                                                                                                     Gross book value of          Accumulated          Net book value of       Valuation method used Current value of debtor's
Location     Office                                    Description
                                                                                                       debtor's interest           depreciation         debtor's interest         for current value          interest
   1       Richmond     10 Center Drawers, Locks And Labor                                                         1,396.71                 1,024.25                  372.46            N/A                           372.46
   1       Richmond     Hr 1St Floor Furniture                                                                   35,870.29                26,304.88                 9,565.41            N/A                         9,565.41
   1       Richmond     Head & Shoulders Portriate Of Dennis Ryan                                                12,512.00                  9,071.20                3,440.80            N/A                         3,440.80
   1       Richmond     13 Freedom Task Chairs And Labor And Delivery Of The 13 Humanscale Chairs.                 7,909.38                 5,734.30                2,175.08            N/A                         2,175.08
   1       Richmond     4Th Floor Stackers                                                                         4,453.73                 3,228.95                1,224.78            N/A                         1,224.78
   1       Richmond     Barrington, Desk, Table, Chippendale, Wood Classic, Antique Brass Standard Cordovan.       1,024.96                   717.47                  307.49            N/A                           307.49
   1       Richmond     42 2 Drawer Lateral For 1St Floor Riverfront Office.                                       2,115.12                 1,480.58                  634.54            N/A                           634.54
   1       Richmond     6 Steelcase 3 Dr. Lateral Files-Mica Finish                                                1,063.70                   735.73                  327.97            N/A                           327.97
   1       Richmond     2 72X36 Laminate Top Packing Table1 72X30 Laminate Top Packing TableSet Of 4 Industrial 1,042.42
                                                                                                                   Packing Table Casters      712.32                  330.10            N/A                           330.10
   1       Richmond     Furniture (Steelcas, National, Humanscale)                                               62,980.26                47,235.20               15,745.07             N/A                        15,745.07
   1       Richmond     Cdw Direct, Llc                                                                            1,977.33                   922.75                1,054.58            N/A                         1,054.58
   1       Richmond     Furniture - Suntrust                                                                     90,393.08                36,157.23               54,235.85             N/A                        54,235.85
   1       Richmond     Dk Workstatoins Furniture - Suntrust                                                    231,902.16                94,693.38              137,208.78             N/A                      137,208.78
   1       Richmond     Creative Solutions - Furniture - Suntrust                                               336,138.30               134,455.32              201,682.98             N/A                      201,682.98
   1       Richmond     Paintings - Suntrust                                                                       1,518.00                   607.20                  910.80            N/A                           910.80
   1       Richmond     Artwork For Elevatory Lobby, Reception, And Boardroom Areas - Suntrust                   18,384.00                  7,353.60              11,030.40             N/A                        11,030.40
   1       Richmond     Vinyl Logo For Glass Doors, Backplates, Mount Panels                                       3,274.33                 1,309.73                1,964.60            N/A                         1,964.60
   1       Richmond     Framing Rick'S Custom Frame And Gallery                                                      994.00                   347.90                  646.10            N/A                           646.10
   2       Innsbrook    Chairs & Tables                                                                          18,253.21                18,253.21                       -             N/A                              -
   2       Innsbrook    Chairs - Creative                                                                          2,783.33                 2,783.33                      -             N/A                              -
   2       Innsbrook    40" Smart - Hdtv And Tilting Walmount                                                      1,663.86                   984.45                  679.41            N/A                           679.41
   3        Norfolk     Steel Tab Sorter                                                                           1,706.25                 1,706.25                      -             N/A                              -
   3        Norfolk     Filing Cabinet & 4 Drawer Lateral                                                          2,704.65                 2,704.65                      -             N/A                              -
   3        Norfolk     Art                                                                                        1,525.00                 1,525.00                      -             N/A                              -
   3        Norfolk     Furniture - Creative                                                                       1,246.72                 1,246.72                      -             N/A                              -
   3        Norfolk     Table - Creative                                                                           1,246.72                 1,246.72                      -             N/A                              -
   3        Norfolk     Chairs - Creative                                                                          7,525.70                 7,525.70                      -             N/A                              -
   3        Norfolk     Vanderumste And Steelcase - Work Surface, Bookcase, Table,                                 4,962.64                 4,011.47                  951.17            N/A                           951.17
   3        Norfolk     Furniture - Credenza, Barrington Return (King 2133, Murphy 2136, Spasser 2113)             9,995.83                 8,079.96                1,915.87            N/A                         1,915.87
   3        Norfolk     Furniture- Locosata Chair, And Steelcase Tables                                          39,825.45                32,192.24                 7,633.21            N/A                         7,633.21
   3        Norfolk     Mobilia, Boat Shape Conference Table, Communication Grommet With Hinged Door             21,583.03                17,446.28                 4,136.75            N/A                         4,136.75
   3        Norfolk     Furniture - Steelcas And Humanscale                                                      17,904.50                14,472.80                 3,431.70            N/A                         3,431.70
   3        Norfolk     50% Deposit For Artwork                                                                    5,500.00                 4,400.00                1,100.00            N/A                         1,100.00
   3        Norfolk     50% Of Norfolk Office Buildout (Modular Walls)                                           23,508.76                18,807.01                 4,701.75            N/A                         4,701.75
   3        Norfolk     Furniture Installation                                                                   16,145.00                12,916.00                 3,229.00            N/A                         3,229.00
   3        Norfolk     Furnish And Install Spacesaver 4 Post Shelving For Box Storage                             3,828.30                 3,030.74                  797.56            N/A                           797.56
   3        Norfolk     Artwork For Norfolk Office                                                                 2,600.00                 2,015.00                  585.00            N/A                           585.00
   3        Norfolk     Furniture - (Gunlocke)                                                                     7,904.68                 5,994.38                1,910.30            N/A                         1,910.30
   3        Norfolk     Historic And Current Collages                                                              3,450.00                 2,501.25                  948.75            N/A                           948.75
   3        Norfolk     Furniture For Norfok Office (6 File Drawers)                                               2,306.05                 1,825.62                  480.43            N/A                           480.43
   5       Alexandria   Desks, Bookcases, Chairs - Ofs                                                           12,996.00                12,996.00                       -             N/A                              -
   5       Alexandria   2 Xerox 717S                                                                                 173.85                   173.85                      -             N/A                              -
   5       Alexandria   Spacesaver; Storage System                                                                 2,440.00                 2,358.67                   81.33            N/A                            81.33
   5       Alexandria   Spacesaver; Library Shelving                                                               4,974.00                 4,808.20                  165.80            N/A                           165.80
   5       Alexandria   Creative Office Workstations                                                            110,106.22               106,436.01                 3,670.21            N/A                         3,670.21



                                                                                                        Page 2 of 6
                                         Case 19-34574-KRH                     Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                             Desc Main                                  Schedule A/B.39
                                                                                     Document     Page 26 of 131

                                                                                                         LeClairRyan, PLLC
                                                                                                      Case No. 19-34574 (KRH)

                                                                                          Schedule A/B: Part 7, Question 39 - Office Furniture

                                                                                                            Gross book value of            Accumulated          Net book value of      Valuation method used Current value of debtor's
Location       Office                                       Description
                                                                                                               debtor's interest           depreciation          debtor's interest        for current value          interest
   5        Alexandria       Bookcase And Installation                                                                     1,034.59                   836.29                   198.30           N/A                           198.30
   5        Alexandria       Bookcase And Installation                                                                     1,559.38                 1,234.51                   324.87           N/A                           324.87
   5        Alexandria       Installation Of 2 Doors To Slide On Existing Wall                                             3,915.90                 3,034.82                   881.08           N/A                           881.08
   5        Alexandria       Delivery And Installation Of One Answer Workstation                                           1,800.18                 1,305.13                   495.05           N/A                           495.05
   5        Alexandria       Furniture And Labor To Deliver And Install 6 Private Offices Of National Product, 1 Station Of
                                                                                                                         63,778.89
                                                                                                                             Answer, Seating And 446,239.70
                                                                                                                                                   Bookcases               17,539.19            N/A                        17,539.19
   5        Alexandria       Artwork                                                                                       7,480.00                 5,049.00                 2,431.00           N/A                         2,431.00
   5        Alexandria       Furniture For Alexandria Office                                                             15,002.58                12,627.17                  2,375.41           N/A                         2,375.41
   5        Alexandria       Office Equipment Including Typewriter                                                         1,244.25                 1,036.88                   207.38           N/A                           207.38
   6       Charlottesville   Workroom/Workstation Reconfig                                                                 2,689.07                 2,689.07                       -            N/A                              -
   6       Charlottesville   Desk                                                                                          1,262.48                 1,262.48                       -            N/A                              -
   6       Charlottesville   Executive L-Shaped Desk-Mahogany (1 Left, 1 Right)                                            1,905.00                 1,412.88                   492.13           N/A                           492.13
   6       Charlottesville   Furniture                                                                                   36,023.49                25,516.64                10,506.85            N/A                        10,506.85
   6       Charlottesville   Bernhardt Deneuve Lounge Chair, Yards Of Design Tex Maglia For Bernhardt Deneuve And Bernhardt8,329.02 Martini Round Occasional
                                                                                                                                                    5,830.31 Table For Charlottesville
                                                                                                                                                                             2,498.71 Office.   N/A                         2,498.71
   7        Washington       Workstations                                                                                71,027.91                71,027.91                        -            N/A                              -
   7        Washington       Chairs & Conference Table                                                                   43,974.90                43,974.90                        -            N/A                              -
   7        Washington       Security System For 3 Doors                                                                   4,441.52                 4,441.52                       -            N/A                              -
   7        Washington       Shop Drainings & Rfis Weekly Conf. Calls                                                    18,810.00                18,810.00                        -            N/A                              -
   7        Washington       Filing Cabinets - Office Furniture Solutions                                                  1,875.00                 1,875.00                       -            N/A                              -
   7        Washington       Filing Cabinets - Creative                                                                    2,215.69                 2,215.69                       -            N/A                              -
   7        Washington       Furniture - Creative                                                                       138,413.86               138,413.86                        -            N/A                              -
   7        Washington       Furniture - Creative                                                                        21,657.09                21,657.09                        -            N/A                              -
   7        Washington       Furniture - Creative                                                                        14,412.79                14,412.79                        -            N/A                              -
   7        Washington       Furniture - Creative                                                                          1,450.55                 1,450.55                       -            N/A                              -
   7        Washington       Creative Office- Tables                                                                       1,263.16                 1,221.05                    42.11           N/A                            42.11
   7        Washington       One Oval Table, 1 Console Table, 4 Bar Stools                                                 3,268.31                 2,424.00                   844.31           N/A                           844.31
   7        Washington       Dc Project-Labor, Deliver, Receive And Install Furniture                                   238,441.51               117,233.74               121,207.77            N/A                      121,207.77
   7        Washington       Digital Media, Video Cables, Etc                                                            74,471.48                35,373.95                39,097.53            N/A                        39,097.53
   7        Washington       Creative Office Environment                                                                   8,378.19                 3,909.82                 4,468.37           N/A                         4,468.37
   7        Washington       Creative Office Environment                                                                   3,329.13                 1,553.59                 1,775.54           N/A                         1,775.54
   7        Washington       Furniture - Dc                                                                                2,405.23                 1,002.18                 1,403.05           N/A                         1,403.05
   9          Boston         Space Plan Review And Mark Ups & Conf. Calls                                                  5,447.75                 5,447.75                       -            N/A                              -
   9          Boston         Finish Selections & Coordination With Vca                                                     2,373.39                 2,373.39                       -            N/A                              -
   9          Boston         Flat Screen Rollabout                                                                       16,612.37                16,612.37                      0.00           N/A                             0.00
   9          Boston         Melrose Oriental Rug                                                                          2,515.00                 2,515.00                       -            N/A                              -
   9          Boston         Furniture For Boston Office - Creative                                                      25,922.30                25,922.30                        -            N/A                              -
   9          Boston         Furniture For Boston Office - Creative                                                     484,261.72               484,261.72                        -            N/A                              -
   9          Boston         2 Xerox 39S                                                                                     151.15                   151.15                       -            N/A                              -
   9          Boston         Workstations                                                                                16,319.03                16,047.05                    271.98           N/A                           271.98
   9          Boston         Creative Office- Lateral Files                                                                  975.57                   943.05                    32.52           N/A                            32.52
   9          Boston         Laserjet- Envelope Feeder, Capt Tray                                                          2,585.06                 2,391.18                   193.88           N/A                           193.88
   9          Boston         Furniture (Steelcas, Humanscale, National)                                                 160,187.21               120,140.41                40,046.80            N/A                        40,046.80
   9          Boston         Furniture (Coalesse)                                                                        93,777.72                70,333.29                23,444.43            N/A                        23,444.43
   9          Boston         Conference Room Dirt Modular Walls                                                          23,138.52                16,968.25                  6,170.27           N/A                         6,170.27
   9          Boston         Hbf Kenya Console Table                                                                       1,921.27                 1,248.83                   672.44           N/A                           672.44
   9          Boston         Seating For Boston Office                                                                   10,121.57                  8,434.64                 1,686.93           N/A                         1,686.93



                                                                                                              Page 3 of 6
                                       Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                               Desc Main                                   Schedule A/B.39
                                                                                     Document     Page 27 of 131

                                                                                                         LeClairRyan, PLLC
                                                                                                      Case No. 19-34574 (KRH)

                                                                                          Schedule A/B: Part 7, Question 39 - Office Furniture

                                                                                                           Gross book value of           Accumulated           Net book value of        Valuation method used Current value of debtor's
Location      Office                                       Description
                                                                                                             debtor's interest           depreciation           debtor's interest          for current value              interest
   9          Boston       Furniture For The Boston Office 14Th Floor Rectangular Table, Steelcase 2-Drawer Lateral File,7,756.25
                                                                                                                            Medium Cherry, Laminate
                                                                                                                                                  6,398.91
                                                                                                                                                      Conference Table, Hon1,357.34
                                                                                                                                                                             36" Lateral Files AndN/A
                                                                                                                                                                                                    Pisa Guest Chairs Fullly Upholstered
                                                                                                                                                                                                                                 1,357.34
   9          Boston       6 Workstations, Task Chair, Leap Chair, 37 Guest Chairs, 6 Lateral Drawers, 26 4" Lateral Drawers,
                                                                                                                       52,667.38
                                                                                                                               3 Piece Conference39,061.64
                                                                                                                                                  Table, 6 Benches, 1 Credenza,
                                                                                                                                                                          13,605.74
                                                                                                                                                                                  2 Coffee Tables,N/A
                                                                                                                                                                                                  2 Side Tables, 4 Lounge Chairs,
                                                                                                                                                                                                                                13,605.74
                                                                                                                                                                                                                                    One Sofa
   9          Boston       Boston Furniture                                                                           225,552.98                 28,194.12               197,358.86               N/A                         197,358.86
  15          Newark       Furnishings And Fixtures For 11Th Floor                                                       5,075.00                 5,075.00                        -               N/A                                  -
  15          Newark       Furniture                                                                                       620.00                   620.00                        -               N/A                                  -
  15          Newark       Furniture                                                                                       755.00                   755.00                        -               N/A                                  -
  15          Newark       2 Chairs                                                                                        855.00                   855.00                        -               N/A                                  -
  15          Newark       Furniture - Creative                                                                          7,130.41                 7,130.41                        -               N/A                                  -
  15          Newark       Acorn Signs; Engraved Invitation                                                              1,370.13                 1,324.46                     45.67              N/A                                45.67
  15          Newark       Creative Office- Desk, Table                                                                  1,874.79                 1,812.30                     62.49              N/A                                62.49
  15          Newark       Spacesaver, Library Shelving                                                                12,279.00                 11,869.70                    409.30              N/A                               409.30
  15          Newark       Labor On Workstations, Conference Room Table                                                  7,665.00                 7,409.50                    255.50              N/A                               255.50
  15          Newark       Creative Office; Workstations, Desks, Credenz                                              630,408.30               609,394.69                 21,013.61               N/A                           21,013.61
  15          Newark       3 Fine Art And 22 Pictures                                                                  17,730.00                 16,695.75                  1,034.25              N/A                            1,034.25
  15          Newark       Creative                                                                                    11,343.64                 10,587.40                    756.24              N/A                               756.24
  15          Newark       Quattro U Shaped Reception Station                                                          10,443.92                  9,399.53                  1,044.39              N/A                            1,044.39
  15          Newark       Artwork                                                                                       7,300.75                 6,570.68                    730.08              N/A                               730.08
  15          Newark       Hutch And Bookcase                                                                            1,445.00                 1,276.42                    168.58              N/A                               168.58
  15          Newark       National 24X72 Waveworks Credenza                                                             2,152.80                 1,112.28                  1,040.52              N/A                            1,040.52
  15          Newark       Hutch And Bookcae For James T. Serry Final Payment                                            1,385.56                 1,189.27                    196.29              N/A                               196.29
  15          Newark       42" 5-Drawer Lateral File Putty Beige With Locks And Keys - Newark                            1,133.33                   491.11                    642.22              N/A                               642.22
  15          Newark       March - 2016 Chairs                                                                           1,575.58                   538.32                  1,037.26              N/A                            1,037.26
  21         Dearborn      3 Workstations                                                                                6,005.22                 6,005.22                        -               N/A                                  -
  21         Dearborn      2 Lateral Files                                                                               1,088.30                 1,088.30                        -               N/A                                  -
  21         Dearborn      3 Lateral Files                                                                               1,700.21                 1,700.21                        -               N/A                                  -
  21         Dearborn      Workstations - Creative                                                                    193,722.55               193,722.55                         -               N/A                                  -
  21         Dearborn      Chairs - Creative                                                                           16,283.85                 16,283.85                        -               N/A                                  -
  21         Dearborn      Chairs - Creative                                                                           32,533.91                 32,533.91                        -               N/A                                  -
  21         Dearborn      Conference Room And Reception Area Furniture                                                20,915.81                 20,915.81                        -               N/A                                  -
  21         Dearborn      Terminal Stand                                                                                  229.90                   229.90                        -               N/A                                  -
  21         Dearborn      Office Furniture                                                                              2,310.86                   885.83                  1,425.03              N/A                            1,425.03
  22        Los Angeles    Chair                                                                                           579.00                   579.00                        -               N/A                                  -
  22        Los Angeles    Bookcase                                                                                      1,266.57                 1,266.57                        -               N/A                                  -
  22        Los Angeles    Furniture For New Office                                                                    31,857.01                 20,972.53                10,884.48               N/A                           10,884.48
  22        Los Angeles    Furniture For New Office                                                                   303,372.91               199,720.50                103,652.41               N/A                         103,652.41
  23       San Francisco   Shawl Lounge Chair                                                                            3,517.37                 3,458.75                     58.62              N/A                                58.62
  23       San Francisco   Furniture (Adjustable Chairs)                                                                 2,614.27                 2,091.42                    522.85              N/A                               522.85
  23       San Francisco   Steelcase Leap Chair And Freedom Chair                                                        1,915.44                 1,436.58                    478.86              N/A                               478.86
  23       San Francisco   4 Leap Chair And 1 Freedom Task Chair                                                         4,590.34                 3,251.49                  1,338.85              N/A                            1,338.85
  23       San Francisco   Office Furniture For (E Ferraro, J Drake, J Rubens)                                           2,850.00                 2,375.00                    475.00              N/A                               475.00
  23       San Francisco   Dkworkspaces - San Francisco                                                               176,767.97                 78,072.52                98,695.45               N/A                           98,695.45
  23       San Francisco   Dkworkspaces - San Francisco (Reversal Of Voucher 644375)                                    (1,600.00)                 (706.60)                  (893.40)             N/A                              (893.40)
  23       San Francisco   Artwork - San Francisco                                                                       2,220.00                   888.00                  1,332.00              N/A                            1,332.00
  24        New Haven      Furniture For Office                                                                        27,725.00                 27,725.00                        -               N/A                                  -
  24        New Haven      Meadow Office- Furniture/Workstations                                                       17,222.45                 16,648.37                    574.08              N/A                               574.08



                                                                                                              Page 4 of 6
                                      Case 19-34574-KRH                    Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                          Desc Main                                 Schedule A/B.39
                                                                                 Document     Page 28 of 131

                                                                                                    LeClairRyan, PLLC
                                                                                                 Case No. 19-34574 (KRH)

                                                                                     Schedule A/B: Part 7, Question 39 - Office Furniture

                                                                                                      Gross book value of          Accumulated          Net book value of      Valuation method used Current value of debtor's
Location      Office                                     Description
                                                                                                       debtor's interest           depreciation          debtor's interest        for current value          interest
  24        New Haven      Meadows Office; Workstations                                                          27,970.15                26,338.56                  1,631.59           N/A                         1,631.59
  24        New Haven      Spacesaver                                                                              8,523.00                 7,954.80                   568.20           N/A                           568.20
  24        New Haven      Creative                                                                             100,460.74                92,926.18                  7,534.56           N/A                         7,534.56
  24        New Haven      Hylwa                                                                                   3,977.60                 3,646.13                   331.47           N/A                           331.47
  24        New Haven      Artwork                                                                                 6,887.50                 6,141.35                   746.15           N/A                           746.15
  24        New Haven      Shades                                                                                  6,558.75                 5,957.53                   601.22           N/A                           601.22
  24        New Haven      Projector                                                                               1,199.98                 1,069.98                   130.00           N/A                           130.00
  24        New Haven      Dec 2015 24 Cu. Ft Fridge                                                               1,218.77                   436.73                   782.04           N/A                           782.04
  24        New Haven      Eimmigration Air Set Up Fee, Per Year                                                   2,270.00                   794.50                 1,475.50           N/A                         1,475.50
  24        New Haven      April 2016 Chairs                                                                       1,495.61                   498.54                   997.07           N/A                           997.07
  25         Hartford      Electronic Systems; Laserjet P4515Tn                                                    4,868.00                 4,705.73                   162.27           N/A                           162.27
  25         Hartford      Creative Office; Chairs, Workststions, Tables                                        125,594.73               121,408.24                  4,186.49           N/A                         4,186.49
  25         Hartford      Creative Office. Workstations                                                         38,795.17                36,532.12                  2,263.05           N/A                         2,263.05
  25         Hartford      Creative Office; Workstations                                                         25,587.28                24,094.69                  1,492.59           N/A                         1,492.59
  25         Hartford      Laserjet- Envelope Feeder, Capt Tray                                                    5,099.30                 4,886.83                   212.47           N/A                           212.47
  25         Hartford      Work Room Panels                                                                        2,374.57                 2,057.96                   316.61           N/A                           316.61
  25         Hartford      Spacesaver Storage Solutions                                                          11,655.76                10,101.66                  1,554.10           N/A                         1,554.10
  25         Hartford      Projector                                                                               1,199.98                 1,069.98                   130.00           N/A                           130.00
  25         Hartford      Artwork For Hartford Office (Final Payment)                                           13,215.00                10,461.88                  2,753.13           N/A                         2,753.13
  25         Hartford      Office Furniture                                                                        2,374.56                 1,978.80                   395.76           N/A                           395.76
  25         Hartford      Rebuild Reception Desk In Hartford                                                      7,508.32                 1,126.25                 6,382.07           N/A                         6,382.07
  26       New York City   Maple #19, Artwork Face Mounted To Plexi                                                3,600.00                 2,640.00                   960.00           N/A                           960.00
  26       New York City   Bookcases                                                                               4,774.17                 3,461.27                 1,312.90           N/A                         1,312.90
  26       New York City   Workstations And Panels (Haworth)                                                       4,512.87                 3,271.83                 1,241.04           N/A                         1,241.04
  26       New York City   4 Workstations 4 Chairs                                                               17,228.16                12,346.85                  4,881.31           N/A                         4,881.31
  26       New York City   Office Furniture                                                                      59,645.90                57,657.70                  1,988.20           N/A                         1,988.20
  26       New York City   Office Furniture                                                                     137,375.00               125,927.08                11,447.92            N/A                        11,447.92
  27         Annapolis     Chairs -Annapolis                                                                     97,024.00                40,426.67                56,597.33            N/A                        56,597.33
  27         Annapolis     Furniture - Annapolis                                                                862,066.91               359,194.55               502,872.36            N/A                      502,872.36
  27         Annapolis     Tuck Technologies - Annapolis                                                         21,111.00                  8,796.25               12,314.75            N/A                        12,314.75
  27         Annapolis     Artwork - Annapolis                                                                     2,141.50                   892.29                 1,249.21           N/A                         1,249.21
  27         Annapolis     Annapolis Office Logos For Door And Full Vinyl Logo For                                   617.60                   241.89                   375.71           N/A                           375.71
  30         Houston       Blinds - Annapolis                                                                      2,673.99                 1,047.31                 1,626.68           N/A                         1,626.68
  30         Houston       March - 2016 Chairs                                                                     2,018.32                   689.59                 1,328.73           N/A                         1,328.73
  32        Sacramento     Dkworkspace - Deposit For Funiture In Sacramento Office                               21,128.42                  7,394.95               13,733.47            N/A                        13,733.47
  32        Sacramento     Credit For Dk Workstation 06/13/2017                                                 (10,742.57)                (7,519.75)               (3,222.82)          N/A                        (3,222.82)
  32        Sacramento     Artwork - Sacramento                                                                    6,574.53                 1,698.42                 4,876.11           N/A                         4,876.11
  58         Roanoke       Chair                                                                                     866.00                   866.00                       -            N/A                              -
  58         Roanoke       Furniture - Creative                                                                    7,110.00                 7,110.00                       -            N/A                              -
  58         Roanoke       Doors - Creative                                                                      16,077.52                16,077.52                        -            N/A                              -
  58         Roanoke       Cubicles - Creative                                                                  145,359.44               145,359.44                        -            N/A                              -
  58         Roanoke       Furniture - Creative                                                                 165,271.24               165,271.24                        -            N/A                              -
  58         Roanoke       Move 15 Workstations                                                                    4,308.00                 4,308.00                       -            N/A                              -
  58         Roanoke       Shelving - Creative                                                                     1,110.04                 1,110.04                       -            N/A                              -
  58         Roanoke       Furniture - Creative                                                                  40,071.00                40,071.00                        -            N/A                              -



                                                                                                         Page 5 of 6
                                Case 19-34574-KRH      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                           Desc Main                               Schedule A/B.39
                                                             Document     Page 29 of 131

                                                                           LeClairRyan, PLLC
                                                                        Case No. 19-34574 (KRH)

                                                            Schedule A/B: Part 7, Question 39 - Office Furniture

                                                                               Gross book value of         Accumulated             Net book value of      Valuation method used Current value of debtor's
Location   Office                        Description
                                                                                debtor's interest          depreciation             debtor's interest        for current value          interest
  58       Roanoke   Desks - Creative                                                     13,626.19               13,626.19                           -            N/A                              -
  58       Roanoke   Workstations                                                         10,870.63               10,870.63                           -            N/A                              -
  58       Roanoke   2 Console Tables                                                       2,735.98                2,735.98                          -            N/A                              -

                     Total                                                 $           6,972,799.26    $       5,102,360.86    $           1,870,438.41                           $        1,870,438.41




                                                                                 Page 6 of 6
                             Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                               Desc Main                                   Schedule A/B.41
                                                                          Document     Page 30 of 131

                                                                                               LeClairRyan, PLLC
                                                                                            Case No. 19-34574 (KRH)

                                                                               Schedule A/B: Part 7, Question 41 - Office Equipment

                                                                                                    Gross book value of         Accumulated           Net book value of       Valuation method used Current value of debtor's
Location    Office                                   Description
                                                                                                     debtor's interest          depreciation           debtor's interest         for current value          interest
   0         Other    Phone System Upgrade - General                                              $            18,106.25    $          14,183.23    $              3,923.02             N/A         $              3,923.02
   0         Other    Network Equipment                                                                       301,018.36              301,018.36                         -              N/A                             -
   0         Other    Gbc System                                                                               41,894.50               32,119.12                   9,775.38             N/A                        9,775.38
   0         Other    Local Imaging Solutions                                                                  16,992.26               13,593.81                   3,398.45             N/A                        3,398.45
   0         Other    70 Dell Monitors                                                                         16,658.46               15,270.26                   1,388.21             N/A                        1,388.21
   0         Other    Small Printer Server                                                                     13,697.55               11,871.21                   1,826.34             N/A                        1,826.34
   0         Other    Cdw - Polycom Soundstation                                                                 9,392.50                8,766.33                    626.17             N/A                          626.17
   0         Other    Sale Of 4 Apple Ipad Air 2                                                                 2,572.99                2,315.69                    257.30             N/A                          257.30
   0         Other    Sale Of (3) Dell P2714H Monitors                                                           1,137.24                1,023.52                    113.72             N/A                          113.72
   0         Other    Thomson Elite - Msk Toolkit Licensing For Enterprise 3.10                                  4,950.00                4,042.50                    907.50             N/A                          907.50
   0         Other    Microsoft Vstudio Professional 2013                                                        1,445.13                1,252.45                    192.68             N/A                          192.68
   0         Other    Mpls                                                                                       6,807.50                6,126.75                    680.75             N/A                          680.75
   0         Other    Ngi Gold Image                                                                             3,687.50                3,257.29                    430.21             N/A                          430.21
   0         Other    Ngi Gold Image                                                                           26,185.00               21,820.83                   4,364.17             N/A                        4,364.17
   0         Other    Nuance Upgrade                                                                           40,153.50               35,468.93                   4,684.58             N/A                        4,684.58
   0         Other    Nuance Upgrade                                                                               450.00                  405.00                     45.00             N/A                           45.00
   0         Other    Reclass To Software Mattershphere Items Vchr549726                                       54,382.85               45,319.04                   9,063.81             N/A                        9,063.81
   0         Other    Backend Server Software                                                                  45,000.00               34,500.00                 10,500.00              N/A                       10,500.00
   0         Other    Cybersecurity Training Modules                                                           11,520.00                 8,256.00                  3,264.00             N/A                        3,264.00
   0         Other    Thomson Elite - Msk Toolkit Licensing For Enterprise 3.10 - 2016                         18,588.00               13,631.20                   4,956.80             N/A                        4,956.80
   0         Other    Peer Monitor                                                                               5,264.95                2,193.73                  3,071.22             N/A                        3,071.22
   1       Richmond   30 Ref Ip Phones 4621Sw                                                                  10,546.20               10,546.20                         -              N/A                             -
   1       Richmond   Infocus 1503 Projector                                                                     1,098.70                1,098.70                        -              N/A                             -
   1       Richmond   Laserjet Ent 600 M602X, Input Tray And Envelope Feeder                                     2,529.75                2,529.75                        -              N/A                             -
   1       Richmond   Digital Sender                                                                             2,833.95                2,833.95                        -              N/A                             -
   1       Richmond   Digital Sender                                                                             2,833.95                2,833.95                        -              N/A                             -
   1       Richmond   Ref Ip Phone 4621Sw Gray Rhs                                                             10,822.35               10,822.35                         -              N/A                             -
   1       Richmond   4 Printer, Input Tray, Envelope Feeder                                                     9,272.53                9,272.53                        -              N/A                             -
   1       Richmond   Soundstation 2W Expandable                                                                 1,695.79                1,695.79                        -              N/A                             -
   1       Richmond   Cisco Asa 5505 Unlimited-Use Bundle                                                          686.55                  686.55                        -              N/A                             -
   1       Richmond   Cisco 911 Sec Bundl W/ Sec License                                                         4,961.10                4,961.10                        -              N/A                             -
   1       Richmond   Laserjet P4515Tn ^2Ppm                                                                     2,055.90                2,055.90                        -              N/A                             -
   1       Richmond   Infocus In26 Wxga 3200 Lum Projector                                                       1,321.57                1,321.57                        -              N/A                             -
   1       Richmond   Soundstation 2W Expandable (Wireless Conference Phones)                                    4,189.89                4,189.89                        -              N/A                             -
   1       Richmond   Telephone Equipment Charges                                                                7,608.44                7,608.44                        -              N/A                             -
   1       Richmond   Ref Ip Phones                                                                              3,683.40                3,683.40                        -              N/A                             -
   1       Richmond   Viewsonic, Apple Tv, Speaker System, Cable, Adapter                                        1,164.83                1,164.83                        -              N/A                             -
   1       Richmond   Infocus Dlp Projector                                                                      2,454.97                2,332.22                    122.75             N/A                          122.75
   1       Richmond   Super-Server, Llc                                                                       152,554.08              142,383.81                 10,170.27              N/A                       10,170.27
   1       Richmond   Computer Hardware - Suntrust                                                            132,876.13              115,159.31                 17,716.82              N/A                       17,716.82
   1       Richmond   Super-Server, Llc                                                                        70,227.50               65,545.67                   4,681.83             N/A                        4,681.83
   1       Richmond   Lenovo Thinkpads And Docks                                                               49,208.94               29,525.36                 19,683.58              N/A                       19,683.58
   1       Richmond   Various Project Cost                                                                     46,065.00               45,297.25                     767.75             N/A                          767.75
   1       Richmond   Various Project Cost                                                                     41,637.50               41,637.50                         -              N/A                             -
   1       Richmond   Various Project Cost                                                                     33,200.00               33,200.00                         -              N/A                             -
   1       Richmond   Cisco Isr 4431-Router-Rack-Mountable Cisco Catalyst 3850                                 27,704.12               15,699.00                 12,005.12              N/A                       12,005.12




                                                                                                   Page 1 of 5
                             Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main                                   Schedule A/B.41
                                                                          Document     Page 31 of 131

                                                                                               LeClairRyan, PLLC
                                                                                            Case No. 19-34574 (KRH)

                                                                               Schedule A/B: Part 7, Question 41 - Office Equipment

                                                                                                    Gross book value of         Accumulated          Net book value of       Valuation method used Current value of debtor's
Location    Office                                   Description
                                                                                                     debtor's interest           depreciation         debtor's interest         for current value          interest
   1       Richmond   Hardware - Richmond                                                                      24,043.75                22,440.83                 1,602.92             N/A                        1,602.92
   1       Richmond   Various Project Cost                                                                     23,155.00                23,155.00                       -              N/A                             -
   1       Richmond   Sales Of (5) Dell Monitors, Sales Of (37) Dell Monitors,                                 19,623.29                18,642.13                   981.16             N/A                          981.16
   1       Richmond   Various Project Cost                                                                     18,471.25                18,471.25                       -              N/A                             -
   1       Richmond   Various Project Cost                                                                     17,687.50                17,687.50                       -              N/A                             -
   1       Richmond   Mr26 Cloud Manager Ap                                                                    15,980.39                15,980.39                       -              N/A                             -
   1       Richmond   Cisco Ucs 220 Server                                                                     15,468.63                15,468.63                       -              N/A                             -
   1       Richmond   Mr26 Cloud Managed Ap (14)                                                               14,915.03                14,666.45                   248.58             N/A                          248.58
   1       Richmond   Various Project Cost                                                                     14,412.50                14,412.50                       -              N/A                             -
   1       Richmond   Hardware - Richmond                                                                      13,040.00                12,170.67                   869.33             N/A                          869.33
   1       Richmond   Cornerstone Architects, Plc                                                              11,839.10                11,049.83                   789.27             N/A                          789.27
   1       Richmond   Sale Of (40) Dell P2314H Monitors                                                        10,013.96                  9,847.06                  166.90             N/A                          166.90
   1       Richmond   Sale Of (40) Dell P2314H                                                                   9,813.96                 9,650.39                  163.57             N/A                          163.57
   1       Richmond   Sale Of (40) Dell P2314H Monitors                                                          9,519.12                 9,201.82                  317.30             N/A                          317.30
   1       Richmond   Cisco Ucs C220 Server                                                                      9,109.82                 9,109.82                      -              N/A                             -
   1       Richmond   Cisco Houston Print Server                                                                 9,079.75                 9,079.75                      -              N/A                             -
   1       Richmond   Thinking Phones Hardware                                                                   8,632.37                 8,344.62                  287.75             N/A                          287.75
   1       Richmond   Rfp 8Th Floor Gig Switch                                                                   8,426.74                 8,145.85                  280.89             N/A                          280.89
   1       Richmond   Cisco Newark Printer Server                                                                7,715.34                 7,715.34                      -              N/A                             -
   1       Richmond   Cisco Cat3750 48Pt Poe Lan-Base                                                            7,630.27                 7,630.27                      -              N/A                             -
   1       Richmond   Hardware - Richmond                                                                        7,543.69                 7,040.78                  502.91             N/A                          502.91
   1       Richmond   Cisco 300Gb Sas Drive                                                                      7,468.42                 7,468.42                      -              N/A                             -
   1       Richmond   Hardware - Richmond                                                                        7,139.34                 6,663.38                  475.96             N/A                          475.96
   1       Richmond   Sale Of 25 Dell 23" Monitors                                                               5,949.45                 5,552.82                  396.63             N/A                          396.63
   1       Richmond   Mr26 Cloud Managed Ap (5)                                                                  5,351.80                 5,351.80                      -              N/A                             -
   1       Richmond   4 Port Clear Channel And 1 Port Clear Channel T1/E1-Hwic                                   5,347.85                 5,347.85                      -              N/A                             -
   1       Richmond   Various Project Cost                                                                       5,246.25                 5,246.25                      -              N/A                             -
   1       Richmond   Evault Equipment/Software (Wan Accelerator Equipment)                                      4,675.00                 4,675.00                      -              N/A                             -
   1       Richmond   Cornerstone Architects, Plc                                                                4,168.40                 3,890.51                  277.89             N/A                          277.89
   1       Richmond   I Paids For Support Of Ngi Phase Iii                                                       3,533.89                 3,533.89                      -              N/A                             -
   1       Richmond   Printer, Input Tray, Envelope Feeder                                                       3,299.88                 3,299.88                      -              N/A                             -
   1       Richmond   Ipads For It Staff                                                                         3,057.60                 3,057.60                      -              N/A                             -
   1       Richmond   Iosafe Solo Pro 4Th Hdd, Iomega Storecenter Network Storage Cloud Edition, Pluggable Gigabit
                                                                                                                 3,050.16
                                                                                                                    Ethernet Adapter      3,050.16                      -              N/A                             -
   1       Richmond   Cisco 2811 Used, High Performance Atm Advanced Used, Cisco Wic 2 Port Multiflex Trunk T1   3,003.13
                                                                                                                    Used                  3,003.13                      -              N/A                             -
   1       Richmond   Installed 6-Strand Single Mode Fiber From The 8Th Floor To 4Th                             2,968.90                 2,919.42                   49.48             N/A                           49.48
   1       Richmond   Cisco 4G Router And Sec Bndl                                                               2,937.95                 2,937.95                      -              N/A                             -
   1       Richmond   Apc Smart Ups Xl Mod 1500 Rack/Tow                                                         2,714.53                 2,578.80                  135.73             N/A                          135.73
   1       Richmond   Hardware - Richmond                                                                        2,400.00                 2,240.00                  160.00             N/A                          160.00
   1       Richmond   Ipad Airs W/ Apple Care 2Yr Ext                                                            2,184.97                 2,184.97                      -              N/A                             -
   1       Richmond   Mackbook Air Sn Sc02Mo42Zf6T6                                                              2,149.43                 2,149.43                      -              N/A                             -
   1       Richmond   Cisco 2911 Router                                                                          2,071.54                 2,071.54                      -              N/A                             -
   1       Richmond   Sale Of (12) Port Replicators & Docking Spacers For                                        1,963.31                 1,963.31                      -              N/A                             -
   1       Richmond   Cisco Airnet 3502I Wireless Access Point                                                   1,954.95                 1,954.95                      -              N/A                             -
   1       Richmond   2 Ipads, 4 Adapters, 2 Mouse                                                               1,916.66                 1,916.66                      -              N/A                             -
   1       Richmond   Cisco Smartnet Bundle                                                                      1,838.04                 1,838.04                      -              N/A                             -
   1       Richmond   2 Dell Inspiron 15R Btx Base Laptops (For Loaner Program)                                  1,789.04                 1,789.04                      -              N/A                             -




                                                                                                   Page 2 of 5
                               Case 19-34574-KRH                    Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                           Desc Main                                   Schedule A/B.41
                                                                          Document     Page 32 of 131

                                                                                              LeClairRyan, PLLC
                                                                                           Case No. 19-34574 (KRH)

                                                                              Schedule A/B: Part 7, Question 41 - Office Equipment

                                                                                                 Gross book value of          Accumulated         Net book value of       Valuation method used Current value of debtor's
Location     Office                                   Description
                                                                                                   debtor's interest          depreciation         debtor's interest         for current value          interest
   1       Richmond     Cisco Asa 5505 Unlimited Users                                                         1,646.11                1,646.11                      -              N/A                             -
   1       Richmond     Additional Equipment For Network Refresh Project                                       1,555.39                1,555.39                      -              N/A                             -
   1       Richmond     Aps Smartups 3000Va Rm2U Lcd 120V                                                      1,497.58                1,422.70                   74.88             N/A                           74.88
   1       Richmond     Hardware - Richmond                                                                    1,425.00                1,330.00                   95.00             N/A                           95.00
   1       Richmond     Apc Smart Ups Xl Mod 1500 Rack/Tow                                                     1,380.34                1,311.32                   69.02             N/A                           69.02
   1       Richmond     Apc Smart Ups Xl Mod 1500                                                              1,378.92                1,378.92                      -              N/A                             -
   1       Richmond     Vizio 60 Hd Smart Tv                                                                   1,353.16                1,353.16                      -              N/A                             -
   1       Richmond     Cdw Direct, Llc                                                                        1,285.14                1,199.46                   85.68             N/A                           85.68
   1       Richmond     Apc Smart Ups Zl Mod 1500 Rack/Tow                                                     1,201.08                1,201.08                      -              N/A                             -
   1       Richmond     Hardware - Richmond                                                                    1,200.00                1,120.00                   80.00             N/A                           80.00
   1       Richmond     Sale Of (1) Ipad Air Wi-Fi Verizon 128Gb                                               1,097.48                1,079.19                   18.29             N/A                           18.29
   1       Richmond     Mr26 Cloud Managed Ap (1)                                                              1,082.36                1,046.28                   36.08             N/A                           36.08
   1       Richmond     Hardware - Richmond                                                                    1,050.00                  980.00                   70.00             N/A                           70.00
   1       Richmond     Hardware - Richmond                                                                      982.45                  916.95                   65.50             N/A                           65.50
   1       Richmond     Bgi Phase 3                                                                              787.50                  695.63                   91.88             N/A                           91.88
   1       Richmond     Hardware - Richmond                                                                      750.00                  700.00                   50.00             N/A                           50.00
   1       Richmond     Hardware - Richmond                                                                      300.00                  280.00                   20.00             N/A                           20.00
   1       Richmond     Super-Server, Llc                                                                        157.53                  147.03                   10.50             N/A                           10.50
   1       Richmond     Super-Server, Llc                                                                         75.00                   70.00                    5.00             N/A                            5.00
   1       Richmond     Cisco- Power Supply                                                                    2,576.46                  128.82                2,447.64             N/A                        2,447.64
   1       Richmond     Cisco Stackwise                                                                        1,244.02                   62.20                1,181.82             N/A                        1,181.82
   1       Richmond     Cisco Catalyst                                                                       24,520.72                 1,226.04              23,294.68              N/A                       23,294.68
   1       Richmond     1 Port Ip Audio Upgd Pack (Additional License/Capacity                               19,026.00               19,026.00                       -              N/A                             -
   1       Richmond     Adobe Volume Licensing 3 For Colgate Trial Pcs And 2 For Meghan And Andrew             2,245.00                2,245.00                      -              N/A                             -
   1       Richmond     Appsense Management Suite License                                                    33,404.00               33,404.00                       -              N/A                             -
   1       Richmond     Evault Equipment/Software                                                              9,500.00                9,500.00                      -              N/A                             -
   1       Richmond     Software License (Milan Base, Admin) And Zone Base Pack License                      75,500.00               75,500.00                       -              N/A                             -
   1       Richmond     Forms Assistant Initial Build                                                        13,650.00               13,650.00                       -              N/A                             -
   1       Richmond     Adobe Acrobat Professional                                                             4,366.00                4,366.00                      -              N/A                             -
   1       Richmond     Lincenses Of Paynegroup Forms Assistant                                              47,970.00               47,970.00                       -              N/A                             -
   1       Richmond     Chem Bio Draw Ultra Download                                                         15,130.00               15,130.00                       -              N/A                             -
   1       Richmond     Zix Gateway Zixport (Zip Encryption Software)                                          5,665.00                5,665.00                      -              N/A                             -
   1       Richmond     Cdw Direct, Llc                                                                        5,665.00                5,287.33                  377.67             N/A                          377.67
   1       Richmond     Proxios - Suntrust                                                                       300.00                  240.00                   60.00             N/A                           60.00
   1       Richmond     Updates Small Print Server-Cisco Ucs Option                                            2,754.20                2,432.88                  321.32             N/A                          321.32
   1       Richmond     Embedded Software On Xerox Machine                                                   47,423.39               35,567.54               11,855.85              N/A                       11,855.85
   1       Richmond     Kwiktag Enhancements                                                                   5,900.00                2,950.00                2,950.00             N/A                        2,950.00
   2       Innsbrook    Vtc Codec Replacement                                                                12,459.83               12,459.83                       -              N/A                             -
   2       Innsbrook    Cisco Ucs C220 Server, Cisco                                                           9,051.79                7,543.16                1,508.63             N/A                        1,508.63
   2       Innsbrook    Cisco, 4-Port, 36 Months Smartnet                                                      4,449.96                4,449.96                      -              N/A                             -
   3        Norfolk     LeClair Ap Rollout                                                                     3,196.08                3,196.08                      -              N/A                             -
   5       Alexandria   Laserjet Printer                                                                       1,480.50                1,480.50                      -              N/A                             -
   5       Alexandria   Cisco Meraki Network Port                                                              8,061.05                5,508.38                2,552.67             N/A                        2,552.67
   5       Alexandria   Cisco Server                                                                           7,733.49                7,733.49                      -              N/A                             -
   5       Alexandria   Mr26 Cloud Managed Ap (4)                                                              4,133.69                3,995.90                  137.79             N/A                          137.79
   5       Alexandria   Bar Code Scanner - Alexandria                                                          1,813.63                1,420.68                  392.95             N/A                          392.95




                                                                                                  Page 3 of 5
                                       Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main                                   Schedule A/B.41
                                                                                    Document     Page 33 of 131

                                                                                                         LeClairRyan, PLLC
                                                                                                      Case No. 19-34574 (KRH)

                                                                                         Schedule A/B: Part 7, Question 41 - Office Equipment

                                                                                                              Gross book value of         Accumulated          Net book value of       Valuation method used Current value of debtor's
Location         Office                                        Description
                                                                                                               debtor's interest           depreciation         debtor's interest         for current value          interest
  6          Charlottesville    Add Telephone To Front Entrance, Install Wallset In Lobby                                  1,003.18                   986.46                   16.72             N/A                           16.72
  6          Charlottesville    Small Print Server-Cisco Ucs Option - Charlottesville                                      2,678.32                 2,321.21                  357.11             N/A                          357.11
  6          Charlottesville    Asa 5505 Sec Plus Appliance With Sw Ul Users Ha 3Des/AesSecurity Device Configuration Fee  1,681.64                 1,681.64                      -              N/A                             -
  7           Washington        LeClair Ap Roll Out                                                                        3,196.08                 3,196.08                      -              N/A                             -
  7           Washington        Small Print Server-Cisco Ucs Option - Dc                                                   2,678.32                 2,321.21                  357.11             N/A                          357.11
  7           Washington        Net 100 Ltd.                                                                               1,252.32                 1,168.83                   83.49             N/A                           83.49
  7           Washington        Ght Chartered                                                                              1,050.00                   980.00                   70.00             N/A                           70.00
  7           Washington        Ght Chartered                                                                                825.00                   770.00                   55.00             N/A                           55.00
  7           Washington        Kce Structural Engineers, Pc                                                                 789.10                   736.49                   52.61             N/A                           52.61
  7           Washington        Ght Chartered                                                                                 33.09                    30.88                    2.21             N/A                            2.21
  7           Washington        Ght Chartered                                                                                 18.79                    16.91                    1.88             N/A                            1.88
  7           Washington        OCE Copier                                                                                 2,908.13                 2,908.13                      -              N/A                             -
  9             Boston          Laserjet P4515Tn 62Ppm And 75 Envelope Feeder                                              2,080.91                 2,080.91                      -              N/A                             -
  9             Boston          Ref Ip Phones And Soundstation                                                             3,850.04                 3,850.04                      -              N/A                             -
  9             Boston          Bar Code Scanner For Boston Records                                                        1,813.24                 1,087.94                  725.30             N/A                          725.30
  9             Boston          Mr26 Cloud Manager Ap And Ap Configuration                                                 1,361.92                 1,361.92                      -              N/A                             -
  9             Boston          Edi - Boston                                                                                 750.00                   650.00                  100.00             N/A                          100.00
  9             Boston          Cable Installation                                                                       22,923.00                  5,348.70              17,574.30              N/A                       17,574.30
  9             Boston          Reconfiguration Of Data Room                                                               2,600.00                   606.67                1,993.33             N/A                        1,993.33
  9             Boston          Boston Construction In Progress                                                          13,670.83                    683.52              12,987.31              N/A                       12,987.31
  15            Newark          Laserjet Printer, Hich Capt Tray, And Envelope Feeder                                      2,443.00                 2,443.00                      -              N/A                             -
  15            Newark          Portable Vtc                                                                             17,858.07                17,858.07                       -              N/A                             -
  15            Newark          LeClair Ap Newark Roll Out (Mr26 Cloud Managed Ap)                                       14,915.03                14,915.03                       -              N/A                             -
  15            Newark          Super-Server, Llc                                                                          4,762.51                 4,445.01                  317.50             N/A                          317.50
  15            Newark          Iosafe Solo Pro 4Th Hdd, Iomega Storecenter Network Storage Cloud Edition, Pluggable Gigabit
                                                                                                                           1,525.08
                                                                                                                              Ethernet Adapter      1,525.08                      -              N/A                             -
  15            Newark          Super-Server, Llc                                                                          1,024.07                   955.80                   68.27             N/A                           68.27
  15            Newark          Equipment                                                                                  3,528.00                 3,528.00                      -              N/A                             -
  18          Philadelphia      Nuance Upgrade For Philadelphia                                                              300.00                   240.00                   60.00             N/A                           60.00
  21           Dearborn         Digital Sender                                                                             2,699.00                 2,699.00                      -              N/A                             -
  21           Dearborn         LeClair Ap Roll Out                                                                        3,196.08                 3,196.08                      -              N/A                             -
  22          Los Angeles       Cisco Server                                                                               7,733.50                 7,733.50                      -              N/A                             -
  22          Los Angeles       Equipment For La And S/F Office, Tv, Cable, Cart                                           2,118.88                 2,118.88                      -              N/A                             -
  23         San Francisco      Laserjet Ent 600 M603Xh, Input Tray And Envelope Feeder                                    3,397.76                 3,397.76                      -              N/A                             -
  23         San Francisco      Cisco Server                                                                               7,733.50                 7,733.50                      -              N/A                             -
  24          New Haven         Binding Machine                                                                            2,526.88                 1,895.16                  631.72             N/A                          631.72
  24          New Haven         Cisco, 4-Port Serial, 36 Months Smartnet                                                   6,484.36                 6,484.36                      -              N/A                             -
  24          New Haven         Mr 26 Cloud Managed Ap (9 Split Bw Houston And New Haven)                                  4,650.39                 4,495.38                  155.01             N/A                          155.01
  24          New Haven         Super-Server, Llc                                                                          4,133.69                 3,858.11                  275.58             N/A                          275.58
  24          New Haven         Small Print Server-Cisco Ucs Option - New Haven                                            2,678.32                 2,321.21                  357.11             N/A                          357.11
  25           Hartford         Mr26 Cloud Managed Ap 3 Yr Lic And Sup Mr Enterprise                                       7,273.41                 7,152.19                  121.22             N/A                          121.22
  26       New York City 53rd   Install G350 And 30 Ip Phones                                                              9,413.99                 9,413.99                      -              N/A                             -
  26       New York City 53rd   Laserjet Printer, Hich Capt Tray, And Envelope FeederColor Laserjet ($1,339)               6,900.82                 6,900.82                      -              N/A                             -
  26       New York City 53rd   Cisco Server                                                                               7,733.49                 7,733.49                      -              N/A                             -
  26       New York City 53rd   LeClair Ap Roll Out                                                                        3,196.08                 3,196.08                      -              N/A                             -
  27           Annapolis        Hardware - Annapolis                                                                       8,757.02                 8,173.22                  583.80             N/A                          583.80
  27           Annapolis        Annapolis Audio Visual For New Space. Half Of The Total                                    8,203.00                 6,425.68                1,777.32             N/A                        1,777.32




                                                                                                             Page 4 of 5
                                Case 19-34574-KRH                 Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                 Desc Main                                   Schedule A/B.41
                                                                        Document     Page 34 of 131

                                                                                           LeClairRyan, PLLC
                                                                                        Case No. 19-34574 (KRH)

                                                                           Schedule A/B: Part 7, Question 41 - Office Equipment

                                                                                                  Gross book value of         Accumulated             Net book value of       Valuation method used Current value of debtor's
Location     Office                                 Description
                                                                                                   debtor's interest          depreciation             debtor's interest         for current value          interest
  27        Annapolis   Mr26 Cloud Managed Ap (3)                                                              3,213.58                3,106.46                      107.12             N/A                          107.12
  27        Annapolis   Small Print Server-Cisco Ucs Option - Annapolis                                        2,678.32                2,098.02                      580.30             N/A                          580.30
  27        Annapolis   Cisco 1921 Router - Lcr Annapolis                                                      1,285.86                1,285.86                          -              N/A                             -
  27        Annapolis   Mr26 Cloud Manager Ap                                                                    788.64                  788.64                          -              N/A                             -
  27        Annapolis   Edi - Annapolis                                                                          225.00                  176.25                       48.75             N/A                           48.75
  30         Houston    Super-Server, Llc                                                                    10,343.11                 9,653.57                      689.54             N/A                          689.54
  30         Houston    Houston Integration And Migration                                                      6,750.00                5,962.50                      787.50             N/A                          787.50
  30         Houston    Mr 26 Cloud Managed Ap (9 Split Bw Houston And New Haven)                              4,650.41                4,495.40                      155.01             N/A                          155.01
  30         Houston    Proxios - Houston                                                                    20,450.00               16,340.32                     4,109.68             N/A                        4,109.68
  32       Sacramento   Projects-Regus Sacramento Office                                                     25,976.95               22,946.31                     3,030.64             N/A                        3,030.64
  32       Sacramento   Projects-Regus Sacramento Office                                                     13,309.33               11,091.11                     2,218.22             N/A                        2,218.22
  32       Sacramento   Meraki Asa, Ent-36, Hw Poe Switch, 24P-36Month                                         3,660.02                3,050.02                      610.00             N/A                          610.00
  32       Sacramento   Regus Sacramento Office                                                                2,040.00                1,700.00                      340.00             N/A                          340.00
  58        Roanoke     Mr26 Cloud Managed Ap (5)                                                              5,344.30                5,166.16                      178.14             N/A                          178.14
  58        Roanoke     3 Xerox 717s                                                                             238.85                  238.85                          -              N/A                             -

                        Total                                                                 $           2,330,168.69    $       2,094,413.35    $            235,755.34                             $          235,755.34




                                                                                                  Page 5 of 5
           Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                         Desc Main
                                                           Document     Page 35 of 131
 Fill in this information to identify the case:

 Debtor name          LeClairRyan PLLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)              19-34574
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    ABL Alliance, LLLP                            Describe debtor's property that is subject to a lien              $6,768,201.00                 Unknown
        Creditor's Name                               Personal property and accounts receivable
        4551 Cox Road
        Suite 402
        Glen Allen, VA 23060
        Creditor's mailing address                    Describe the lien
                                                      First Priority Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        12/29/17                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        Bank Direct Capital
 2.2                                                                                                                               $0.00                      $0.00
        Finance                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               Insurance Refunds
        150 North Field Drive
        Suite 190
        Lake Forest, IL 60045
        Creditor's mailing address                    Describe the lien
                                                      First Priority Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        1/1/19                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4081
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                            Desc Main
                                                          Document     Page 36 of 131
 Debtor       LeClairRyan PLLC                                                                         Case number (if know)       19-34574
              Name

         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.3    Bank of America, N.A.                         Describe debtor's property that is subject to a lien                     $635,299.13            $635,299.13
        Creditor's Name                               Cash Collateral Account f/b/o MA-60 State
        One Fleet Way                                 Associates, LLC.
        PA6-580-02-30                                 Bank of America.
        Moosic, PA 18507-1999
        Creditor's mailing address                    Describe the lien
                                                      Unknown
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        11/7/2017                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        6114
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                      Disputed

 2.4    ULX Partners, LLC                             Describe debtor's property that is subject to a lien                 $8,563,288.00                Unknown
        Creditor's Name                               Personal property and accounts receivable
        4405 Cox Road
        Glen Allen, VA 23060
        Creditor's mailing address                    Describe the lien
                                                      Second Priority Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        12/20/2018                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


                                                                                                                               $15,966,788.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        13

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                              Desc Main
                                                          Document     Page 37 of 131
 Debtor       LeClairRyan PLLC                                                           Case number (if know)      19-34574
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                             Desc Main
                                                          Document     Page 38 of 131
 Fill in this information to identify the case:

 Debtor name         LeClairRyan PLLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)          19-34574
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           Alexandria Dept. of Finance                               Check all that apply.
           301 King Street, Suite 1700                                Contingent
           Alexandria, VA 22314                                       Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Personal Property Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           Annapolis Finance Department                              Check all that apply.
           160 Duke of Gloucester Street                              Contingent
           Annapolis, MD 21401                                        Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Personal Property Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   53895                               Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main
                                                          Document     Page 39 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $411,000.00    $411,000.00
          Anthem Blue Cross Blue Shield                              Check all that apply.
          120 Monument Circle                                         Contingent
          Indianapolis, IN 46204-4903                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Amounts accrued through 9/3                                IBNR Claims Expense
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Boston Assessing Dept.                                     Check all that apply.
          1 City Hall Square                                          Contingent
          Room 301                                                    Unliquidated
          Boston, MA 02201-2011                                       Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Calif. Board of Equalization                               Check all that apply.
          450 N Street, MIC:63                                        Contingent
          PO Box 942879                                               Unliquidated
          Sacramento, CA 94279-0063                                   Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,242.23    $1,242.23
          Centers Medicare Medicaid Serv                             Check all that apply.
          233 North Michigan Avenue                                   Contingent
          Suite 600                                                   Unliquidated
          Chicago, IL 60601-5519                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Pay Periods Ending 8/23 and 9/6                            Employer FICA
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main
                                                          Document     Page 40 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Charlottesville Commiss. Rev.                              Check all that apply.
          PO Box 2964                                                 Contingent
          Charlottesville, VA 22902-2964                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Chicago Dept. of Finance                                   Check all that apply.
          121 N. LaSalle Street                                       Contingent
          7th Floor                                                   Unliquidated
          Chicago, IL 60602                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          City of Norfolk Treasurer                                  Check all that apply.
          PO Box 3215                                                 Contingent
          Norfolk, VA 23514                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Connecticut Dept. of Revenue                               Check all that apply.
          450 Columbus Blvd.                                          Contingent
          Hartford, CT 06103                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main
                                                          Document     Page 41 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Dallas Co. Tax Office                                      Check all that apply.
          1201 Elm Street                                             Contingent
          Suite 2600                                                  Unliquidated
          Dallas, TX 75270                                            Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          DC Office of Tax and Revenue                               Check all that apply.
          1101 4th Street, SW                                         Contingent
          Suite 270                                                   Unliquidated
          Washington, DC 20024                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Dearborn Dept. of Finance                                  Check all that apply.
          16901 Michigan Avenue                                       Contingent
          Dearborn, MI 48126                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Delta Dental Plan of Virginia                              Check all that apply.
          4818 Starkey Road                                           Contingent
          Roanoke, VA 24018                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Amounts accrued through 9/3                                Employee Claims
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main
                                                          Document     Page 42 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $19.63    $19.63
          District of Columbia                                       Check all that apply.
          1101 4th Street, SW                                         Contingent
          Suite W270                                                  Unliquidated
          Washington, DC 20024                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Pay Period Ending 8/23                                     Employer Family Leave Insurance
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,640.48    $4,640.48
          Employee Accrued PTO                                       Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Amounts accrued through 9/3                                Accrued PTO
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $11,238.08    $11,238.08
          Employee Wages (Gross)                                     Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          8/29/2019 through 9/2/2019                                 Current Employee Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $38,328.26    $38,328.26
          Employee Wages (Gross)                                     Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          8/19/219                                                   Terminated Non-Member Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main
                                                          Document     Page 43 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Florida Dept. of Revenue                                   Check all that apply.
          5050 West Tennessee Street                                  Contingent
          Tallahassee, FL 32399                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Harris Co. Appraisal District                              Check all that apply.
          13013 Northwest Freeway                                     Contingent
          Houston, TX 77040-6305                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Hartford Assessor's Office                                 Check all that apply.
          550 Main Street                                             Contingent
          Room 108                                                    Unliquidated
          Hartford, CT 06103                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Henrico Dept. of Finance                                   Check all that apply.
          4301 East Parham Road                                       Contingent
          Henrico, VA 23228                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main
                                                          Document     Page 44 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Illinois Dept. of Revenue                                  Check all that apply.
          PO Box 19035                                                Contingent
          Springfield, IL 62794-9035                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Los Angeles Assessor's Office                              Check all that apply.
          500 West Temple Street                                      Contingent
          Room 225                                                    Unliquidated
          Los Angeles, CA 90012                                       Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Maryland Dept. of Taxation                                 Check all that apply.
          301 West Preston Street                                     Contingent
          Baltimore, MD 21201-2395                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Massachusetts Dept. of Revenue                             Check all that apply.
          100 Cambridge Street                                        Contingent
          Boston, MA 02114                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main
                                                          Document     Page 45 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Michigan Dept. of Treasury                                 Check all that apply.
                                                                      Contingent
          Lansing, MI 48922                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          New Haven Assessor's Office                                Check all that apply.
          165 Church Street                                           Contingent
          New Haven, CT 06510                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          New Jersey Div. of Taxation                                Check all that apply.
          PO Box 999                                                  Contingent
          Trenton, NJ 08646-0999                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $272,382.70    $272,382.70
          New York City Dept of Finance                              Check all that apply.
          PO Box 5300                                                 Contingent
          Albany, NY 12205-0300                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/31/2015 through 5/31/2018                                Commercial Rent Tax
          Last 4 digits of account number 6002                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main
                                                          Document     Page 46 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          New York City Dept. of Finance                             Check all that apply.
          66 John Street                                              Contingent
          2nd Floor                                                   Unliquidated
          New York, NY 10038                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $37.88    $37.88
          New York State Dept of Finance                             Check all that apply.
          Bankruptcy Section                                          Contingent
          PO Box 5300                                                 Unliquidated
          Albany, NY 12205-0300                                       Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Pay Period Ending 8/23                                     Employer Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          New York State Dept of Finance                             Check all that apply.
          PO Box 5300                                                 Contingent
          Albany, NY 12205-0300                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Newark Dept. of Finance                                    Check all that apply.
          828 Broad Street                                            Contingent
          Newark, NJ 07102                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main
                                                          Document     Page 47 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Palm Beach Appraiser's Office                              Check all that apply.
          301 North Olive Avenue                                      Contingent
          5th Floor                                                   Unliquidated
          West Palm Beach, FL 33401                                   Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Pennsylvania Dept. of Revenue                              Check all that apply.
          PO Box 280904                                               Contingent
          Harrisburg, PA 17128-0904                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Philadelphia Dept. of Revenue                              Check all that apply.
          1401 JFK Boulevard                                          Contingent
          Philadelphia, PA 19102                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Providence Tax Assessor's Off.                             Check all that apply.
          25 Dorrance Street                                          Contingent
          Room 208                                                    Unliquidated
          Providence, RI 02903                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                              Desc Main
                                                          Document     Page 48 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Rhode Island Div. of Taxation                              Check all that apply.
          One Capitol Hill                                            Contingent
          Providence, RI 02908                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Richmond Dept. of Finance                                  Check all that apply.
          900 E. Broad Street                                         Contingent
          Room 103                                                    Unliquidated
          Richmond, VA 23219                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Roanoke Treasurer's Office                                 Check all that apply.
          215 Church Avenue                                           Contingent
          Room 254, PO Box 1451                                       Unliquidated
          Roanoke, VA 24011                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Sacramento Assessor's Office                               Check all that apply.
          3701 Power Inn Road                                         Contingent
          Suite 3000                                                  Unliquidated
          Sacramento, CA 95826-4329                                   Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                               Desc Main
                                                          Document     Page 49 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          San Francisco Assessor's Off.                              Check all that apply.
          1 Dr. Carlton B. Goodlett Pl.                               Contingent
          City Hall, Room 190                                         Unliquidated
          San Francisco, CA 94102-4698                                Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,562.13       $3,562.13
          Social Security Administration                             Check all that apply.
          PO Box 17042                                                Contingent
          Baltimore, MD 21235-7042                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Pay Periods Ending 8/23 and 9/6                            Employer Social Security
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.44    $0.44
          State of Connecticut                                       Check all that apply.
          Office of the Treasurer                                     Contingent
          55 Elm Street                                               Unliquidated
          Hartford, CT 06106                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Pay Period Ending 8/23                                     Employer Unemployment Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          State of Delaware                                          Check all that apply.
          820 Silver Lake Boulevard                                   Contingent
          Suite 100                                                   Unliquidated
          Dover, DE 19904                                             Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Pay Period Ending 8/23                                     Employer Unemployment Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 12 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                               Desc Main
                                                          Document     Page 50 of 131
 Debtor       LeClairRyan PLLC                                                                                Case number (if known)   19-34574
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $3.27    $3.27
          State of New Jersey                                        Check all that apply.
          Office of the Treasurer                                     Contingent
          101 Carroll Street                                          Unliquidated
          Trenton, NJ 08625                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Pay Period Ending 8/23                                     Employer Unemployment Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          Texas Comptroller of Pub. Acc.                             Check all that apply.
          111 East 17th Street                                        Contingent
          Austin, TX 78774                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.11    $0.11
          United States Treasury Dept.                               Check all that apply.
          Internal Revenue Service                                    Contingent
          Ogden, UT 84201-0039                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Pay Period Ending 8/23                                     Employer Unemployment Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $1.34    $1.34
          Virginia Department of Tax                                 Check all that apply.
          PO Box 26627                                                Contingent
          Richmond, VA 23261                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          Pay Period Ending 8/23                                     Employer Unemployment Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                         Desc Main
                                                          Document     Page 51 of 131
 Debtor        LeClairRyan PLLC                                                                               Case number (if known)          19-34574
               Name

 2.51       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       Unknown     Unknown
            Virginia Dept. of Taxation                               Check all that apply.
            PO Box 1115                                               Contingent
            Richmond, VA 23218-1115                                   Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Personal Property Taxes
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.52       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       Unknown     Unknown
            Williamsburg Treasurer Office                            Check all that apply.
            401 Lafayette Street                                      Contingent
            PO Box 886                                                Unliquidated
            Williamsburg, VA 23187                                    Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Personal Property Taxes
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $41,473,971.28
           See Schedule F                                                           Contingent
           Date(s) debt was incurred
                                                                                    Unliquidated
           Last 4 digits of account number
                                                                                    Disputed
                                                                                   Basis for the claim:

                                                                                   Is the claim subject to offset?      No  Yes

 Part 3:       List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                             related creditor (if any) listed?                account number, if
                                                                                                                                                              any

 Part 4:       Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                Total of claim amounts
 5a. Total claims from Part 1                                                                                    5a.        $                    742,456.55
 5b. Total claims from Part 2                                                                                    5b.    +   $                 41,473,971.28
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                         5c.        $                    42,216,427.83




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 14 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                            Document     Page 52 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                           Codebtor




                                                                                                                                                                       Disputed
                        Creditor's Name, Mailing Adress                                                Date of Claim was Incurred and
                            Including Zip Code, and                                                    Consideration for Claim. If Claim                                          Amount
                                Account Number                                                          is Subject to Setoff, So State.                                           of Claim
11Th & Cochran, Lc
Attn: Hunter E. Craig Co. P.O. Box 5509
Charlottesville, Va 22902                                                              Rent
                                                                                       Various dates prior to 9/3/2019                                                               24,174.84
11Th & Cochran, Llc
C/O Cb Richard Ellis P.O. Box 13470
Richmond, Va 23225                                                                     Rent
                                                                                       Various dates prior to 9/3/2019                                                               24,174.84
221 Church Street, Llc
C/O The Wm. M. Hotchkiss Co P.O. Box 801
New Haven, Ct 06510                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                   70.00
2627 Chestnut Ridge, Llc
Attn: Michell Sutton 2627 Chestnut Ridge, Suite 100
Kingwood, Tx 77339                                                                     Other Trade Payable
                                                                                       Various dates prior to 9/3/2019                                                                  180.00
5Linx Enterprises, Inc.
275 Kenneth Drive Suite 100
Rochester, Ny 14623                                                                    Refund
                                                                                       Various dates prior to 9/3/2019                                                                  228.00
60 State Trs (De) Llc (Trs)
320 Park Avenue Floor 17
New York, Ny 10022                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              238,550.56
A & N Electric Cooperative
P. O. Box 290
Tasley, Va 23441                                                                       Refund
                                                                                       Various dates prior to 9/3/2019                                                                  271.00
A. J. Park Intellectual Property
Level 14, Amp Center 29 Customs Street West
Auckland, 1010                                                                         Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               15,708.07
A. J. Park
Level 14, Amp Center 29 Customs Street West
Auckland, 1010                                                                         Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                7,769.15
A. Raymond E T Cie
113 Cours Berriat
Grenoble, 38000                                                                        Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               20,794.84
A+ Court Reporting And Video, Inc.
P.O. Box 20574
Roanoke, Va 24018                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  485.90
Abi Document Support Services
P.O. Box 2970
Springfield, Mo 65801-2970                                                             Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                8,018.57
Abm Parking Services 22423886 & 22423887
Attn:24164440 600 Harrison St Ste 600
San Francisco, Ca 94107                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                5,418.00
Acapo
Strandgaten 198
Bergen, 5817                                                                           Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  240.00
Ace Property And Casualty Insurance Company
120 North 9Th Street
Richmond, In 47374                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                1,463.40
Acorn Sign Graphics
P.O. Box 11664
Richmond, Va 23230                                                                     Goods
                                                                                       Various dates prior to 9/3/2019                                                                  408.94
Acr Of Wny
170 Franklin Street Suite102
Buffalo, Ny 14202                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  395.10
Adams & Adams
Po Box 1014
Pretoria 0001 South Africa                                                             Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                5,511.50




                                                                                        Page 1 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                   Desc Main
                                                          Document     Page 53 of 131                                                                                                 Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                          Codebtor




                                                                                                                                                                      Disputed
                       Creditor's Name, Mailing Adress                                                Date of Claim was Incurred and
                           Including Zip Code, and                                                    Consideration for Claim. If Claim                                          Amount
                               Account Number                                                          is Subject to Setoff, So State.                                           of Claim
Adams & Reese Llp
One Houston Center 1221 Mckinney Suite 4400
Houston, Tx 77010                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  665.00
Adams Outdoor Advertising
Attn: Brian Roeser 5547 E. Virginia Beach Blvd.
Norfolk, Va 23502                                                                     Refund
                                                                                      Various dates prior to 9/3/2019                                                                  103.00
Adc
2520 Venture Oaks Way Suite 150
Sacramento, Ca 95833                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  575.00
Admiral Cochrane Llc
10 Hight Street, Suite 903
Boston, Ma 02110                                                                      Rent
                                                                                      Various dates prior to 9/3/2019                                                               57,166.10
Admiral Cochrane Llc
500 East Pratt Street, Suite 500
Baltimore, Md 21202                                                                   Rent
                                                                                      Various dates prior to 9/3/2019                                                               31,853.44
Adp, Inc.
One Adp Boulevard
Roseland, Nj 07068                                                                    Services
                                                                                      Various dates prior to 9/3/2019                                                                4,559.61
Advanced Dermatology, P.C.
366 Veterans Memorial Highway
Commack, Ny 11725                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                   41.58
Advantage Court Reporters & Video Services, Llc
18401 Burbanks Boulevard Suite 108
Tarzana, Ca 91356                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  210.00
Advantone Florida Inc.
Dept La 24582
Pasadena, Ca 91185-4582                                                               Services
                                                                                      Various dates prior to 9/3/2019                                                                  677.22
Aiken & Welch, Inc.
One Kaiser Plaza Suite 250
Oakland, Ca 94612                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                3,091.62
Akf Reporters, Inc.
436 Boulevard Of The Allies
Pittsburgh, Pa 15219-1314                                                             Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  250.80
Albemarle Courier Company
1619 Quail Run. Suite A
Charlottesville, Va 22911                                                             Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  475.00
Alex L. Braunstein
10426 Gentlewood Forest Dr
Boynton Beach, Fl 33473                                                               Employee Expense Reimbursement
                                                                                      Various dates prior to 9/3/2019                                                                   75.00
Alexander Poole And Co Inc
11 N. Pearl Street Suite 1706
Albany, Ny 12207                                                                      Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  165.00
Ali Cle
4025 Chestnut Street
Philadelphia, Pa 19104-3099                                                           Goods
                                                                                      Various dates prior to 9/3/2019                                                                   99.00
Allan H. Horowitz
3129 Northampton St. Nw
Washington, Dc 20015                                                                  Other Employee Expense
                                                                                      Various dates prior to 9/3/2019                                                                   27.00
Allan Reporting Services
P.O. Box 914
Canton, Ct 06019                                                                      Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  233.97
Allen Woodworking
Attn: Accounts Payable 200 Center Street
Bellingham, Ma 02019                                                                  Other Trade Payable
                                                                                      Various dates prior to 9/3/2019                                                                   40.00




                                                                                       Page 2 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                   Desc Main
                                                           Document     Page 54 of 131                                                                                                 Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                           Codebtor




                                                                                                                                                                       Disputed
                        Creditor's Name, Mailing Adress                                                Date of Claim was Incurred and
                            Including Zip Code, and                                                    Consideration for Claim. If Claim                                          Amount
                                Account Number                                                          is Subject to Setoff, So State.                                           of Claim
All-State Legal
One Commerce Drive
Cranford, Nj 07016-3571                                                                Goods
                                                                                       Various dates prior to 9/3/2019                                                               15,269.56
Alm Media Llc
P O Box 18155
Newark, Nj 07191-8155                                                                  Services
                                                                                       Various dates prior to 9/3/2019                                                                1,105.42
Alpenrisk Safety Advisors, Llc
61 Timber Lane
Gilford, Nh 03249                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                4,408.69
Ambius
P.O. Box 14086
Reading, Pa 19612                                                                      Services
                                                                                       Various dates prior to 9/3/2019                                                                  339.84
American Academy Of Physician Assistants
2318 Mill Road Suite 1300
Alexandria, Va 22314-6868                                                              Services
                                                                                       Various dates prior to 9/3/2019                                                               29,219.52
American Arbitration Association
1633 Broadway
New York, Ny 10019                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  450.00
American Board Of Trial Advocates
2001 Bryan Street Suite 3000
Dallas, Tx 75201                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  625.00
American Chamber Of Commerce In Italy
11 E. 44Th Street Suite 1400
New York, Ny 10017                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                1,186.78
American Express
P.O. Box 360001
Ft. Lauderdale, Fl 33336-0001                                                          Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               29,702.98
Andree P. Laney
86 Beech Avenue
Fanwood, Nj 07023                                                                      Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                1,821.85
Andrei Moskvitin
50-57 41St St. 1St Fl
Synnyside, Ny 11104                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                3,295.48
Andrew L. Cole
212 Winchester Beach Dr
Annapolis, Md 21409                                                                    Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                  152.88
Andrew P. Zappia
95 Wheatstone Circle
Fairport, Ny 14450                                                                     Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                  366.07
Angela Blumberg
2311 Crickhollow Ct
Richmond, Va 23233                                                                     Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                   42.99
Annandale Family Medicine
7617 Little River Turnpike Suite 710
Annandale, Va 22003                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                   46.75
Westbourne Advisors
410 Severn Avenue, Suite 216
Annapolis, Md 20814                                                                    Security Deposit Liability
                                                                                       Various dates prior to 9/3                                                                     4,300.00
Annapolis City Marina Lp, Lllp
2328 W Joppa Road Suite 200
Lutherville, Md 21093                                                                  Services
                                                                                       Various dates prior to 9/3/2019                                                                4,936.71
Annapolis City Marina, Llp
2328 W Joppa Road Suite 200
Lutherville, Md 21093                                                                  Services
                                                                                       Various dates prior to 9/3/2019                                                                  470.16




                                                                                        Page 3 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                           Document     Page 55 of 131                                                                                                    Exhibit F
                                                                                         LeClairRyan, PLLC

                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                           Unliquidated
                                                                                                                                              Contingent
                                                                              Codebtor




                                                                                                                                                                          Disputed
                        Creditor's Name, Mailing Adress                                                   Date of Claim was Incurred and
                            Including Zip Code, and                                                       Consideration for Claim. If Claim                                          Amount
                                Account Number                                                             is Subject to Setoff, So State.                                           of Claim
Anne M Gannon
P O Box 3353
West Palm Beach, Fl 33402-3353                                                            Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                   51.25
Anthony A. Mcfarlane Md Pc, Inc.
1830 Harper Road
Beckley, Wv 25801                                                                         Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  103.00
Apex Bank
430 Montbrook Lane
Knoxville, Tn 37919                                                                       Refund
                                                                                          Various dates prior to 9/3/2019                                                                   70.00
Apex Orthopaedic Solutions
874 Ashley Ave.
Charleston, Sc 29403                                                                      Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                5,900.00
Appellate Division, First Department
Supreme Court, State Of Ny, Appellate Division, First Dept. 60 Madison
Avenue                                                                                    Other Trade Debt
New York, Ny 10010                                                                        Various dates prior to 9/3/2019                                                                  315.00
Aramark
P.O. Box 14512
Lexington, Ky 40512                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  726.00
Arcadia Biosciences, Inc.
4222 E. Thomas Road, Suite 320
Phoenix, Az 85018                                                                         Refund
                                                                                          Various dates prior to 9/3/2019                                                                  842.24
Archer Nsg, Llc
562 W Washington Blvd
Chicago, Il 60661                                                                         Services
                                                                                          Various dates prior to 9/3/2019                                                                5,138.90
Arete-Ip
Suite 1201 Building 3 Zhubang2000 Business Center No. 98 Balizhuang Xili
Chaoyang District, Beijing 100025                                                         Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  589.60
Arnold W. Williams
4047 Rocky Hill Rd
Blackstone, Va 23824                                                                      Services
                                                                                          Various dates prior to 9/3/2019                                                                  175.00
Ascentium Capital Llc
23970 Us Highway 59 North
Kingwood, Tx 77339                                                                        Services
                                                                                          Various dates prior to 9/3/2019                                                                1,711.22
Ashford-Leecor Jv, Llc
2801 Fruitville Road Suite 170
Sarasota, Fl 34237                                                                        Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                4,180.50
Aspera Associates, Inc.
70 Washington St. Suite 222
Salem, Ma 01970                                                                           Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                2,250.00
Associated Library Service
28-17 31St Street, 1St Floor
Astoria, Ny 11102                                                                         Services
                                                                                          Various dates prior to 9/3/2019                                                                  420.00
Associated Reporters
2300 W. Sahara, Suite 770 Box 17
Las Vegas, Nv 89102                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  900.05
Associates In Orthopaedic Surgery, P.A.
120 Millburn Avenue
Milburn, Nj 07041                                                                         Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                   15.00
At&T Mobility
P.O. Box 6463
Carol Stream, Il 60197-6463                                                               Services
                                                                                          Various dates prior to 9/3/2019                                                                  102.22
At&T
P.O. Box 8100
Aurora, Il 60507-8100                                                                     Services
                                                                                          Various dates prior to 9/3/2019                                                                  649.29




                                                                                           Page 4 of 77
            Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                   Desc Main
                                                             Document     Page 56 of 131                                                                                                 Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                             Codebtor




                                                                                                                                                                         Disputed
                          Creditor's Name, Mailing Adress                                                Date of Claim was Incurred and
                              Including Zip Code, and                                                    Consideration for Claim. If Claim                                          Amount
                                  Account Number                                                          is Subject to Setoff, So State.                                           of Claim
Atkinson-Baker, Inc.
500 N. Brand Boulevard, 3Rd Floor
Glendale, Ca 91203-4725                                                                  Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  635.85
Atlanta Reporters, Inc.
P.O. Box 1625
Gainesville, Ga 30503                                                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                   44.10
Atlantic County Clerk
5901 Main Street
Mays Landing, Nj 08330                                                                   Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                3,012.00
Atlantic Union Bankshares
Three James Center, Suite 1200 1051 East Cary Street
Richmond, Va 23219                                                                       Other Trade Payable
                                                                                         Various dates prior to 9/3/2019                                                                4,000.00
Atria, Inc.
1261 Meriden Rd. Bldg. 3
Wolcott, Ct 06705                                                                        Services
                                                                                         Various dates prior to 9/3/2019                                                                  376.80
Au Bon Pain
One International Place
Boston, Ma 02110                                                                         Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                   97.18
Audrey Golden Associates Ltd
633 Third Avenue
New York, Ny 10017                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               90,000.00
Augusta County
Office Of The Treasurer 18 Government Center Lane
Verona, Va 24482                                                                         Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                   26.00
Automated Mailing Systems, Inc.
P. O. Box 12246
Roanoke, Va 24024                                                                        Services
                                                                                         Various dates prior to 9/3/2019                                                                  930.00
Axa Xl Insurance America Inc.
100 Constitutional Plaza
Hartford, Ct 06103                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               31,703.72
Ayafune International Patents & Trademarks, Ppc
Taf Kyobashi Bldg, 5Th Floor
19-4 Kyobashi 1-Chome, Chuo-Ku, Tokyo 104-0031, Japan                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                5,199.13
B. Stephen Rice
4506 Ivanhoe Street
Houston, Tx 77027                                                                        Other Employee Expense
                                                                                         Various dates prior to 9/3/2019                                                                   53.00
B.W. Wilson, Inc
P. O. Box 11248
Richmond, Va 23230                                                                       Goods
                                                                                         Various dates prior to 9/3/2019                                                                1,345.47
Bactes Imaging Solutions
8344 Clairemont Mesa Blvd. Suite 201
San Diego, Ca 92111                                                                      Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  129.86
Baird Holm Llp
1500 Woodmen Tower 1700 Farnam St.
Omaha, Ne 68102-2068                                                                     Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  882.00
Bairui Patent & Trademark Office Limited
Room West 601 Building A Yihua Complex Building
Shusi Lin Futian District, Guandong 518040                                               Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  675.00
Baldwins
Po Box 852
Wellington, 6140                                                                         Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                7,927.94
Ballard Spahr Andrews & Ingersoll, Llp
1909 K Street, Nw 12Th Floor
Washington, Dc 20006-1157                                                                Other Trade Payable
                                                                                         Various dates prior to 9/3/2019                                                                2,251.30




                                                                                          Page 5 of 77
            Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                             Document     Page 57 of 131                                                                                                Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent
                                                                            Codebtor




                                                                                                                                                                        Disputed
                        Creditor's Name, Mailing Adress                                                 Date of Claim was Incurred and
                            Including Zip Code, and                                                     Consideration for Claim. If Claim                                          Amount
                                Account Number                                                           is Subject to Setoff, So State.                                           of Claim
Baltic Providence, Llc
2180 Mendon Road, Suite 11
Cumberland, Ri 02864                                                                    Rent
                                                                                        Various dates prior to 9/3/2019                                                                  800.00
Baltic Providence, Llc C/O The Baltic Group, Llc
2180 Mendon Road Suite 11
Cumberland, Rhode Island 2864                                                           Rent
                                                                                        Various dates prior to 9/3/2019                                                                1,900.00
Banc Of California, N.A.
18500 Von Karman Avenue, Suite 1100
Irvine, Ca 92612                                                                        Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  435.00
Bank Of America - Legal Order Processing
Az1-200-20-35 Po Box 29961
Phoenix, Az 85038                                                                       Services
                                                                                        Various dates prior to 9/3/2019                                                                   35.00
Bankdirect Capital Finance, Llc
Two Conway Park 150 North Field Drive, Suite 190
Lake Forest, Il 60045                                                                   Services
                                                                                        Various dates prior to 9/3/2019                                                              157,530.72
Barber Law Firm Pllc
425 W Capitol Ave. Suite 3400
Little Rock, Ar 72201                                                                   Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                1,167.50
Barclay Damon Llp
80 State Street
Albany, Ny 12207                                                                        Other Trade Payable
                                                                                        Various dates prior to 9/3/2019                                                               50,000.00
Barker Brettell Llp
100 Hagley Road Edgbaston
Birmingham B16 8 Qq England                                                             Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                2,972.87
Barkley Court Reporters, Inc.
1875 Century Park East Suite 1300
Los Angeles, Ca 90067                                                                   Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                3,409.25
Barrister Digital Solutions
1700 K Street, Nw Suite B100
Washington, Dc 20006                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               22,800.87
Barry D. Daly
14103 Greencroft Lane
Hunt Valley, Md 21030                                                                   Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                2,000.00
Baruch Mayer Grob
13400 Rupert Court
Henrico, Va 23233                                                                       Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  600.00
Bayou City Reporting
1066 Candlelight
Houston, Tx 77018                                                                       Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  298.65
Bb&T Legal Department
200 West Second Street 3Rd Floor
Winston-Salem, Nc 27101                                                                 Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                1,459.60
Bcal 44 Montgomery Property Llc Rent Account
C/O Beacon Capital Partners 200 State St., 5Th Floor
Boston, Ma 02109                                                                        Rent
                                                                                        Various dates prior to 9/3/2019                                                              178,718.97
Bcal 44 Montgomery Property Llc
44 Montgomery Street, Suite 150
San Francisco, Ca 94104                                                                 Rent
                                                                                        Various dates prior to 9/3/2019                                                               48,853.38
Bcm One, Inc
521 Fifth Avenue 14 Floor
New York, Ny 10175                                                                      Services
                                                                                        Various dates prior to 9/3/2019                                                                   56.01
Bee Reporting Agency, Inc.
1486 Kew Avenue
Hewlett,, Ny 11557                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  696.06




                                                                                         Page 6 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                    Desc Main
                                                          Document     Page 58 of 131                                                                                                  Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                           Codebtor




                                                                                                                                                                       Disputed
                       Creditor's Name, Mailing Adress                                                 Date of Claim was Incurred and
                           Including Zip Code, and                                                     Consideration for Claim. If Claim                                          Amount
                               Account Number                                                           is Subject to Setoff, So State.                                           of Claim
Bengst, Llc
405 Victory Avenue, Unit D
South San Francisco, Ca 94080                                                          Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  713.90
Benjamin C. Miller
7130 Northampton Way
Houston, TX 77055                                                                      Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                2,557.90
Benny Barmapov
31 Fingal St.
Staten Island, Ny 10312-4903                                                           Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                   26.00
Bereskin & Parr
P.O. Box 401
Toronto Ontario, M5H3Y2                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                8,812.22
Berkeley Research Group, Llc
2200 Powell Street Suite 1200
Emeryville, Ca 94608                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               25,305.34
Beveridge & Diamond Pc
1350 I Street Nw Suite 700
Washington, Dc 20005-3311                                                              Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                1,500.00
Beverly J. Buchanan
404 Prosperity Court
Williamsburg, Va 23188                                                                 Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                   28.89
Beyond Attorneys At Law
F6, Xijin Centre No. 39 Lianhauchi East Road
Haidian District, Beijing 100036                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                3,558.20
Beyondtrust Corporation
11695 Johns Creek Parkway Suite 200
Johns Creek, Ga 30097                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               31,421.25
Biehl, Et. Al., Csr, Inc.
3200 El Camino Real Suite 110
Irvine, Ca 92602                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  989.30
Bighand Inc.
125 S Wacker Drive Suite 300
Chicago, Il 60606                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              102,327.60
Binary Engineering Associates, Inc.
7 Mccormick Road
Spencer, Ma 01562                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                1,192.50
Bingham Greenebaum Doll. Llp
3500 National City Tower 101 South Fifth Street
Louisville, Ky 40202-3197                                                              Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  364.50
Biopharmalex
3/6 Miller Street Prhran 3181
Australia                                                                              Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                2,368.81
Biro Oktroi Roosseno
Kantor Taman A-9, Unit C1 & O1 Ji, Dr. Ide Anak Agung Gde Agung
Mega Kuningan, Jakarta 12950                                                           Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  910.00
Bizport Ltd
9 N. Third Street
Richmond, Va 23219                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  428.45
Blacksburg Neurology
P. O. Box 1114
Christiansburg, Va 24068                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  100.00
Blake, Cassels & Graydon, Llp
199 Bay Street Suite 4000, Commerce Court West
Toronto On M5L 1A9, Canada M5L 1A9                                                     Services
                                                                                       Various dates prior to 9/3/2019                                                                1,778.39




                                                                                        Page 7 of 77
             Case 19-34574-KRH                     Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                     Desc Main
                                                         Document     Page 59 of 131                                                                                                   Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                           Codebtor




                                                                                                                                                                       Disputed
                      Creditor's Name, Mailing Adress                                                  Date of Claim was Incurred and
                          Including Zip Code, and                                                      Consideration for Claim. If Claim                                          Amount
                              Account Number                                                            is Subject to Setoff, So State.                                           of Claim
Bluegreen Corporation - Pennsylvania
176 E. Hershey Park Drive
Hershey, Pa 17033                                                                      Refund
                                                                                       Various dates prior to 9/3/2019                                                                  100.00
Bna
1801 S Bell Street
Arlington, Va 22202                                                                    Goods
                                                                                       Various dates prior to 9/3/2019                                                                2,347.91
Bouchard Transportation Co., Inc.
58 South Service Road, Suite 150
Melville, Ny 11747                                                                     Refund
                                                                                       Various dates prior to 9/3/2019                                                                1,238.80
Boult Wade Tennant
Verulam Gardens 70 Gray'S Inn Road
London, Wc1X Bbt                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               99,769.29
Bowman And Brooke Llp
P.O. Box 1450
Minneapolis, Mn 55485-5834                                                             Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  100.00
Bpp Lower Office Reit Inc.
Bpp Connecticut Ave Llc - Bldg Id: 26870 P O Box 209259
Austin, Tx 78720-9259                                                                  Services
                                                                                       Various dates prior to 9/3/2019                                                              151,140.91
Brandon Legal Tech, Llc
100 Pearl Street, 14Th Floor
Hartford, Ct 06103                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                1,359.68
Branoff Design, Llc
24531 Hickory
Gross Lle, Mi 48138                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  500.00
Brescia'S Printing Services, Inc.
66 Conn. Blvd
E. Hartford, Ct 06108                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                4,223.81
Brian Donnelly
Unknown
                                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                   40.00
Brian W. Watson
Unknown
                                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                   20.00
Bricker & Eckler Llp
100 South Third Street
Columbus, Oh 43215                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                2,135.65
Bridgetrust Title Group
One Columbus Center Suite 400
Virginia Beach, Va 23462                                                               Other Trade Payable
                                                                                       Various dates prior to 9/3/2019                                                                  410.33
Bristol-Myers Squibb
3551 Lawrenceville Princeton
Lawrence Township, Nj 08648                                                            Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                1,300.00
Bristows Llp
100 Victoria Embankment
London, Ec4Y 0Dh                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  205.00
Brittany Transcription, Llc
60 Washington Street
Morristown, Nj 07960                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  448.60
Brittney Inman
4115 Garden Lake Drive
Kingwood, Tx 77339                                                                     Other Trade Payable
                                                                                       Various dates prior to 9/3/2019                                                                  286.24
Brookdale Senior Living, Inc.
6737 W. Washington Street Suite 2300
Milwaukee, Wi 53214                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                   46.00




                                                                                        Page 8 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                            Document     Page 60 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                           Codebtor




                                                                                                                                                                       Disputed
                     Creditor's Name, Mailing Adress                                                   Date of Claim was Incurred and
                          Including Zip Code, and                                                      Consideration for Claim. If Claim                                          Amount
                              Account Number                                                            is Subject to Setoff, So State.                                           of Claim
Broughton Appliance Services Inc.
8445 Glazebrook Avenue
Henrico, Va 23228                                                                      Services
                                                                                       Various dates prior to 9/3/2019                                                                  238.99
Bruin S. Richardson
523 Sleepy Hollow Road
Richmond, Va 23229                                                                     Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                1,536.00
Bryn Aarflot As
P.O. Box 449 Sentrum
No-0104, Oslo                                                                          Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               10,494.49
Buckingham Greenery
P. O. Box 140
Buckingham, Va 23921                                                                   Services
                                                                                       Various dates prior to 9/3/2019                                                                  123.18
Busco Marcas E Patentes
Rua Marques De Olinda 70 - Parate
Rio De Janiero, 22251-040                                                              Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  753.65
Bushman Court Reporting
P.O. Box 2734
Little Rock, Ar 72203-2734                                                             Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  529.00
Business & Legal Resources
100 Winners Circle Suite 300 P O Box 5094
Brentwood, Tn 37024-5094                                                               Goods
                                                                                       Various dates prior to 9/3/2019                                                                  549.07
Cabinet Aksiman
Intellectual Property Office 60 Boulevard Iben Tachfine
20310 Casablanca                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                1,060.10
Cabinet Sales
P.O. Box 211
Ht 6140 Petion-Ville                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  416.45
Cades Schutte
P.O. Box 939
Honolulu, Hawaii 96808                                                                 Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                   50.13
Cafe Metro
130 West 137Th Street 2Nd Floor
New York, Ny 10018                                                                     Goods
                                                                                       Various dates prior to 9/3/2019                                                                1,233.11
California Deposition Reporter
P.O. Box 108
Covina, Ca 91723                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  844.02
California Deposition Reporter, Inc.
P.O. Box 108
Covina, Ca 91723                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  451.00
California Secretary Of State
Prepay Account Mgmt 1500 11Th Street. 4Th Floor
Sacramento, Ca 95814                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  240.00
Cambridge Mercantile Corp Usa
3 Bala Plaza East Suite 117
Bala Cynwyd, Pa 19004                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  360.00
Camden Vonbechman
4560 Marshall Run Circle, Apt. 201
Glen Allen, Va 23059                                                                   Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                  205.66
Candyce St Clair
Unknown
                                                                                       Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                  144.82
Cannon Street, Inc.
300 Montgomery Street, Suite 825
San Francisco, Ca 94104-1918                                                           Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  250.00




                                                                                        Page 9 of 77
             Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                     Desc Main
                                                            Document     Page 61 of 131                                                                                                   Exhibit F
                                                                                          LeClairRyan, PLLC

                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                           Unliquidated
                                                                                                                                              Contingent
                                                                               Codebtor




                                                                                                                                                                          Disputed
                         Creditor's Name, Mailing Adress                                                  Date of Claim was Incurred and
                             Including Zip Code, and                                                      Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                            is Subject to Setoff, So State.                                           of Claim
Capital 2 Thrive
1801 Broadway Suite 1350
Denver, Co 80202                                                                           Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 758.00
Capitol Corporate Services, Inc.
P.O. Box 1831
Austin, Tx 78767                                                                           Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 996.80
Capitol Process Services, Inc.
1827 18Th Street, N.W.
Washington, Dc 20009-5526                                                                  Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 530.00
Capitol Services, Inc.
800 Brazos, Suite 400
Austin, Tx 78701                                                                           Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               5,779.00
Cardinal Logistics Management Corp.
5333 Davidson Highway
Concord, Nc 28027                                                                          Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                  42.00
Cardinal Messenger Llc
5998 Providence Road
Virginia Beach, Va 23464                                                                   Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                  37.20
Care One, Llc; Care Virginia Management, Llc; Health Bridge
173 Bridge Plaza North
Fort Lee, Nj 07024                                                                         Refund
                                                                                           Various dates prior to 9/3/2019                                                                 158.95
Carey International, Inc.
P.O. Box 418517
Boston, Ma 02241-8517                                                                      Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               5,426.71
Carey
Estudio Carey Ltd. Isidora Goyenechea 2800, Piso 42
Las Condes, Santiago 7550647                                                               Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               3,566.83
Carilion Clinic Family Medicine - North Roanoke
Staunton Medical Center Suite 522
Staunton, Va 24401                                                                         Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               1,500.00
Carilion Roanoke Memorial Hospital
213 S. Jefferson Street Suite 601
Roanoke, Va 24011                                                                          Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                  70.00
Carla Ford
258 Tioga Drive
Rochester, Ny 14616                                                                        Other Employee Expense
                                                                                           Various dates prior to 9/3/2019                                                                  10.00
Carla Huff Kelley
1101 Marina Village Parkway Suite 201
Alameda, Ca 94501                                                                          Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               6,492.00
Carla Rodgers Md
2 Bala Plaza #300
Bala Cynwyd, Pa 19004                                                                      Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               5,500.00
Carlos F. Ortiz
2163 Gilbride Rd.
Martinsville, Nj 08836                                                                     Employee Expense Reimbursement
                                                                                           Various dates prior to 9/3/2019                                                               1,010.09
Carlsbad Chamber Of Commerce
302 S. Canal Street
Carlsbad, Nm 88220-5657                                                                    Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 645.36
Carlyle Overlook Owner, Llc
711 High Street
Des Moines, Ia 50392                                                                       Rent
                                                                                           Various dates prior to 9/3/2019                                                             318,743.89
Carlyle Overlook Owner, Llc
Attn: Shawn Leisinger & Shannon G. Holz, 711 High Street
Des Moines, Iowa 50392                                                                     Rent
                                                                                           Various dates prior to 9/3/2019                                                             102,804.79




                                                                                           Page 10 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                            Document     Page 62 of 131                                                                                                Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                            Codebtor




                                                                                                                                                                       Disputed
                         Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                             Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Carolyn Hassan
813 Gradyhill Place
Midlothian, Va 23114                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               4,500.00
Carroll O. Neuner
2711 Buford Road, #183
Richmond, Va 23235                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  35.00
Carter, Robert A.
12776 Francisco Road
Farmville, Va 23901                                                                     Refund
                                                                                        Various dates prior to 9/3/2019                                                                 100.00
Casa Sacramento
Sacramento Casa Program, Inc. P.O. Box 278383
Sacramento, Ca 95827-8383                                                               Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 250.00
Case Anywhere Llc
21860 Burbank Boulevard, Suite 170
Woodland Hills, Ca 91367                                                                Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 600.00
Catherine A. Siegel
42 Monticello Dr.
Branford, Ct 06405                                                                      Other Employee Expense
                                                                                        Various dates prior to 9/3/2019                                                                  49.80
Cavalier Reporting & Videography
677 Berkmar Circle
Charlottesville, Va 22901                                                               Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,029.90
Cch Corsearch
233 Spring Street
New York, Ny 10013                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,660.00
Cch Incorporated
P. O. Box 4307
Carol Stream, Il 60197-4307                                                             Goods
                                                                                        Various dates prior to 9/3/2019                                                              10,718.55
Ccpit Patent And Trademark Law Office
10/F, Ocean Plaza 158 Fuxingmennei Street
Bejing 100031                                                                           Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                              14,333.43
Ccr, Inc.
46531 Harry Byrd Highway
Sterling, Va 20164                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 132.46
Cdw Direct, Llc
P O Box 75723
Chicago, Il 60675-5723                                                                  Goods
                                                                                        Various dates prior to 9/3/2019                                                              15,299.32
Ceb, Inc
2100 Frankin Street
Oakland, Ca 94612-2001                                                                  Goods
                                                                                        Various dates prior to 9/3/2019                                                                 779.96
Ceb, Inc.
2100 Frankin Street
Oakland, Ca 94612-2001                                                                  Goods
                                                                                        Various dates prior to 9/3/2019                                                                 235.45
Cecilia J. Littleton
18173 Highway 491
Cortez, Co 81321                                                                        Employee Expense Reimbursement
                                                                                        Various dates prior to 9/3/2019                                                                 400.00
Center City Legal Reproductions, Inc.
123 South Broad Street
Philadelphia, Pa 19109-1029                                                             Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               7,790.46
Center For Career Evaluations
1330 Broadway, Suite 936
Oakland, Ca 94612                                                                       Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 900.00
Center For Pastoral Counseling Of Virginia
Attn: Gary Mcmichael P.O. Box Qq
Mclean, Va 22101                                                                        Other Trade Payable
                                                                                        Various dates prior to 9/3/2019                                                               5,730.00




                                                                                        Page 11 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                       Desc Main
                                                            Document     Page 63 of 131                                                                                                     Exhibit F
                                                                                           LeClairRyan, PLLC

                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                             Unliquidated
                                                                                                                                                Contingent
                                                                                Codebtor




                                                                                                                                                                            Disputed
                      Creditor's Name, Mailing Adress                                                       Date of Claim was Incurred and
                          Including Zip Code, and                                                           Consideration for Claim. If Claim                                          Amount
                              Account Number                                                                 is Subject to Setoff, So State.                                           of Claim
Center For Technology Licensing At Cornell University (Ctl)
395 Pine Tree Road Suite 310
Ithaca, Ny 14850                                                                            Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                2,703.00
Centext Legal Services
550 West C Street Suite 700
San Diego, Ca 92101                                                                         Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                               42,242.77
Centext Legal Services, Llc
550 West C Street Suite 700
San Diego, Ca 92101                                                                         Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                1,105.00
Centra Medical Group
4830 Rucker Road
Moneta, Va 24121                                                                            Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                   36.00
Central Valley Reporters
1320 East Shaw Suite 168
Fresno, Ca 93710                                                                            Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                  452.75
Century Indemnity
436 Walnut Street
Philadelphia, Pa 19106                                                                      Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                  265.01
Centurylink
100 Centurylink Drive
Monroe, La 71203                                                                            Services
                                                                                            Various dates prior to 9/3/2019                                                                  121.50
Cervera & Rojas
Torre Murano - Insurgentes Sur 2453 Piso 6 - Colonia Tizapan
Delegacion Alvaro Obregon C.P. 01090                                                        Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                1,250.00
Chamberlain Mechanical Services, Inc.
Po Box 247
Mechanicsville, Va 23111                                                                    Services
                                                                                            Various dates prior to 9/3/2019                                                                  215.00
Chandler & Halasz
P.O. Box 9349
Richmond, Va 23227                                                                          Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                  307.65
Chang Tsi & Partners
7-8Th Floor Tower, A Hundred Island Park, Bei Zhan Bei Jie Street, Xicheng
District                                                                                    Other Trade Debt
Beijing 100044. P.R. China,                                                                 Various dates prior to 9/3/2019                                                                5,780.29
Charles E. Bagwell
3224 Shallow Blvd Landing Terrace
Midlothian, Va 23112                                                                        Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                4,000.00
Charleston Orthopaedic Associates
33 Rebellion Road
Charleston, Sc 29407                                                                        Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                  300.00
Goodman Allen Filetti Pllc
123 E. Main Street, 7Th Floor
Charlottesville, Va 22902                                                                   Security Deposit Liability
                                                                                            Various dates prior to 9/3                                                                            -
Chautauqua County Clerk
3 N Erie Street #325
Mayville, Ny 14757                                                                          Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                   55.50
Chiropractic Rehabilitation, Pc
200-14 44Th Avenue 2Nd Floor
Bayside, Ny 11361                                                                           Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                   26.25
Chistopher A. Wiech
1009 Ralph Mcgill Blvd.
Atlanta, Ga 30306                                                                           Employee Expense Reimbursement
                                                                                            Various dates prior to 9/3/2019                                                                  472.60
Christa Meyer Hinckley
2120 Clearspring Drive South
Dallas, Tx 75063                                                                            Employee Expense Reimbursement
                                                                                            Various dates prior to 9/3/2019                                                                   75.00




                                                                                            Page 12 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                    Desc Main
                                                           Document     Page 64 of 131                                                                                                  Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent
                                                                             Codebtor




                                                                                                                                                                        Disputed
                        Creditor's Name, Mailing Adress                                                 Date of Claim was Incurred and
                            Including Zip Code, and                                                     Consideration for Claim. If Claim                                          Amount
                                Account Number                                                           is Subject to Setoff, So State.                                           of Claim
Christian Foglar, M.D. Inc.
6140 Camino Verde Drive Suite L
San Jose, Ca 95119                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               2,200.00
Christopher A. Sullivan, M.D.
Wake Forest University Baptist Medical Center Medical Center Boulevard
Winston-Salem, Nc 27157                                                                  Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               4,700.00
Christopher Paoletti
State Marshall 3301 Main St.
Bridgeport, Ct 06606                                                                     Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 278.16
Chubb
82 Hopmeadow Street P.O. Box 2002
Simsbury, Ct 06070-7683                                                                  Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              12,939.60
Ciox Health
120 Bluegrass Valley Parkway
Alpharetta, Ga 30005                                                                     Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               4,338.60
Cisco Webex, Llc
Po Box 49216
San Jose, Ca 95161-4926                                                                  Services
                                                                                         Various dates prior to 9/3/2019                                                               7,881.00
Citizens Community Bank
800 North Mecklenburg Avenue
South Hill, Va 23970                                                                     Refund
                                                                                         Various dates prior to 9/3/2019                                                                  11.99
City Of Alexandria
Treasury Division, City Of Alexandria Po Box 34850
Alexandria, Va 22334-0850                                                                Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               7,945.67
City Of Charlottesville Parking
Attn: Garage Office 999 Waterside Drive
Norfolk, Va 23510                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 540.00
City Of Charlottesville
Commissioner Of The Revenue 605 E Main Street, Room A-130
Charlottesville, Va 22902                                                                Services
                                                                                         Various dates prior to 9/3/2019                                                               1,336.66
City Of Dearborn
P. O. Box 4000
Dearborn, Mi 48126                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               4,754.85
City Of New Haven
The Tax Collector 165 Church Street
New Haven, Ct 06510                                                                      Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               1,379.23
City Of Providence
25 Dorrance Street
Providence, Ri 02903                                                                     Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  88.00
City Of Richmond Department Of Finance
900 East Broad Street Room 102
Richmond, Va 23219                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                             108,678.09
City Of Richmond
900 East Broad Street
Richmond, Va 23219                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              19,072.05
City Parking Inc.
801 East Main Street Suite 1002
Richmond, Va 23219                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               1,562.00
Cityside Archives Ltd.
499 Mill Road
Edison, Nj 08837                                                                         Services
                                                                                         Various dates prior to 9/3/2019                                                              12,746.44
Cjw Medical Center
Chippenham Campus- Attn: Radiology Department 7101 Jahnke Road
Richmond, Va 23225                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 233.28




                                                                                         Page 13 of 77
             Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                          Document     Page 65 of 131                                                                                                Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                      Unliquidated
                                                                                                                                         Contingent
                                                                          Codebtor




                                                                                                                                                                     Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                               Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Clarivate Analytics (Compumark) Inc.
P.O. Box 71892
Chicago, Il 60694-1892                                                                Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               2,383.20
Clarke, Modet & Co. Peru
Huérfanos 835 Piso 10 Edificio Opera
Santiago                                                                              Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,429.57
Clarke, Modet & Co.
Huérfanos 835 Piso 10 Edificio Opera
Santiago                                                                              Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               4,898.74
Clearview Social, Inc
77 Goodell St. Suite 430
Buffalo, Ny 14203                                                                     Services
                                                                                      Various dates prior to 9/3/2019                                                               8,250.00
Clerk Of Court- Civil Division
43 Broadway
Newport, Ri 02840                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                      3.00
Clerk, Alexandria Circuit Court
520 King Street
Alexandria, Va 22314                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  22.50
Clerk, Chesapeake General District Court
307 Albemarle Drive Civic Center
Chesapeake, Va 23322                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  56.00
Clerk, D.C. Court Of Appeals
430 E St Nw
Washington, Dc 20001                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 210.00
Clerk, D.C. Superior Court
500 Indiana Ave Nw,
Washington, Dc 20001                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 436.00
Clerk, Dinwiddie Circuit Court
14008 Boydton Plank Rd
Dinwiddie, Va 23841                                                                   Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  75.00
Clerk, Fairfax County General District Court
4110 Chain Bridge Rd
Fairfax, Va 22030                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  58.00
Clerk, Montgomery Circuit Court
50 Maryland Ave
Rockville, Md 20850                                                                   Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  12.50
Clerk, Petersburg General District Court
35 E Tabb Street
Petersburg, Va 23803                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  56.00
Clerk, Portsmouth Circuit Court
1345 Court St
Portsmouth, Va 23704                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  21.50
Clerk, Roanoke City Circuit Court
315 Church Ave Sw 3Rd Floor
Roanoke, Va 24016                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  12.50
Clyde & Co. Canada, Llp
630 Rene-Levesque West Suite 1700
Montreal, Quebec H3B 1S6                                                              Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 423.00
Cna - Specialty Lines
45 Chittenden Lane
                                                                                                                                                      X
Norwell, Ma 02061                                                                     Refund
                                                                                      Various dates prior to 9/3/2019                                                                 457.35
Cna Specialty
Cna Plaza, 32S-C
                                                                                                                                                      X
Chicago, Il 60685                                                                     Refund
                                                                                      Various dates prior to 9/3/2019                                                                      7.50




                                                                                      Page 14 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                            Document     Page 66 of 131                                                                                                Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                            Codebtor




                                                                                                                                                                       Disputed
                         Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                             Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Cockle Legal Briefs
2311 Douglas Street
Omaha, Nebraska 68102-1283                                                              Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 301.63
Cogent Communications, Inc.
P.O. Box 791087
Baltimore, Md 21279-1087                                                                Services
                                                                                        Various dates prior to 9/3/2019                                                               7,548.79
Cohen Volk Economic Consulting Group
1155 Alpine Rd
Walnut Creek, Ca 94596                                                                  Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               8,962.25
Coleman Brothers Flowers, Inc.
2104 Dumbarton Road
Richmond, Va 23228-6012                                                                 Goods
                                                                                        Various dates prior to 9/3/2019                                                               1,142.31
Collision Research & Analysis, Inc.
2209 W. 190Th Street
Torrance, Ca 90504                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 478.50
Colonial Parking, Inc.
1050 Thomas Jefferson St., Nw Suite 100
Washington, Dc 20007-3837                                                               Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,800.00
Comcast
One Comcast Center 32Nd Floor
Philadelphia, Pa 19103                                                                  Services
                                                                                        Various dates prior to 9/3/2019                                                               3,571.62
Commissioner Of Accounts
122 East Main Street, Suite 103
Bedford, Va 24523                                                                       Other Trade Payable
                                                                                        Various dates prior to 9/3/2019                                                                 330.00
Commonwealth Land Title Insurance Company
823 E. Main Street Suite 1300
                                                                                                                                                        X
Richmond, Va 23219                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 200.00
Commonwealth Of Massachusetts
Mccormack Building One Ashburton Place
Boston, Ma 02108                                                                        Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 470.00
Commonwealth Of Pennsylvania
Department Of State P.O. Box 8721
Harrisburg, Pa 17105                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  84.00
Commonwealth Rehabilitation
P.O. Box 151
Greenwood, Va 22943                                                                     Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,240.00
Complete Litigation Support
3701 Kirby Dr Suite 500
Houston, Tx 77098                                                                       Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 195.00
Compumark
P.O. Box 71892
Chicago, Il 60694-1892                                                                  Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 864.00
Computer Packages, Inc.
414 Hungerford Dr., Third Floor
Rockville, Md 20850                                                                     Services
                                                                                        Various dates prior to 9/3/2019                                                              47,660.60
Connecticut Magazine
P O Box 300
Denville, Nj 07834                                                                      Goods
                                                                                        Various dates prior to 9/3/2019                                                                  29.97
Continental Industries Group
733 Third Avenue, Fl. 20
                                                                                                                                                        X
New York, Ny 10017                                                                      Refund
                                                                                        Various dates prior to 9/3/2019                                                                  15.00
Convergeone, In.C
3344 Highway 149
Eagan, Mn 55121                                                                         Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                              28,057.12




                                                                                        Page 15 of 77
             Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document     Page 67 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Cooch And Taylor, P.A.
1000 West Street 10Th Floor
Wilmington, De 19801                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               3,465.00
Cooper Process Services Llc
9349 Braymore Circle
Fairfax Station, Va 22039                                                              Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 610.00
Core Health & Fitness, Llc
4400 Ne 77Th Avenue Suite 300
Vancouver, Wa 98662                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               7,215.80
Core Industries, Llc
4400 Ne 7Th Avenue Suite 300
Vancouver, Wa 98662-6857                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               3,301.20
Cornerstone Information Technologies, Llc
1040 Avenue Of The Americas 8Th Floor
New York, Ny 10018                                                                     Services
                                                                                       Various dates prior to 9/3/2019                                                              19,425.00
Corning Incorporated
One River Front Plaza
Corning, Ny 14831                                                                      Refund
                                                                                       Various dates prior to 9/3/2019                                                                 114.56
Corporation Service Company
P.O. Box 13397
Philadelphia, Pa 19101-3397                                                            Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               9,157.90
Corpus Christi Hospitalists Pllc
13834 Captains Row
Corpus Christi, Tx 78418                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  40.50
Cort Business Services Corp.
P.O. Box 17401
Baltimore, Md 21297-1401                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,196.93
Cotchett, Pitre & Mccarthy, Llp
2716 Ocean Park Blvd., Suite 3088
Santa Monica, CA 90405                                                                 Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,790.00
Counsel Press Inc.
Po Box 65019
Baltimore, Md 21264-5019                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               4,351.19
County Clerk, Kings County
360 Adams St
Brooklyn, Ny 11201                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  30.00
County Of Albemarle
401 Mcintire Road
Charlottesville, Va 22902                                                              Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,075.00
County Of Henrico, Virginia
Department Of Finance P.O. Box 90775
Henrico, Va 23273-0775                                                                 Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 474.54
Courier One Llc
1011 E. Main Street Ste. Ll55
Richmond, Va 23219                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  88.15
Court Call, Llc
6383 Arizona Circle
Los Angeles, Ca 90045                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               4,055.00
Court Reporters Associates
148 College Street, 2Nd Floor
Burlington, Vt 05401                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 246.95
Court Support Inc.
181 Hillside Avenue
Williston Park, New York 11596                                                         Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 247.35




                                                                                       Page 16 of 77
             Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                 Desc Main
                                                          Document     Page 68 of 131                                                                                               Exhibit F
                                                                                    LeClairRyan, PLLC

                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                     Unliquidated
                                                                                                                                        Contingent
                                                                         Codebtor




                                                                                                                                                                    Disputed
                     Creditor's Name, Mailing Adress                                                Date of Claim was Incurred and
                         Including Zip Code, and                                                    Consideration for Claim. If Claim                                          Amount
                             Account Number                                                          is Subject to Setoff, So State.                                           of Claim
Courthouse News Service
30 North Raymond Ave. Suite 310
Pasadena, Ca 91103                                                                   Services
                                                                                     Various dates prior to 9/3/2019                                                              15,834.50
Coventry Workers' Comp Services
Attn: Legal Department 4141 North Scottsdale Road
Scottsdale, Az 85251                                                                 Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 163.79
Cowan Counseling & Disability Group P.C.
P.O. Box 287
Midlothian, Va 23112                                                                 Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               2,640.70
Cox Communications
Payment Processing P.O. Box 37235
Baltimore, Md 21297-3235                                                             Services
                                                                                     Various dates prior to 9/3/2019                                                               1,435.25
Cpa Global (Landon Ip), Inc.
Liberation House, Castle Street
St. Helier, Jersey Je1 1Bl                                                           Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                              12,080.00
Crane-Snead & Associates
4914 Fitzhugh Avenue Suite 203
Richmond, Va 23230                                                                   Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 873.50
Crangle Reporting Services
3756 Grand Avenue Suite 305
Oakland, Ca 94610                                                                    Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               1,295.60
Creative Office Environment
11798 N. Lakeridge Parkway
Ashland, Va 23005                                                                    Services
                                                                                     Various dates prior to 9/3/2019                                                               5,270.92
Cresurveys, Ltd
24 N High Street, Suite 103
Akron, Oh 44308                                                                      Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 800.00
Critical Design Associates, Inc.
135 Golf Ridge Rd Po Box 81
Reinholds, Pa 17569                                                                  Services
                                                                                     Various dates prior to 9/3/2019                                                                 225.00
Crowe & Dunlevy, A Professional Corporation
324 N. Robinson, Sutie 100
Oklahoma City, Ok 73102                                                              Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 969.46
Ct Aila
P.O. Box 4062
Washington, Dc 20042-4062                                                            Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                  40.00
Ct Lien Solutions
P.O. Box 3248
Houston, Tx 77253-3248                                                               Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               6,177.82
Cunningham Swaim, Llp
7557 Rambler Raod, Suite 400
Dallas, Tx 75231                                                                     Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                              16,028.50
Cvent, Inc.
1765 Greensboro Station Place, 7Th Floor
Tysons Corner, Va 22102                                                              Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               6,595.00
Cvs Pharmacy, Inc.
One Cvs Drive Privacy Office
Woonsocket, Ri 02895                                                                 Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                      6.50
D L Robison Consulting, Llc
6066 Ford Road
Madison, Oh 44057                                                                    Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 480.00
D. P. Ahuja & Co.
Patent & Trademark Attorneys 14/2 Palm Avenue
Calcutta, 700019                                                                     Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                              21,496.00




                                                                                     Page 17 of 77
            Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                             Document     Page 69 of 131                                                                                                Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent
                                                                             Codebtor




                                                                                                                                                                        Disputed
                          Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                              Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                  Account Number                                                         is Subject to Setoff, So State.                                           of Claim
D. Sutton Hirschler, Iii
3121 Patterson Avenue
Richmond, Va 23221                                                                       Other Employee Expense
                                                                                         Various dates prior to 9/3/2019                                                                  20.00
D.C. Bar
1250 H Street Nw, Sixth Floor
Washington, Dc 20005-5937                                                                Services
                                                                                         Various dates prior to 9/3/2019                                                                  25.00
D.M. Kisch Inc.
P.O. Box 781218
Sandton 2146                                                                             Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               1,748.00
D4, Llc
300 Main Street, Suite 4-102
East Rochester, Ny 14445                                                                 Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 319.16
Daniel C. Kline Md, Inc.
3500 Barranca Parkway Suite 290
Irvine, Ca 92606-8277                                                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 381.60
Daniel E. Kelly
5225 Skillman Avenue Apt. 1B
Woodside, Ny 11377                                                                       Other Employee Expense
                                                                                         Various dates prior to 9/3/2019                                                                      9.00
Daniel P. Mclaughlin & Co.
31 New Chardon Strreet
Boston, , Ma 02113                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 750.00
Dannemann, Siemsen, Bigler, Ipanema Moreira
Rua Marquês De Olinda, 70 22251-040
Rio De Janeiro Rj                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              10,397.08
Darcy C. Osta
8516 River Rock Terrace
Bethesda, Md 20817                                                                       Employee Expense Reimbursement
                                                                                         Various dates prior to 9/3/2019                                                                  82.00
Data Fusion Technologies, Inc.
111 Corporate Drive, Ste 260
Ladera Ranch, Ca 92694                                                                   Services
                                                                                         Various dates prior to 9/3/2019                                                              18,390.00
Datawatch Systems
P.O. Box 79845
Baltimore, Md 21279-0845                                                                 Services
                                                                                         Various dates prior to 9/3/2019                                                               8,041.94
Dauphin County Prothonotary
101 Market Street- Room 101
Harrisburg, Pa 17101                                                                     Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  44.25
Dave Miles Atkin, M.D.
411 30Th St. Suite 403
Oakland, Ca 94609                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              13,950.00
David Bloom
Unknown
                                                                                         Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  40.00
David E. Perry
3287 Allendale Street, Sw
Roanoke, Va 24014                                                                        Employee Expense Reimbursement
                                                                                         Various dates prior to 9/3/2019                                                                 594.78
David Gerraty
P O Box 2070
Mill Valley, Ca 94942-2070                                                               Services
                                                                                         Various dates prior to 9/3/2019                                                               1,287.50
David K. Tochen
5836 Tanglewood Drive
Bethesda, Md 20817                                                                       Employee Expense Reimbursement
                                                                                         Various dates prior to 9/3/2019                                                                 862.13
David W. Truesdell, Llc
1 Great Kame
Plymouth, Ma 02360                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               4,130.00




                                                                                         Page 18 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document     Page 70 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Davies Collision Cave
Gpo Box 4387
Melbourne, Victoria 3001                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               3,234.96
Dcj Management Llc
345 Saint Nicholas Avenue
Ridgewood, Ny 11385                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 300.00
De Lage Landen Financial Services, Inc
P.O. Box 41602
Philadelphia, Pa 19101-1602                                                            Services
                                                                                       Various dates prior to 9/3/2019                                                              88,705.99
Deacons
5Th Floor Alexandra House 18 Chater Road
Central Hong Kong                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,076.24
Defense Research Institute, Inc.
P. O. Box 72225
Chicago, Il 60678-2225                                                                 Professional Fees
                                                                                       Various dates prior to 9/3/2019                                                                 640.00
Del Vecchio Reporting Services
117 Randi Drive
Madison, Ct 06443                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 967.25
Delaware Division Of Revenue
P.O. Box 8750
Wilmington, De 19899-8750                                                              Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  75.00
Deli And...
124 Montgomery Street
San Francisco, Ca 94104                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  24.46
Delta Wetlands Properties
Attn: Laura Wessein 413 Badger Lane
Oswego, Il 60543                                                                       Other Trade Payable
                                                                                       Various dates prior to 9/3/2019                                                                 304.00
Demchick, Neil
1637 Thames Street, Suite 100
Baltimore, Md 21231                                                                    Refund
                                                                                       Various dates prior to 9/3/2019                                                                 550.00
Dennemeyer & Associates
55, Rue Des Bruyeres
L-1274 Howald                                                                          Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,224.46
Dennis O'Neill, M.D.
244 Kings Grant Drive
Yorktown, Va 23692                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              11,250.00
Dennis Petyton
2453 Grand Canal Blvd. Suite J
Stockton, Ca 95207                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 329.65
Department Of Assessments And Taxation
301 West Preston Street Room 801
Baltimore, Md 21201-2395                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  25.00
Department Of State Police
P.O. Box 27472
Richmond, Va 23261-7472                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  38.64
Department Of Treasury
Division Of Unclaimed Property P.O. Box 2478
Richmond, Va 23218-2478                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  48.00
Department Of Virginia State Police
P.O. Box 27472
Richmond, Va 23261-7472                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 117.95
Dermatology Associates Of Wi
801 New York Street
Manitowoc, Wi 54220-4630                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  23.00




                                                                                       Page 19 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document     Page 71 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Detroit Diesel Corporation
4555 North Channel Avenue
4555 North Channel Avenue                                                              Refund
                                                                                       Various dates prior to 9/3/2019                                                                 193.50
Dfs Flooring
15651 Saticoy St.
Van Nuys, Ca 91406                                                                     Services
                                                                                       Various dates prior to 9/3/2019                                                                 520.00
Diamond Discovery Solutions Llc
585 Howard St. Ste 108
San Francisco, Ca 94105                                                                Services
                                                                                       Various dates prior to 9/3/2019                                                               2,845.12
Diamond Reporting & Legal Video
16 Court Street, Suite 907
Brooklyn, Ny 11241                                                                     Services
                                                                                       Various dates prior to 9/3/2019                                                               1,277.50
Diane J. Mason
1464 23Rd Avenue
San Francisco, Ca 94122                                                                Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                 951.46
Diane Westwood Wilson
19 Four Winds Lane
New Canaan, Ct 06840                                                                   Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                  75.00
Dickinson Wright Pllc
2600 West Big Beaver Suite 300
Troy, Mi 48084                                                                         Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 617.50
Dietz & Associates, Inc.
Post Office Box 760
San Jose, Ca 95106-0760                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 580.16
Digistream Mid-Atlantic, Inc.
230 N. Maple Avenue, Suite B1-171
Mariton, Nj 08053                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,845.00
Dimuroginsberg, P.C.
1101 King Street, Suite 610
Alexandria, Va 22314                                                                   Services
                                                                                       Various dates prior to 9/3/2019                                                               2,310.00
Director Of The Patent & Trademark Office
P.O. Box 371279
Pittsburgh, Pa 15251-7279                                                              Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 480.00
Directpath, Llc
120 18Th Street South Suite 102
Birmingham, Al 35233                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 193.80
Directv
2230 East Imperial Highway
El Segundo, Ca 90245                                                                   Services
                                                                                       Various dates prior to 9/3/2019                                                                 175.86
Discovery Resource
1511 West 34Th Street
Houston, Tx 77018                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 317.15
Dispute Resolution Llc
809 Oakwood Dr Sw
Roanoke, Va 24015                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               3,132.50
Divimark, S.A.
Dept. 1646 Sjo P.O. Box 025216
Miami, Fl 33102-5216                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 325.00
Dixon Hughes Goodman Llp
4350 Congress Street, Suite 900
Charlotte, Nc 28209                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              13,237.52
Docscorp Llc
P O Box 1072
Wexford, Pa 15090                                                                      Services
                                                                                       Various dates prior to 9/3/2019                                                              14,549.24




                                                                                       Page 20 of 77
            Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                 Desc Main
                                                         Document     Page 72 of 131                                                                                               Exhibit F
                                                                                   LeClairRyan, PLLC

                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                    Unliquidated
                                                                                                                                       Contingent
                                                                        Codebtor




                                                                                                                                                                   Disputed
                     Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                         Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                             Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Document Reproduction Services
772 Jamacha Rd., #311
El Cajoon, Ca 92019                                                                 Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 109.20
Dominion Investigative Group Llc
P O Box 22583
Alexandria, Va 22304                                                                Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               5,040.80
Donald Burke Haskins
Pob 57 13501 Fork Road
Baldwin, Md 21013                                                                   Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               1,233.00
Doncasters, Inc. D/B/A Storms Forge
50 S. Main Street, Suite 501
Akron, Oh 44308                                                                     Refund
                                                                                    Various dates prior to 9/3/2019                                                                 210.00
Donna A. Bittner
61 Penn Road
Voorhees, Nj 08043                                                                  Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               2,496.80
Donnelly Mechanical Corp.
96-59 222Nd Street
Queens Village, Ny 11429-1313                                                       Services
                                                                                    Various dates prior to 9/3/2019                                                                 979.88
Doris P. Jones, Rn
1604 Shamrock St. Nw
Roanoke, Va 24017                                                                   Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               1,800.00
Dot/Faa
13873 Park Center Rd
Herndon, Va 20171                                                                   Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 140.25
Douglas Bracken, Esq.
6114 Del Roy Drive
Dallas, Texas 75230                                                                 Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 534.47
Douglas County Civil Court
1819 Farnam St
Omaha, Ne 68183                                                                     Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 224.00
Dr. Frank A. Barile
164-07 99Th Street
Howard Beach, Ny 11414                                                              Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 500.00
Drew & Napier Llc
10 Collyer Quat, #10-1
Ocean Financial Centre, 49315                                                       Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                              10,873.59
Driven, Inc.
6400 Arlington Blvd Suite 750
Falls Church, Va 22042                                                              Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                              14,831.60
Duane Mathiowetz
55 Shelley Drive
Mill Valley, Ca 94941                                                               Other Employee Expense
                                                                                    Various dates prior to 9/3/2019                                                               1,783.29
Dukes County Sheriff'S Office
9 Flight Path
Vineyard 0Haven, Ma 02568                                                           Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                  43.50
Dynamax Imaging
5450 Campus Drive Suite 300
Canandaigua, Ny 14424                                                               Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 145.80
Dysart Taylor Cotter Mcmonigle & Montemore, P.C.
4420 Madison Avenue
Kansas City, Mo 64111                                                               Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 517.50
E. Claiborne Robins Company, Inc.
9878 Mayland Drive
Richmond, Va 23233                                                                  Refund
                                                                                    Various dates prior to 9/3/2019                                                                 500.00




                                                                                    Page 21 of 77
             Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                              Document     Page 73 of 131                                                                                                Exhibit F
                                                                                         LeClairRyan, PLLC

                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                              Codebtor




                                                                                                                                                                         Disputed
                           Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                               Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                   Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Eastern Alloys, Inc.
P.O. Box 317, Henry Henning Drive
Maybrook, Ny 12543-0317                                                                   Refund
                                                                                          Various dates prior to 9/3/2019                                                                 585.60
Edgehill Condominium Association, Inc.
P.O. Box 11361
Richmond, Va 23230                                                                        Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               3,536.00
Edmund J. Rice
143 Pine Hill Road Unit #2B
Thomaston, Ct 06787                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  67.30
E-Docs Solutions
3191 Coral Way, Suite 624
Miami, Fl 33145                                                                           Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  27.00
Edward B. Pollister, Iii
19305 30Th Avenue
Marion, Mi 49665                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 201.40
Edward G. Lawson, Jr.
260 Lonsdale Avenue
Pawtucket, Ri 02860                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 250.00
Edward J. Mcfetridge American Inn Of Court
111 Amelia Way
Navato, Ca 94949                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 650.00
Edwards Court Reporter
10 Turkey Hill Road
Chester, Ct 06412                                                                         Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               2,193.48
Efax Corporate
6922 Hollywood Blvd. Suite 500
Los Angeles, Ca 90028                                                                     Services
                                                                                          Various dates prior to 9/3/2019                                                                 353.60
Eglean, Inc.
929 Massachusetts Avenue, Suite M-B
Cambridge, Ma 02139                                                                       Services
                                                                                          Various dates prior to 9/3/2019                                                              19,999.00
Eip
Fairfax House 15 Fulwood Place
London Wc1V 6Hu                                                                           Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 829.20
E-Law, Llc
P.O. Box 50
Newark, Nj 07101                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 238.40
Eldon Jesse & Company, Inc.
236 West Portal Avenue No. 281
San Francisco, Ca 94127                                                                   Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 295.00
Elite Deposition Technologies
400 North Saint Paul Street, Suite 1340
Dallas, Tx 75201                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              18,916.83
Elite, A Thomson Reuters Business
P. O. Box - La 21213
Pasadena, Ca 91185-1213                                                                   Services
                                                                                          Various dates prior to 9/3/2019                                                               7,374.07
Elizabeth Gallo Court Reporting
4426-B Howell Oad Suite 338
Tucker, Ga 30084                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               1,537.70
Elliott Davis Decosimo Llc
P.O. Box 6286
Greenville, Sc 29606-6286                                                                 Services
                                                                                          Various dates prior to 9/3/2019                                                              14,000.00
Emerick And Finch
18 Crow Canyon Court Suite 210
San Ramon, Ca 94583                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               1,062.90




                                                                                          Page 22 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document     Page 74 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Emily P. Morales
219 Mill Pond Drive
Exton, Pa 19341                                                                        Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                 298.70
Encase Legal
1010 Lamar Street, Suite 120
Houston, Tx 77002                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,860.45
Epiq Court Reporting
90 Park Avenue 8Th Floor
New York, Ny 10016                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               6,050.89
Epiq Ediscovery Solutions Inc
90 Park Avenue 8Th Floor
New York, Ny 10016                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 639.74
Epiq Ediscovery Solutions, Inc.
90 Park Avenue 8Th Floor
New York, Ny 10016                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 233.14
Erica De La Sierra
2750 Piedmont Avenue Apt. 5
Montrose , Ca 91020                                                                    Professional Fees
                                                                                       Various dates prior to 9/3/2019                                                               1,458.30
Erin I. Rivera
888 N. Quincy Street #601
Arlington, Va 22203                                                                    Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                  75.00
Ernest A. Laden
P.O. Box 3718
Bridgeport, Ct 06605                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 230.82
Escribers, Llc
132 Overlook Road
New Rochelle, Ny 10804                                                                 Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 715.50
Esis, Onc
Two Liberty Place P.O. Box 41484
Philadelphia, Pa 19101-1484                                                            Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               7,469.20
Esquire Deposition Solutions, Llc
P.O. Box 827829
Philadelphia, Pa 19182-7829                                                            Services
                                                                                       Various dates prior to 9/3/2019                                                               7,790.41
Estate Of William Darrell Grubbs
C/O Carla Grubbs 26903 Kings Park Hollow Drive
Kingwood, Tx 77339                                                                     Other Trade Payable
                                                                                       Various dates prior to 9/3/2019                                                                 964.93
Eureka Street Legal Video
152 Arlene Drive
Walnut Creek, Ca 94595                                                                 Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 456.00
Evans & Company Court Reporters
P.O. Box 11822
Lynchburg, Va 24506-1822                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 182.40
Eve Miller
32 Elm Street
New Haven, Ct 06510                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 321.00
Evenflo Company, Inc.
1801 Commerce Drive
Piqua, Oh 45356                                                                        Refund
                                                                                       Various dates prior to 9/3/2019                                                              15,007.10
Evenheat Kiln, Inc.
Attn: Accounts Payable 6949 Legion Drive
Caseville, Mi 48725                                                                    Refund
                                                                                       Various dates prior to 9/3/2019                                                                  20.00
Everett Legal Inc
633 Third Avenue, 8Th Fl
New York, Ny 10017                                                                     Professional Fees
                                                                                       Various dates prior to 9/3/2019                                                              44,190.00




                                                                                       Page 23 of 77
             Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                          Document     Page 75 of 131                                                                                                    Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                             Codebtor




                                                                                                                                                                         Disputed
                      Creditor's Name, Mailing Adress                                                    Date of Claim was Incurred and
                          Including Zip Code, and                                                        Consideration for Claim. If Claim                                          Amount
                              Account Number                                                              is Subject to Setoff, So State.                                           of Claim
Excalibur Data Systems
115 Sagamore Hill Road
Pittsburgh, Pa 15239-2919                                                                Services
                                                                                         Various dates prior to 9/3/2019                                                               14,050.00
Express Network
Fidelity National Finance Department 0768
Los Angeles, Ca 90088-0768                                                               Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               15,513.84
Express Network, Inc
Fidelity National Finance Department 0768
Los Angeles, Ca 90088-0768                                                               Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  740.29
Extended Stay America Hotel
11525 N. Community House Road, Suite 100 P.O. Box 49550
Charlotte, Nc 28277                                                                      Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                4,389.00
Eyp Realty Llc
Attn: General Manager, 725 S. Figueroa Street, Suite 1850
Los Angeles, Ca 90017                                                                    Rent
                                                                                         Various dates prior to 9/3/2019                                                               26,201.78
Eyp Realty Llc
P O Box 844801
Los Angeles, Ca 90084-4801                                                               Rent
                                                                                         Various dates prior to 9/3/2019                                                              150,768.23
Faction Group Llc
1660 Lincoln St Suite 1600
Denver, Co 80264                                                                         Services
                                                                                         Various dates prior to 9/3/2019                                                              163,008.40
Faison-Roanoke Office Limited Partnership
121 West Trade Street, 27Th Floor
Charlotte, Nc 28202                                                                      Rent
                                                                                         Various dates prior to 9/3/2019                                                               35,927.13
Fba - Roanoke Chapter
1220 North Fillmore Street Suite 444
Arlington, Va 22201                                                                      Goods
                                                                                         Various dates prior to 9/3/2019                                                                   20.00
Federal Express
Po Box 371599
Pittsburgh, Pa 15250-7599                                                                Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               20,665.72
Fidelity Investments
Po Box 770001
Cincinnati, Oh 45277-0002                                                                401k Fees
                                                                                         Various dates prior to 9/3                                                                    18,000.00
Fidelity National Title Insurance Co.
7130 Glen Forest Drive Suite 300
Richmond, Va 23226                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  912.00
Fidu, Inc.
4000 City Walk Way, Apt. 21
Charlottesville, Va 22902                                                                Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                   27.00
File & Servexpress
105 Decker Court Suite 1100
Irving, Tx 75062-2211                                                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                4,553.04
First Citizens Bank
Po Box 9700
Hillsville, Va 24343-0700                                                                Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                3,998.40
First Legal Deposition Services, Llc
Po Box 749469
Los Angeles, Ca 90074-9469                                                               Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                5,742.35
First Legal Investigations
P.O. Box 26336
Los Angeles, Ca 90026                                                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  663.55
First Legal Network, Llc
P.O. Box 743451
Los Angeles, Ca 90084-4250                                                               Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                6,045.83




                                                                                         Page 24 of 77
             Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                   Desc Main
                                                           Document     Page 76 of 131                                                                                                 Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                            Codebtor




                                                                                                                                                                       Disputed
                      Creditor's Name, Mailing Adress                                                  Date of Claim was Incurred and
                          Including Zip Code, and                                                      Consideration for Claim. If Claim                                          Amount
                              Account Number                                                            is Subject to Setoff, So State.                                           of Claim
First Response Process Corp.
9433 N W 11Th Street
Plantation, Fl 33322                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 655.00
Firstspear, Llc
2015 Corporate 44 Drive
Fenton, Md 63026                                                                        Other Trade Payable
                                                                                        Various dates prior to 9/3/2019                                                               2,500.00
Fischman Occupational And Environmental Medical Grp
1270 Arroyo Way
Walnut Creek, Ca 94596                                                                  Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 214.28
Fitzsimmons Reporting Service
570 W. Mount Pleasant Avenue
Livingston, Nj 07039                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               3,231.75
Flores & Associates, Llc
200 South Tryon Street, Suite 1100
Charlotte, Nc 28202                                                                     Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,008.00
Focus Management Group Usa, Inc.
5001 W. Lemon Street
Tampa, Fl 33609                                                                         Refund
                                                                                        Various dates prior to 9/3/2019                                                              21,019.22
Forcon International - Virginia, Ltd.
1216 Oakfield Drive
Brandon, Fl 33511                                                                       Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               8,289.47
Ford Motor Land Development Corporation
3300 Town Center Drive, Suite 1100
Dearborn, Michigan 48126                                                                Rent
                                                                                        Various dates prior to 9/3/2019                                                              10,522.25
Ford Motor Land
330 Town Center Drive Suite 1100
Dearborn, Mi 48126                                                                      Rent
                                                                                        Various dates prior to 9/3/2019                                                              32,673.63
Franchise Tax Board
P.O. Box 942857
Sacramento, Ca 94257-0531                                                               Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               2,939.09
Frith Anderson & Peake, P.C.
P.O. Box 1240
Roanoke, Va 24006-1240                                                                  Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,250.00
Frkelly European Patent And Trade Mark Attorneys
27 Clyde Road
Dublin 4 Ireland                                                                        Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 236.81
Frontier
P.O. Box 23008
Rochester, Ny 19692-3008                                                                Services
                                                                                        Various dates prior to 9/3/2019                                                                 194.20
Fti Consulting. Inc.
909 Commerce Road
Annapolis, Md 21401                                                                     Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               2,000.00
Fusco Harbour Associates, Llc
555 Long Wharf Drive Suite 14
New Haven, Ct 06511                                                                     Rent
                                                                                        Various dates prior to 9/3/2019                                                                      1.00
G & M Court Reporters
42 Chauncy Street Suite 1A
Boston, Ma 02111                                                                        Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 382.50
G-2 Investigations & Insurance Services
701 N. Hwy 281 Suite E #155
Marble Falls, Texas 78657                                                               Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 637.85
Gallagher Bassett
Attn: Jack Chappell 8210 University Executive Park Drive
Charlotte, Nc 28262                                                                     Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 100.00




                                                                                        Page 25 of 77
            Case 19-34574-KRH                           Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                              Document     Page 77 of 131                                                                                                Exhibit F
                                                                                         LeClairRyan, PLLC

                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                              Codebtor




                                                                                                                                                                         Disputed
                           Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                               Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                   Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Gals-Cr Inc.
9891 Irvine Center Drive #200
Irvine, Ca 92618                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              11,529.33
Gann Law Books
One Washington Park
Newark, Nj 07102                                                                          Goods
                                                                                          Various dates prior to 9/3/2019                                                               2,276.64
Gannett Co. Inc.
Wusa Washington P.O. Box 6035, Mail Stop No. 3312
Portland, Or 97208-6035                                                                   Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  84.44
Geomatrix Productions, Inc.
270 Amity Road Suite 222
Woodbridge, Ct 06525                                                                      Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               3,685.81
George E. Rydman & Assoc. Ltd.
15 W. Jefferson Street, 2Nd Floor
Joliet, Il 60432                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 542.79
Gerrard & Cox, A Professional Corporation
2450 Saint Rose Parkway Suite 200
Henderson, Nevada 89074                                                                   Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              11,064.75
Gevers & Ores
9 Rue Saint-Antoine Du T
Toulouse 31000                                                                            Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 713.54
Gilbert, Llp
1100 New York Avenue, Nw Suite 700
Washington, Dc 20005                                                                      Services
                                                                                          Various dates prior to 9/3/2019                                                              27,777.29
Glc Business Services, Inc.
28 Prince Street
Rochester, Ny 14607                                                                       Services
                                                                                          Various dates prior to 9/3/2019                                                             579,295.54
Gleaves Swearingen, Llp
975 Oak Street Suite 800
Eugene, Or 97401-3122                                                                     Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 791.50
Global Aerospace, Inc.
1 Sylvan Way, J
Parsippany, Nj 07054                                                                      Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 173.97
Global Patent Graphics
421 Minuet Lane
Charlotte, Nc 28217                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 845.00
Gm Financial/Americredit
801 Cherry Street Suite 3500
Fort Worth, Tx 76102                                                                      Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 625.00
Gofor Services, Inc.
Po Box 411
New Haven, Ct 06502                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 531.00
Goldfarb And Ajello, Llc
24 East Avenue
New Canaan, Ct 06840                                                                      Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 344.84
Gooden, Eldon Estate
4201 Rose Cottage Road
Quinton, Va 23141                                                                         Other Trade Payable
                                                                                          Various dates prior to 9/3/2019                                                                 463.50
Goodrich, Riquelme Y Asoc.
P.O. Box 973727
Dallas, Tx 75397                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              53,127.87
Gordon Rees
3 Parkcenter Drive Suite 200
Sacramento, Ca 95825                                                                      Other Trade Payable
                                                                                          Various dates prior to 9/3/2019                                                               4,025.00




                                                                                          Page 26 of 77
             Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                          Document     Page 78 of 131                                                                                                Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                      Unliquidated
                                                                                                                                         Contingent
                                                                          Codebtor




                                                                                                                                                                     Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                               Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Gordon, Arata, Montgomery ,Barnett, Mccollam,
Duplantis & Egan, Llc 201 St. Charles 40Th Floor
New Orleans, La 70170-4000                                                            Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               2,488.93
Gorodissky & Partners Patent And Trademark Attorneys
25, Bldg. 3.B. Spasskaya Str.
Moscow, 129090                                                                        Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               3,044.95
Gowling Wlg
160 Elgin Street Suite 2600
Ottawa, Ontario K1P 1C3                                                               Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,276.89
Grace Image
456 Montgomery St. Gcs-1
San Francisco, Ca 94104                                                               Goods
                                                                                      Various dates prior to 9/3/2019                                                                 190.00
Grangou, A Nonprofit Corporation
701 Winding Bend Circle
Highland Village, Tx 75077                                                            Refund
                                                                                      Various dates prior to 9/3/2019                                                                  30.00
Granite Telecommunications
Client Id #311 P O Box 983119
Boston, Ma 02298-3119                                                                 Services
                                                                                      Various dates prior to 9/3/2019                                                               4,652.73
Great Lakes Illustration Inc.
7512 Holden Road
Stevensville, Mi 49127                                                                Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,980.00
Greyb Services Pte Ltd.
55 Market Street, Level 10
Singapore, 48941                                                                      Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,000.00
Groom Law Group, Chartered
1701 Pennsylvania Ave., N.W.
Washington, Dc 20006-5811                                                             Services
                                                                                      Various dates prior to 9/3/2019                                                              84,989.40
Grubhub Corporate Ar
P O Box 5439
New York, Ny 10087-5439                                                               Goods
                                                                                      Various dates prior to 9/3/2019                                                                 120.55
Gsg Financial Llc
P O Box 87618 Dept 2071
Chicago, Il 60680                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               4,889.75
Gso Business Management, Llc
15260 Ventura Boulevard Suite 2100
Sherman Oaks, Ca 91403                                                                Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 637.50
Guaranteed Subpoena Service
P.O. Box 2248
Union, Nj 07083                                                                       Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               2,611.22
Guideone Insurance Company
1111 Ashworth Road
West Des Moines, Ia 50265-3538                                                        Other Trade Payable
                                                                                      Various dates prior to 9/3/2019                                                               3,543.25
Gustavo Edel Cuadra
9612 Shelby Place
Frisco, Tx 75035                                                                      Other Employee Expense
                                                                                      Various dates prior to 9/3/2019                                                                 300.00
H. Paul Efstratis
944 Lincoln Pl
Pacifica, Ca 94044                                                                    Professional Fees
                                                                                      Various dates prior to 9/3/2019                                                               2,444.84
H.R. Stasney & Sons, Ltd.
P.O. Box 3190
Albany, Tx 76430                                                                      Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 342.04
Hahn Loeser & Parks Llp
200 Public Square Suite 2800
Cleveland, Oh 44114                                                                   Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               5,091.00




                                                                                      Page 27 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                          Document     Page 79 of 131                                                                                                Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                      Unliquidated
                                                                                                                                         Contingent
                                                                          Codebtor




                                                                                                                                                                     Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                               Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Halasz Reporting & Video
1011 East Main Street, Suite 100
Richmond, Va 23219                                                                    Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               2,719.25
Hanson Bolkcom Law Group, Ltd.
901 Marquette Avenue Suite 1500
Minneapolis, Mn 55402                                                                 Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,295.68
Hanson Renaissance Court Reporting & Video
400 Renaissance Center Suite 2160
Detroit, Mi 48243-1608                                                                Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               5,525.00
Harmonic, Inc.
4300 N. First Street
San Jose, Ca 95134                                                                    Refund
                                                                                      Various dates prior to 9/3/2019                                                                 240.00
Harrison Process Service
8449 Norristown Drive
Norfolk, Va 23518                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  20.00
Harry R. Ackley, Sr.
25 Wagon Hill Rd.
Fairfield, Ct 06824                                                                   Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 113.00
Hart Reporting And Videoconferencing, Llc
590 Neff Avenue, Suite 2000
Harrisonburg, Va 22801                                                                Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,462.00
Hartzband Center
For Hip & Knee Replacement 10 Forest Avenue
Paramus, Nj 07652                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  34.00
Harvest Fare Supermarket, Inc
2905 Hamilton Avenue
Baltimore, Md 21214                                                                   Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 327.00
Haystackid Llc
6 Beacon Street Suite 815
Boston, Ma 02108                                                                      Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               4,528.20
Health Diagnostic Laboratory, Inc.
Attn: Tracy Greene 737 N. 5Th Street, Suite 203
Richmond, Va 23219                                                                    Refund
                                                                                      Various dates prior to 9/3/2019                                                                  40.00
Healthport Technologies, Llc
120 Bluegrass Valley Parkway
Alpharetta, Ga 30005                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  25.88
Hell'S Creative Llc
135 Madison Avenue
New York, Ny 10016                                                                    Services
                                                                                      Various dates prior to 9/3/2019                                                               2,500.00
Helmsman
P O Box 4555
Portland, Or 97208                                                                    Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 568.01
Hertz Norfolk 999 Waterside, Llc
21860 Burbank Blvd. Suite 300 S
Woodland Hills, Ca 91367                                                              Rent
                                                                                      Various dates prior to 9/3/2019                                                              72,073.41
Hertz Norfolk 999 Waterside, Llc
999 Waterside Drive, Suite 2300
Norfolk, Va, 23510                                                                    Rent
                                                                                      Various dates prior to 9/3/2019                                                              23,979.89
Hess & Gehris, Pllc
501 Hall Street
Bow, Nh 03304                                                                         Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 200.00
Hester Services, Inc.
P.O. Box 2070
Poquoson, Va 23662-2070                                                               Services
                                                                                      Various dates prior to 9/3/2019                                                                 101.00




                                                                                      Page 28 of 77
            Case 19-34574-KRH                           Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                 Desc Main
                                                              Document     Page 80 of 131                                                                                               Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent
                                                                             Codebtor




                                                                                                                                                                        Disputed
                      Creditor's Name, Mailing Adress                                                   Date of Claim was Incurred and
                          Including Zip Code, and                                                       Consideration for Claim. If Claim                                          Amount
                              Account Number                                                             is Subject to Setoff, So State.                                           of Claim
Highstarr Copy Services
2661 Riva Rd Building 700
Annapolis, Md 21401                                                                      Goods
                                                                                         Various dates prior to 9/3/2019                                                                  37.61
Highwoods Reality, Lp
4501 Highwoods Parkway Suite 400
Glen Allen, Va 23060                                                                     Rent
                                                                                         Various dates prior to 9/3/2019                                                                  65.00
Hines Sacramento Wells Fargo Center Lp
400 Capitol Mall, Suite 670
Sacramento, Ca 95814                                                                     Rent
                                                                                         Various dates prior to 9/3/2019                                                              23,275.85
Hines Sacramento Wells Fargo Center Lp,
C/O Property Manager 400 Capitol Mall, Suite 1500
Sacramento, Ca 95814                                                                     Rent
                                                                                         Various dates prior to 9/3/2019                                                              69,827.55
Hinshaw & Culbertson Llp
151 N. Franklin Street Suite 2500
Chicago,, Il 60606                                                                       Services
                                                                                         Various dates prior to 9/3/2019                                                               5,620.00
Hirschler Fleischer
Federal Reserve Bank Building 701 East Byrd Street
Richmond, Va 23219                                                                       Other Trade Payable
                                                                                         Various dates prior to 9/3/2019                                                              15,931.23
Hirschler Fleischer
Federal Reserve Bank Building 701 East Byrd Street
Richmond, Va 23219                                                                       Services
                                                                                         Various dates prior to 9/3/2019                                                              87,822.40
Hispanic Bar Association Of Orange County
P.O. Box 6130
Newport Beach, Ca 92658                                                                  Services
                                                                                         Various dates prior to 9/3/2019                                                               2,050.00
Hobby'S
32 Branford Place
Newark, Nj 07102                                                                         Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 211.89
Hochberg Adr
870 United Nations Plaza Suite 13F
New York, Ny 10017                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 144.00
Hochman, Carole
34 Leonard St.
New York, Ny 10013                                                                       Refund
                                                                                         Various dates prior to 9/3/2019                                                                 332.80
Hosoda International Patent Office/Hosoda & Co., Ltd
Omm Building, 5Th Floor P.O.Box 26, 1-7-31 Otemae
Chuo-Ku, Osaka, 540-6591                                                                 Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               2,727.09
Houston Business Journal
Po Box 844755
Dallas, Tx 75284-4755                                                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 202.50
Houston Express
P.O. Box 40069
Houston, Tx 77240                                                                        Services
                                                                                         Various dates prior to 9/3/2019                                                                 304.22
Howard Reporting, Llc
44 Kingston Drive, No. 232
Daleville, Va 24083                                                                      Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 892.41
Hrdirect
P. O. Box 669390
Pompano Beach, Fl 33066-9390                                                             Goods
                                                                                         Various dates prior to 9/3/2019                                                               2,129.07
Hsbc
452 Fifth Avenue
New York, Ny 10018                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 400.00
Hsl Holdings Inc.
C/O Hollister-Steir Laboratories 3525 N. Regal Street
Spokane, Wa 99207                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 649.60




                                                                                         Page 29 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                 Desc Main
                                                          Document     Page 81 of 131                                                                                               Exhibit F
                                                                                    LeClairRyan, PLLC

                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                     Unliquidated
                                                                                                                                        Contingent
                                                                         Codebtor




                                                                                                                                                                    Disputed
                      Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                          Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                              Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Hudson Reporting & Video, Inc
124 West 30Th Street Suite 214-216
New York, Ny 10001                                                                   Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 876.60
Hughes Legal Support
7 Eva Lane
Cranston, Ri 02921                                                                   Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 165.00
Huntington National Bank
100 Lowder Brook Dr Suite 2600
Westwood, Ma 02090                                                                   Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               1,104.42
Hunton & Williams Llp
Riverfront Plaza, East Tower 951 East Byrd Street
Richmond, Va 23219-4074                                                              Services
                                                                                     Various dates prior to 9/3/2019                                                               1,580.00
Huseby Global Litigation
1230 West Morehead Street Suite 408
Charlotte, Nc 28208                                                                  Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                              17,896.79
Huseby, Inc.
1230 West Morehead Street Suite 408
Charlotte, Nc 28208                                                                  Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 638.00
Hyatt Regency- New Brunswick
2 Albany St.
New Brunswick, Nj 08901                                                              Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               7,416.00
Hylind Search Company Inc
245 W Chase St
Baltimore, Md 21201                                                                  Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               2,486.50
I Witness Video Group, Llc
1352 Irvine Blvd
Tustin, Ca 92780-3549                                                                Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               2,262.50
Icahn School Of Medicine At Mount Sinai
One Gustave L. Levy Place P.O. Box 1675
New York, Ny 10029                                                                   Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               2,294.22
Icon Health & Fitness, Inc.
1500 South 1000 West
Loga Ut 84321                                                                        Refund
                                                                                     Various dates prior to 9/3/2019                                                                  70.83
Iheart Media, Inc.
200 E Basse Road
San Antonio, Tx 78209                                                                Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               1,700.00
Illinois Department Of Revenue
P.O. Box 19028
Springfield, Il 62794-9028                                                           Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 677.93
Imanage, Llc
540 W. Madison Street Suite 2400
Chicago, Il 60661                                                                    Services
                                                                                     Various dates prior to 9/3/2019                                                             146,357.00
Immurx, Inc.
1 Medical Center Drive, Hb7937
Lebanon, Nh 03756                                                                    Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               1,429.14
Imperial Parking (U.S.), Llc
510 Walnut Street - Suite 420
Philadelphia, Pa 19106-3623                                                          Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               7,901.25
Information Managment Services
601 N. Larchmont Blvd.
Los Angeles, Ca 90004                                                                Services
                                                                                     Various dates prior to 9/3/2019                                                               1,490.00
Innovative Mechanical Inc
80 Tanforan Ave. #7
South San Francisco, Ca 94080                                                        Services
                                                                                     Various dates prior to 9/3/2019                                                                 416.00




                                                                                     Page 30 of 77
             Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                              Document     Page 82 of 131                                                                                                Exhibit F
                                                                                         LeClairRyan, PLLC

                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                              Codebtor




                                                                                                                                                                         Disputed
                           Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                               Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                   Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Insci Tech, Inc.
5400 Laurel Springs Pkwy, Suite 708
Suwanee, Ga 30024                                                                         Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               1,260.00
Inservio3
13915 N. Mopac Expy Suite 210
Austin, Tx 78728                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               8,090.59
Insight Direct Usa, Inc.
6820 S Harl Ave
Tempe, Az 85283                                                                           Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              42,021.44
Intapp, Inc.
200 Portage Ave.
Palo Alto, Ca 94306                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              24,515.39
Intarcia Therapeutics, Inc.
155 Seaport Boulevard, 11Th Floor
Boston, Ma 02210                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               2,475.00
Intebright Llp
7109 Dye Dr
Dallas, Tx 75248                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 654.50
Integreon Managed Solutions (Nd) Inc
3247 47Th Street South
Fargo, Nd 58104                                                                           Services
                                                                                          Various dates prior to 9/3/2019                                                             177,118.14
Intelepeer Holding, Inc
155 Bovet Road Suite 405
Sand Mateo, Ca 94402                                                                      Services
                                                                                          Various dates prior to 9/3/2019                                                              14,239.63
Interactive Controls Inc.
7236 Wynnwood Lane
Houston, Tx 77008                                                                         Services
                                                                                          Various dates prior to 9/3/2019                                                                 457.35
Interstate Services
20694 Corsair Blvd
Hayward, Ca 94545                                                                         Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 366.00
Iridium Technology, Llc
3501 Cheechako Circle
Reno, Nv 89519                                                                            Services
                                                                                          Various dates prior to 9/3/2019                                                              45,576.00
Iron Mountain Records Management
P.O. Box 27128
New York, Ny 10087-7128                                                                   Services
                                                                                          Various dates prior to 9/3/2019                                                             187,583.94
Iron Mountain
448 Broadway
Ulster Park, Ny 12487                                                                     Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 106.00
J C Penney Company, Inc
6501 Legacy Dr
Plano, Tx 75024                                                                           Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 247.01
J.S. Held, Incorporated
50 Jericho Quadrangle, Ste. 117
Jericho, Ny 11753-2726                                                                    Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               3,903.50
Jacobacci Partners
Genova 15
28004 Madrid                                                                              Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               1,439.32
James A. Avery
2516 Summit Ridge Trail
Charlottesville, Va 22911                                                                 Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 900.00
James A. Dilling, Attorney At Law
7081 N. Marks Avenue, #104
Fresno, Ca 93711                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 431.25




                                                                                          Page 31 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document     Page 83 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
James A. Eastwood
3477 S. Utah Street Apt #B-2
Arlington, Va 22206                                                                    Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                  75.00
James City County Treasurer
Business License Inspector, Commissioner Of Revenue P.O. Box 283
Williamsburg, Va 23187-0283                                                            Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,170.37
James L. Messenger
52 Fottler Avenue
Lexington, Ma 02420                                                                    Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                               2,964.80
James Merriman
2221 Gough Street #204
San Francisco, Ca 94123                                                                Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                  42.12
Jams, Inc.
P.O. Box 512850
Los Angeles, Ca 90051                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               5,450.00
Jams, The Resolution Experts
New York Times Builiding 620 8Th Avenue, 34Th Floor
New York, Ny 10018                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 560.00
Janet E. Fabian
303 Maplewood Lane
Yardley, Pa 19067-7442                                                                 Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,879.05
Janie D. Osterhaus
3323 Valentine Road Sw
Roanoke, Va 24018                                                                      Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                 114.29
Jason Zolak
2200 Charlotte Drive
Charlotte, Nc 28203                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,662.50
Jay S. Gregory
46 Bypass Road
Lincoln, Ma 001773                                                                     Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                               9,776.00
Jebran G. Karam, M.D., Facc
1836 Harper Road
Beckley, Wv 25801                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                      9.75
Jeffrey Craig
Unknown
                                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  45.07
Jeffrey E. Yee
640 N. Pacer Court
Walnut, Ca 91789                                                                       Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                  75.00
Jesse T. Davidson, Iii
3128 Somerset Street, S.W.
Roanoke, Va 24014                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 670.00
Jilio-Ryan, Hunter & Olsen, Inc.
14661 Franklin Avenue Suite 150
Tustin, Ca 92780                                                                       Services
                                                                                       Various dates prior to 9/3/2019                                                                 215.80
John B. Hubbard, M.D.
Davie Medical Center 313 Hwy. 801 N.
Bermuda Run, Nc 27006                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,400.00
John Hutchins
2115 Howell Mill Road Nw
Atlanta, Ga 30318                                                                      Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                 327.65
John P. Cahill
7218 Edloe St.
Houston, Tx 77025                                                                      Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                 389.68




                                                                                       Page 32 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                           Document     Page 84 of 131                                                                                                    Exhibit F
                                                                                          LeClairRyan, PLLC

                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                           Unliquidated
                                                                                                                                              Contingent
                                                                               Codebtor




                                                                                                                                                                          Disputed
                        Creditor's Name, Mailing Adress                                                   Date of Claim was Incurred and
                            Including Zip Code, and                                                       Consideration for Claim. If Claim                                          Amount
                                Account Number                                                             is Subject to Setoff, So State.                                           of Claim
John P. Fernald, M.D.
1701 Ashbury Ct
Roanoke, Va 24012                                                                          Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               1,950.00
John T. Kovach
5511 Crooms Street
Houston, Tx 77007                                                                          Other Employee Expense
                                                                                           Various dates prior to 9/3/2019                                                                 138.00
John W. Harrington
1300 Club House Drive
Chesapeake, Va 23322                                                                       Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 750.00
Jonathan Won
60 Amberleaf
Irvine, Ca 92614                                                                           Professional Fees
                                                                                           Various dates prior to 9/3/2019                                                               1,613.35
Jordan-Young Institute Pc
5716 Cleveland Street, Suite 200
Virginia Beach, Va 23462                                                                   Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                  13.50
Joseph A. Mahoney
7117 Catlin Road
Mechanicsville, Va 23111                                                                   Goods
                                                                                           Various dates prior to 9/3/2019                                                                 315.90
Joshua Clark
6860 North Whitneyville Road
Middleville, Mi 49333                                                                      Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 105.00
Jpmorgan Chase Bank, N.A.
111 Polaris Parkway
Columbus, Oh 43240                                                                         Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                  64.64
Juanita T. De Sanz
125 Spring Grove Avenue
San Rafael, Ca 94901                                                                       Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 144.00
Jubilant Innovations (Usa), Inc.
8540 Colonnade Center Drive Suite 501
Raleigh, Nc 27615                                                                          Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 793.00
Judith M. Williams
177 Beach Avenue
Hall, Ma 02145                                                                             Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 523.50
Justin Goncalo
166 Ware Street
Mansfield, Ma 02048                                                                        Employee Expense Reimbursement
                                                                                           Various dates prior to 9/3/2019                                                                 525.00
Justin Lawrence Lockman
433 Anthwyn Road
Narberth, Pa 19072                                                                         Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               2,812.50
Jw Logistics
3801 Parkwood, Suite 500
Frisco, Tx 75034                                                                           Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                  15.00
K & K Insurance Group, Inc.
1712 Magnavox Way
Fort Wayne, In 46801                                                                       Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 746.95
K & S Partners
109 Sector 44 Gurgaon 122 003
National Capital Region, India                                                             Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               2,862.00
K&L Gates Llp
Attn: Daniel M. Eliades, Esq. One Newark Center, 10Th Floor
Newark, Nj 07102                                                                           Other Trade Payable
                                                                                           Various dates prior to 9/3/2019                                                             787,666.08
Kaplan Leaman & Wolfe
325 Chestnut Street, Suite 909
Philadelphia, Pa 19106                                                                     Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 453.45




                                                                                           Page 33 of 77
            Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                     Desc Main
                                                         Document     Page 85 of 131                                                                                                   Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                            Codebtor




                                                                                                                                                                       Disputed
                      Creditor's Name, Mailing Adress                                                  Date of Claim was Incurred and
                          Including Zip Code, and                                                      Consideration for Claim. If Claim                                          Amount
                              Account Number                                                            is Subject to Setoff, So State.                                           of Claim
Karen G. Farragher, D/B/A
For The Records Court Reporting Services 11 Fiske Street
Shrewsbury, Ma 01545                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 288.50
Karen Yates
28 Forest Court South
Hamden, Ct 06518                                                                        Employee Expense Reimbursement
                                                                                        Various dates prior to 9/3/2019                                                                  75.00
Kasdorf, Lewis & Swietlik, S.C.
One Park Plaza 11270 West Park Place, Suite 500
Milwaukee, Wi 53224-3623                                                                Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               5,701.05
Katherine A. Tevnan
261 Sheri Lane
S. Weymouth, Ma 02190                                                                   Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 484.25
Katherine Franda
1008 Hay Stack Ct.
Litlle Elm, Tx 75068                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 438.00
Kathy Golding
5215 Westwood Pines Drive
Katy, Tx 77449                                                                          Other Employee Expense
                                                                                        Various dates prior to 9/3/2019                                                                  12.00
Katzarov Sa
Rue Des Epinettes 19
Geneva, 1227                                                                            Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,332.69
Kaufman & Canoles, P.C.
P.O. Box 3037
Norfolk, Va 23514                                                                       Services
                                                                                        Various dates prior to 9/3/2019                                                               3,590.00
Kce Structural Engineers, Pc
1818 Jefferson Place Nw
Washington, Dc 20036                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                             125,384.47
Keating & Walker Attorney Service, Inc.
One Beekman Street
New York, Ny 10038                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 684.80
Keiter
4401 Dominion Blvd., Suite 200
Glen Allen, Va 23060                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                              14,420.00
Kelly Pioneer Group, Llc
601 Pennsylvania Avenue Nw Suite 900 South Building
Washington, Dc 20004                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 990.00
Kenneth T. Stout
9010 Runyon Drive
Glen Allen, Va 23060                                                                    Employee Expense Reimbursement
                                                                                        Various dates prior to 9/3/2019                                                                 375.00
Kevin Reetz
82 Belbrook Way
Atherton, Ca 94027                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,500.00
Key Discovery
230 Congress Street 6Th Floor
Boston, Ma 02110                                                                        Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 869.99
Kier & Wright Civil Engineers And Surveyors Inc.
2850 Collier Canyon Road
Livermore, Ca 94551-9201                                                                Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,040.50
Kilgore Industries, Lp
10050 Houston Oaks Dr
Houston, Tx 77064                                                                       Services
                                                                                        Various dates prior to 9/3/2019                                                               1,611.00
Kim & Chang
Jeongdong Building 17F 21-15 Jeongdong-Gil, Jing-Gu
Seoul, 100-784                                                                          Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               4,098.09




                                                                                        Page 34 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                     Desc Main
                                                          Document     Page 86 of 131                                                                                                   Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent
                                                                             Codebtor




                                                                                                                                                                        Disputed
                       Creditor's Name, Mailing Adress                                                  Date of Claim was Incurred and
                             Including Zip Code, and                                                    Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                          is Subject to Setoff, So State.                                           of Claim
King Of Kings Security, Inc.
7665 Helmsdale Place
Manassas, Va 20109                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  55.00
King Transcription Services
65 Willowbrook Boulevard
Wayne, Nj 07470                                                                          Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 102.85
Klinedinst, P.C.
501 West Broadway Suite 600
San Diego, Ca 92101                                                                      Services
                                                                                         Various dates prior to 9/3/2019                                                              10,098.50
Klj Transcription Service
246 Wilson Street
Saddle Brook, Nj 07663                                                                   Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  92.54
Komatsu Financial Limited Partnership
1701 Golf Road Suite 1-300
Rolling Meadows, Il 60008                                                                Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  45.40
Konig Szynka Tilmann Von Renesse
Postfach 1109046
40509 Dusseldor                                                                          Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               4,376.43
Korakh & Co. Advocates & Patent Attorneys
15Th Floor Atidim Tower, Kiryat Atidim P.O. Box 58100
Tel Aviv, Israel 6158002                                                                 Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  35.00
Kraft & Kennedy, Inc.
630 Third Avenue 14Th Floor
New York, Ny 10017                                                                       Services
                                                                                         Various dates prior to 9/3/2019                                                              17,768.41
Krispy Kreme Doughnuts Corporation
370 Knollwood Street Suite 500
Winston-Salem, Nc 27103                                                                  Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 359.75
Kusar Court Reporters & Legal Services, Inc.
111 W. Ocean Blvd. Suite 1200
Long Beach, Ca 90802                                                                     Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               1,348.35
L. Randolph Harris
110 Sea View Avenue
Piedmont, Ca 94610                                                                       Other Employee Expense
                                                                                         Various dates prior to 9/3/2019                                                                 168.67
L.S. Davar & Co
Patent And Trade Mark Attorneys 32, Radha Madhad Butta Garden Lane,
Kolkata - 700 010, India,                                                                Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 120.00
Lake Prince Center
100 Leonard Ave
Newton, Nc 28658                                                                         Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 175.00
Langlois Lawyers
Complexe Jules-Dallaire, T3 2820 Laurier Boulevard, 13Th Floor
Quebec, Canada G1V0C1                                                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               8,285.39
Lanier Parking Solutions
Attn: Garage Office 999 Waterside Drive
Norfolk, Va 23510                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              10,271.00
Lantagne Legal Printing
P.O. Box 2472
Richmond, Va 23218-2472                                                                  Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               3,968.70
Larkin Street Youth Services
134 Golden Gate Avenue
San Francisco, Ca 94102                                                                  Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               1,000.00
Larry A. Lynch
49 Hawthorn Road
Ssalem, Va 24153-2723                                                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  25.00




                                                                                         Page 35 of 77
             Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                              Document     Page 87 of 131                                                                                                    Exhibit F
                                                                                             LeClairRyan, PLLC

                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                              Unliquidated
                                                                                                                                                 Contingent
                                                                                  Codebtor




                                                                                                                                                                             Disputed
                        Creditor's Name, Mailing Adress                                                      Date of Claim was Incurred and
                            Including Zip Code, and                                                          Consideration for Claim. If Claim                                          Amount
                                Account Number                                                                is Subject to Setoff, So State.                                           of Claim
Latham & Watkins Llp
Attn: Chielf Real Estate & Facilities Officer, 12636 High Bluff Drive
San Diego, Ca 92130                                                                           Rent
                                                                                              Various dates prior to 9/3/2019                                                              72,262.50
Latham & Watkins
53Rd Third 885 Third Avenue
New York, Ny 10022-4834                                                                       Rent
                                                                                              Various dates prior to 9/3/2019                                                             273,795.74
Latscha Schollhorn Partner Ag
Austrasse 24
Ch 4051                                                                                       Other Trade Debt
                                                                                              Various dates prior to 9/3/2019                                                               1,011.54
Lauren E. Coplan
5300 Stone Horse Rd
Glen Allen, Va 23059                                                                          Other Employee Expense
                                                                                              Various dates prior to 9/3/2019                                                                  12.80
Lauren M. Bedoya
129 Ann Terrace
Stratford, Ct 06614                                                                           Other Trade Debt
                                                                                              Various dates prior to 9/3/2019                                                                  78.07
Lavoix
2, Place D' Estienne D'Orves
                                                                                              Other Trade Debt
                                                                                              Various dates prior to 9/3/2019                                                               3,059.76
Law Bulletin Publishing Company
415 N. State Street
Chicago, Il 60654                                                                             Goods
                                                                                              Various dates prior to 9/3/2019                                                                 325.00
Law Offices Of Susan E. Kaufman, Llc
919 N. Market Street Suite 460
Wilmington, De 19801                                                                          Other Trade Debt
                                                                                              Various dates prior to 9/3/2019                                                               2,003.63
Lawrence Kvietkus
1221 Whispering Waters Way
Virginia Beach, Va 23454                                                                      Other Trade Payable
                                                                                              Various dates prior to 9/3/2019                                                                 630.00
Lawyers Diary & Manual
P.O. Box 1227
Newark, Nj 07101-1227                                                                         Goods
                                                                                              Various dates prior to 9/3/2019                                                               2,351.00
Lawyers Diary And Manual
P.O. Box 1227
Newark, Nj 07101-1227                                                                         Goods
                                                                                              Various dates prior to 9/3/2019                                                                 101.04
Laz Karp Associates, Llc
15 Lewis Street
Hartford, Ct 06103                                                                            Other Trade Debt
                                                                                              Various dates prior to 9/3/2019                                                                 744.48
Laz Parking
15 Lewis Street
Hartford, Ct 06103                                                                            Other Trade Debt
                                                                                              Various dates prior to 9/3/2019                                                                 375.00
Ldiscovery, Llc
8201 Greensboro Drive, Suite 300
Mclean, Va 22102                                                                              Other Trade Debt
                                                                                              Various dates prior to 9/3/2019                                                               1,182.00
LeClairRyan Connecticut Iolta Trust Acct (HSBC)
452 Fifth Avenue
New York, Ny 10018                                                                            Bank Reimbursement
                                                                                              Various dates prior to 9/3/2019                                                                  34.82
LeClairRyan Operating Account (HSBC)
452 Fifth Avenue
New York, Ny 10018                                                                            Bank Reimbursement
                                                                                              Various dates prior to 9/3/2019                                                               5,986.95
LeClairRyan Virginia Attorney Trust Account (HSBC)
452 Fifth Avenue
New York, Ny 10018                                                                            Bank Reimbursement
                                                                                              Various dates prior to 9/3/2019                                                                 500.00
Lederer & Keller
80538 Munchen
Germany                                                                                       Other Trade Debt
                                                                                              Various dates prior to 9/3/2019                                                               3,459.90




                                                                                              Page 36 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document     Page 88 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Lee & Ko Intellectual Property
Hanjin Building, 63 Namdaemun-Ro
Jung-Gu, Seoul, Korea,                                                                 Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,169.00
Lee A. Albanese
646 Westfield Avenue
Westfield, Nj 07090                                                                    Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                 480.00
Lee And Li
7Th Floor, 201, Tn Hua N. Road
Taipei, R.O.C. 10508                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               6,974.93
Leeper Appraisal Services
4003 Seashore Drive
Newport Beach, Ca 92663                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,200.00
Legal Anywhere
Unit 32 Po Box 4900
Portland, Or 97208-4900                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              16,400.00
Legal Assistance Of Western New York, Inc.
1 West Main Street Suite 400
Rochester, Ny 14614                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 120.00
Legal Connection, Inc., (The)
7103 Oak Meadow Dr., Suite A
Austin,, Tx 78736                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 319.80
Legal Images Of Baltimore, Llc
7 E. Redwood Street Suite 800
Baltimore, Md 21202                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 227.86
Legal Management Resources Llc
11583 Greenwich Point Road
Reston, Va 20194                                                                       Services
                                                                                       Various dates prior to 9/3/2019                                                               5,500.00
Legal Media Group
Euromoney Trading Limited Accounts Dept, Nestor House
Playhouse Yard, London, Ec4V 5Ex,                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,500.00
Legal Placements, Inc.
Summit Financial Resources, L.P. P.O. Box 533176
Charlotte, Nc 28290-3176                                                               Services
                                                                                       Various dates prior to 9/3/2019                                                              28,416.75
Lemieux & Associates, Llc
110 Washington Avenue
North Haven, Ct 06473                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,290.78
Level 3 Communications, Llc
P O Box 910182
Denver, Co 80291-0182                                                                  Services
                                                                                       Various dates prior to 9/3/2019                                                              13,928.42
Lewis Brisbois Bisgarrd & Smith Llp
633 W. Fifth Street Suite 4000
Los Angeles, Ca 90071                                                                  Services
                                                                                       Various dates prior to 9/3/2019                                                               3,162.00
Lewis Roca Rothgerber Christie Llp
201 E. Washington St., Suite 1200
Phoenix, Az 85004                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               3,308.12
Lexero Law
316 F Street, Ne, Suite 101
Washington, Dc 20002                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 224.00
Lexfield Law Offices
Suite 1009, China Life Tower, 16 Chao Yang Men Wai Street Chaoyang
District                                                                               Other Trade Debt
Beijing, 100020                                                                        Various dates prior to 9/3/2019                                                               2,720.60
Lexington Insurance Company
Detroit Wastewater Partners, C/O Jacobs Eng 501 N. Broadway, 11Th Floor
St. Louis, Mo 63102                                                                    Refund
                                                                                       Various dates prior to 9/3/2019                                                               1,026.75




                                                                                       Page 37 of 77
            Case 19-34574-KRH                           Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                 Desc Main
                                                              Document     Page 89 of 131                                                                                               Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent
                                                                             Codebtor




                                                                                                                                                                        Disputed
                        Creditor's Name, Mailing Adress                                                 Date of Claim was Incurred and
                            Including Zip Code, and                                                     Consideration for Claim. If Claim                                          Amount
                                Account Number                                                           is Subject to Setoff, So State.                                           of Claim
Lexitas Rwd
4299 San Felipe Street, Ste 350
Houston, Tx 77027                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 224.70
Lexitas
4299 San Felipe Street, Ste 350
Houston, Tx 77027                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 761.05
Lian & Lien Ip Attorneys
3Rd Floor, Beijing Tower No. 10, East Chang An Avenue
Beijing 100006, China,                                                                   Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              13,612.42
Liberty Legal
602 State Street,
South Houston, Tx 77587                                                                  Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 155.66
Liberty Utilities
12725 W. Indian School Rd, D101
Avondale, Az 85392                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  81.00
Licks Attorneys
Rua Da Assembleia, 10/4108
Rio De Janeiro/Rj, 20011-901                                                             Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 274.21
Limbach Company Lp
1709 Apollo Court
Seal Beach, Ca 90740                                                                     Services
                                                                                         Various dates prior to 9/3/2019                                                               7,602.80
Lincoln Chen
Unknown
                                                                                         Employee Expense Reimbursement
                                                                                         Various dates prior to 9/3/2019                                                                 290.00
Linda E. All
2727 Calloway Street Nw
Roanoke, Va 24012                                                                        Employee Expense Reimbursement
                                                                                         Various dates prior to 9/3/2019                                                                  11.86
Linda Jean Upshaw
103 Laura Lane
Conroe, Tx 77385                                                                         Other Trade Payable
                                                                                         Various dates prior to 9/3/2019                                                                 279.00
Lisa J. Dickinson
1020 N. Washington Street, Ste. 3
Spokane, Wa 99201                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 630.00
Litigation Services & Technologies Of California, Llc
3770 Howard Hughes Pkwy Suite 300
Las Vegas, Nv 86169                                                                      Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               7,679.95
Litigation Services & Technologies Of Nevada
3770 Howard Hughes Pkwy Suite 300
Las Vegas, Nv 86169                                                                      Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 680.00
Litivate Reporting + Trial Services
501 West Broadway, #1000
San Diego, Ca 92101                                                                      Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               2,874.25
Lk Shields
40 Upper Mount Street
, Dublin 2 D02 Pr89                                                                      Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              26,387.84
Lnc Therapeutics
38 Cours Georges Clemenceau
Bordeaux, 33000                                                                          Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 363.50
Logmein Usa, Inc.
Po Box 50264
Los Angeles, Ca 90074-0264                                                               Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               6,489.60
Long Photography, Inc
10440 Pioneer Blvd. Ste 2
Santa Fe Springs, Ca 90670                                                               Goods
                                                                                         Various dates prior to 9/3/2019                                                                 275.00




                                                                                         Page 38 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                          Document     Page 90 of 131                                                                                                Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                      Unliquidated
                                                                                                                                         Contingent
                                                                          Codebtor




                                                                                                                                                                     Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                               Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Los Angeles County Tax
Collector P.O. Box 54027
Los Angeles, Ca 90054-0027                                                            Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               2,617.58
Los Angeles Times
P. O. Box 60062
Los Angeles, Ca 90060-0062                                                            Goods
                                                                                      Various dates prior to 9/3/2019                                                                 155.16
Lowy'S Express Inc.
P.O. Box 608
Neptune, Nj 07754                                                                     Services
                                                                                      Various dates prior to 9/3/2019                                                                 906.31
Ls Gold Llc
1125 Ocean Avenue
Lakewood, Nj 08701                                                                    Rent
                                                                                      Various dates prior to 9/3/2019                                                              14,195.17
Ls Gold Llc
2362 Nostrand Ave Apt 7
Brooklyn, Ny 11210                                                                    Rent
                                                                                      Various dates prior to 9/3/2019                                                              41,757.27
Lucretia D. Flowers
4852 Milwee Street
Houston, Tx 77092                                                                     Employee Expense Reimbursement
                                                                                      Various dates prior to 9/3/2019                                                                  39.66
Luiz Leonardos & Advogados
Av. Rio Branco, 80 - 6Th Andar Centro
2004-070 Rio De Janeiro, Rj                                                           Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,787.18
Luzzatto & Luzzatto
P. O. Box 5352
Beer-Sheva, 84152                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               5,054.66
M. Edward Burdzinski
5202 Stillbrooke Drive
Houston, Tx 77035                                                                     Employee Expense Reimbursement
                                                                                      Various dates prior to 9/3/2019                                                                  34.00
M. Lee Smith Publishers
5201 Virginia Way P. O. Box 5094
Brentwood, Tn 37024                                                                   Goods
                                                                                      Various dates prior to 9/3/2019                                                                 544.89
Ma-60 State Associates, Llc
125 Summer Street
Boston, Ma, 02110                                                                     Rent
                                                                                      Various dates prior to 9/3/2019                                                             125,905.00
Mach 5 Couriers, Inc.
P O Box 52490
Houston, Tx 77052                                                                     Services
                                                                                      Various dates prior to 9/3/2019                                                                 101.50
Magna Legal Services Llc
1635 Market Street, 8Th Floor
Philadelphia, Pa 19103                                                                Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               2,198.92
Magna Legal Services
1635 Market Street, 8Th Floor
Philadelphia, Pa 19103                                                                Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 615.00
Mailfinance
Dept 3682 P O Box 123682
Dallas, Tx 75312-3682                                                                 Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                              10,045.19
Major, Lindsey & Africa
7301 Parkway Drive
Hanover, Md 21076                                                                     Professional Fees
                                                                                      Various dates prior to 9/3/2019                                                                  46.00
Manan Pareek
Bakkedraget 16-2 Tv
Hilerod, 3400, Denmark                                                                Other Trade Payable
                                                                                      Various dates prior to 9/3/2019                                                                  32.00
Mark A. Dombroff
10598 Hannah Farm Road
Oakton, Va 22124                                                                      Employee Expense Reimbursement
                                                                                      Various dates prior to 9/3/2019                                                                 247.65




                                                                                      Page 39 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                           Document     Page 91 of 131                                                                                                    Exhibit F
                                                                                          LeClairRyan, PLLC

                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                           Unliquidated
                                                                                                                                              Contingent
                                                                               Codebtor




                                                                                                                                                                          Disputed
                        Creditor's Name, Mailing Adress                                                   Date of Claim was Incurred and
                            Including Zip Code, and                                                       Consideration for Claim. If Claim                                          Amount
                                Account Number                                                             is Subject to Setoff, So State.                                           of Claim
Mark E. Mckinnon
7108 Brookville Road
Chevy Chase, Md 20815                                                                      Employee Expense Reimbursement
                                                                                           Various dates prior to 9/3/2019                                                                  75.00
Mark Montgomery, M.D.
Unknown
                                                                                           Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                  40.00
Mark Stephen Quigg
721 Park Street
Charlottesville, Va 22902                                                                  Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               2,250.00
Marshall Investigative Group
P.O. Box 681
Park Ridge, Il 60068                                                                       Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 335.00
Marshall Roland E. Mailoux
Connecticut State Marshal-- Hartford County P.O. Box 340368
Hartford, Ct 06134-0368                                                                    Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 152.90
Marval & O'Farrell
Av. Leandro N. Alem 928
1001 Buenos Aires                                                                          Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               1,714.99
Mary Washington Hospital
1001 Sam Perry Blvd.
Fredericksburg, Va 22401                                                                   Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                      4.00
Masergy Communications Inc
2740 Dallas Parkway Ste 260
Plano, Tx 75093                                                                            Services
                                                                                           Various dates prior to 9/3/2019                                                              72,608.83
Massachusetts Land Court
Three Pemberton Square Room 307
Boston, Ma 02108                                                                           Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               1,020.00
Massachusetts Lawyers Weekly
Subscription Services 41 West Street
Boston, Ma 02111                                                                           Goods
                                                                                           Various dates prior to 9/3/2019                                                                 399.00
Matrix Absence Management, Inc
2421 W. Peoria Avenue Suite 200
Phoenix, Az 85029-4940                                                                     Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 854.10
Matrix One Riverfront Plaza Llc
Attn: Joseph S. Taylor Cn 4000
Cranbury, Nj 08512                                                                         Rent
                                                                                           Various dates prior to 9/3/2019                                                             119,105.25
Matrix One Riverfront Plaza Llc
Cn 4000 Forsgate Drive
Cranbury, Nj 08512                                                                         Rent
                                                                                           Various dates prior to 9/3/2019                                                             692,092.55
Matthew Bender & Co., Inc.
Po Box 7247-0178
Philadephia, Pa 19170-0178                                                                 Goods
                                                                                           Various dates prior to 9/3/2019                                                             129,987.40
Matthew E. Stokes
112 New Road
Exeter, Ri 02822                                                                           Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 640.00
Matthew J. Moisan
26 West Street Apt 5E
Brooklyn, Ny 11222                                                                         Employee Expense Reimbursement
                                                                                           Various dates prior to 9/3/2019                                                                 225.00
Matthew Mccullough
700 Gibson Drive Apt. 814
Roseville, Ca 95678                                                                        Professional Fees
                                                                                           Various dates prior to 9/3/2019                                                               2,173.22
Maurice Reisman
32255 Northwestern Hwy Suite 248
Farmington Hills, Mi 48334                                                                 Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                      6.00




                                                                                           Page 40 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                 Desc Main
                                                           Document     Page 92 of 131                                                                                               Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                      Unliquidated
                                                                                                                                         Contingent
                                                                          Codebtor




                                                                                                                                                                     Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                               Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Max'S Deli Cafe
151 Milk St
Boston, Ma 02109                                                                      Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 275.57
Mayra Hernandez
13020 Doty Ave Apt 2
Hawthorne, Ca 90250                                                                   Employee Expense Reimbursement
                                                                                      Various dates prior to 9/3/2019                                                                 134.64
Mba Reporting Services Inc.
555 Republic Drive, 2Nd Floor
Plano, Tx 750745469                                                                   Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 267.86
Mcglinchey Stafford
601 Poydras Street Suite 1200
New Orleans, La 70130                                                                 Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,607.43
Mecklenburg County Clerk Of Superior Court
832 E 4Th St #2132
Charlotte, Nc 28202                                                                   Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  20.00
Medical Center Radiologists, Inc.
P.O. Box 890941
Charlotte, Nc 28289-0941                                                              Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  14.59
Medical Management Group Of Ny, Inc.
640 Johnson Ave. Suite 101 B
Bohemia, Ny 11716                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 391.66
Medocracy, Inc.
Attn: Donald F. Stewart, M.D. 10801 Glen Mist Lane
Fairfax, Va 22030                                                                     Other Trade Payable
                                                                                      Various dates prior to 9/3/2019                                                                  59.93
Medtrek, Inc.
503 Balderston Dr.
Exton, Pa 19341                                                                       Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                              11,920.00
Medway Air Ambulance
Po Box 490907
Lawrenceville, Ga 30049-0016                                                          Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               7,500.00
Megatrade International, Inc.
7500 Nw 25Th Street, Unit 2
Miami, Fl 33122                                                                       Refund
                                                                                      Various dates prior to 9/3/2019                                                                 575.36
Mehaffy Weber
P.O. Box 16
Beaumont, Tx 77704                                                                    Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 285.00
Mehaffyweber
Attn: David Wilson One Allen Center, Suite 1200
Houston, Tx 77002                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  35.00
Meinschein Engineering Consultants, Llc
150 Brittany Drive
Freehold, Nj 07728                                                                    Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,750.00
Melda Isaac, Md
2440 M. Street, Nw, Suite 703
Washington, Dc 20037                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,200.00
Metro Cafe
1 Gateway Concourse
Newark, Nj 07102                                                                      Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 503.81
Metropolitan Court Reporters, Inc.
9200 Indian Creek Parkway, Suite 205
Overland Park, Ks 66210                                                               Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 381.80
Metropolitan Richmond Sports Backers
100 Avenue Of Champions Suite 300
Richmond, Va 23230                                                                    Other Trade Payable
                                                                                      Various dates prior to 9/3/2019                                                                  22.50




                                                                                      Page 41 of 77
            Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                         Document     Page 93 of 131                                                                                                    Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent
                                                                             Codebtor




                                                                                                                                                                        Disputed
                     Creditor's Name, Mailing Adress                                                    Date of Claim was Incurred and
                         Including Zip Code, and                                                        Consideration for Claim. If Claim                                          Amount
                             Account Number                                                              is Subject to Setoff, So State.                                           of Claim
Metropolitan Telecommunications
Po Box 1056
New York, Ny 10268-1056                                                                  Services
                                                                                         Various dates prior to 9/3/2019                                                                 224.47
Mexican American Bar Association
714 West Olympic Boulevard Suite 450
Los Angeles, Ca 90015                                                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 125.00
Miami Pspi, Llc
Process Services & Private Investigation 1800 Coral Way Suite 451511
Miami, Fl 33145                                                                          Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 777.80
Michael E. Hastings
3541 Peakwood Drive
Roanoke, Va 24014                                                                        Employee Expense Reimbursement
                                                                                         Various dates prior to 9/3/2019                                                               1,495.52
Michael P. Drzal
14 Union Street
Jamestown, Ri 02835                                                                      Other Employee Expense
                                                                                         Various dates prior to 9/3/2019                                                               1,226.02
Michele Koss
147 Bartlett St Portland
Ct, 06480-1229                                                                           Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 204.62
Michiehammett
500 Court Square Suite 300
Charlottesville, Va 23902                                                                Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               2,450.00
Michigan Lawyers Weekly
Westridge Office 7013 Orchard Lake Road #110
West Bloomfield, Mi 48322                                                                Goods
                                                                                         Various dates prior to 9/3/2019                                                                 399.00
Milano & Wanat, Llc
471 East Main Street
Branford, Ct 06405                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 950.00
Milton Policzer
3203 Iroquois Avenue
Long Beach, Ca 90808                                                                     Services
                                                                                         Various dates prior to 9/3/2019                                                               1,271.00
Minisoft, Inc.
20235 N. Cave Creek Road, Suite 104, Pmb 484
Phoenix, Az 85024                                                                        Services
                                                                                         Various dates prior to 9/3/2019                                                               8,853.70
Moffat & Co.
P.O. Box 2088, Station D
Ottawa, K1P 5W3                                                                          Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 495.00
Molina Healthcare, Inc.
11484 Washington Plaza West Suite #300
Reston, Va 20190                                                                         Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              10,264.08
Monticello Woods Homeowners Association, Inc.
103 Bulifants Boulevard Suite A
Williamsburg, Va 23188                                                                   Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 300.00
Montrose Intellectual Property Services, Inc.
1413 Martha Custis Drive
Alexandria, Va 22302-2027                                                                Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 133.00
Morgan W. Campbell
1615 N. Queen Street Apartment 305
Arlington, Va 22209                                                                      Other Employee Expense
                                                                                         Various dates prior to 9/3/2019                                                               2,526.87
Morningside Translations
450 7Th Avenue Ste 1001
New York, Ny 10123                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              14,620.38
Morrison Sund Pllc
5125 County Road 101 Suite 200
Minnetonka, Mn 55345                                                                     Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               9,496.10




                                                                                         Page 42 of 77
            Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                         Document     Page 94 of 131                                                                                                Exhibit F
                                                                                    LeClairRyan, PLLC

                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                     Unliquidated
                                                                                                                                        Contingent
                                                                         Codebtor




                                                                                                                                                                    Disputed
                      Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                          Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                              Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Morristown Medical Center
100 Madison Ave
Morristown, Nj 07960                                                                 Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                  16.50
Mortgage Assets Management, Llc
11801 Domain Blvd, Fl 3
Austin, Tx 757858                                                                    Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               4,006.50
Mount Vernon Ladies Association
P.O. Box 110
Mount Vernon, Va 22121                                                               Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                  68.00
Mpr Associates, Inc.
Engineers 320 King Street
Alexandria, Virginia 22314                                                           Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                              17,603.00
Mullins Court Reporting
305 3Rd Street
North Tazewell, Va 24630                                                             Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 221.00
Nabca
4401 Ford Avenue, Suite 700
Alexandria, Va 22302                                                                 Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 750.00
Nancy A. Bruce
P.O. Box 37
Powhatan, Va 23139                                                                   Other Employee Expense
                                                                                     Various dates prior to 9/3/2019                                                                      7.02
Nathan E. Michalak
117 Jeremy Way
Chesapeake, Va 23322                                                                 Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 625.00
National Arbitration And Mediation
990 Stewart Ave., First Floor
Garden City, Ny 11530                                                                Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               1,337.50
National Association For Gun Rights, Inc.
501 Main Street Suite 200
Windsor, Co 80550                                                                    Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 115.00
National Association Of Gun Rights, Inc.
501 Main Street Suite 200
Windsor, Co 80550                                                                    Refund
                                                                                     Various dates prior to 9/3/2019                                                                  50.00
National Conference Of Bar Examiners
Mpre Records Department 301 Act Drive; P.O. Box 451
Iowa City, Ia 52243-0451                                                             Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 450.00
Nationwide Court Services, Inc.
761 Koehler Avenue, Suite A
Ronkonkoma, Ny 11779                                                                 Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                  65.00
Nationwide Legal, Llc
1609 James M. Wood Blvd.
Los Angeles, Ca 90015                                                                Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                              11,769.90
Needles, Inc.
10461 Mill Run Circle Suite 900
Owings Mill, Md 21117                                                                Services
                                                                                     Various dates prior to 9/3/2019                                                                  90.00
Nell Mccallum & Associates, Inc.
2615 Calder Ave #111
Beaumont, Tx 77702                                                                   Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 519.50
Nelson Mullins Riley & Scarorouch, L.L.P.
Post Office Box 11070
Columbia, Sc 29211                                                                   Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               7,812.05
Neofunds By Neopost
P.O. Box 895
Shelton, Ct 06484-0895                                                               Services
                                                                                     Various dates prior to 9/3/2019                                                                  15.54




                                                                                     Page 43 of 77
             Case 19-34574-KRH                           Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                               Document     Page 95 of 131                                                                                                    Exhibit F
                                                                                              LeClairRyan, PLLC

                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                               Unliquidated
                                                                                                                                                  Contingent
                                                                                   Codebtor




                                                                                                                                                                              Disputed
                         Creditor's Name, Mailing Adress                                                      Date of Claim was Incurred and
                             Including Zip Code, and                                                          Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                                is Subject to Setoff, So State.                                           of Claim
Neopost Usa Inc
478 Wheelers Farms Road
Milford, Ct 06461                                                                              Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                               1,457.26
Nephrology Associates Of Northern Virginia, Inc
13135 Lee Jackson Hwy, Suite 135
Fairfax, Va 22033                                                                              Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                                 500.00
Network Deposition Services, Inc.
1800 Century Park East Suite 150
Los Angeles, Ca 90067                                                                          Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                               2,108.58
New Boston Long Wharf Llc
75 State Street, Suite 1410
Boston, Ma, 02109                                                                              Rent
                                                                                               Various dates prior to 9/3/2019                                                              43,262.45
New Boston Long Wharf, Llc
75 State Street, Suite 1410
Boston, Ma 02109                                                                               Rent
                                                                                               Various dates prior to 9/3/2019                                                             142,472.00
New Jersey Lawyers Service
P.O. Box 36
Union, Nj 07083-0036                                                                           Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                                 620.35
New Jersey Motor Vehicle Commission
P.O. Box 142
Trenton, Nj 08666                                                                              Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                                  15.00
New York University School Of Medicine
Office Of Industrial Liaison/Attn: Jolie Piniello 650 First Avenue, 6Th Floor
New York, Ny 10016                                                                             Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                               1,318.35
Newtek Small Business Services, Inc.
60 Hempstead Avenue - 2Nd Floor
West Hempstead, Ct 11552                                                                       Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                                  75.00
Niziankiewicz & Miller
972 Tolland Street
East Hartford, Ct 06108-1533                                                                   Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                               2,569.32
Nj Advance Media
P.O. Box 784587
Philadelphia, Pa 19178-4587                                                                    Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                                 141.15
Nj Pliga
233 Mt. Airy Road
Basking Bridge, Nj 07920                                                                       Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                               6,825.83
Nogara Reporting Service
130 Battery Street Suite 580
San Francisco, Ca 94111                                                                        Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                                 521.10
Noonan & Lieberman, Ltd.
105 W. Adams Suite 1800
Chicago, Il 60603                                                                              Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                               8,440.00
Norfolk City Treasurer
810 Union St
Norfolk, Va 23510                                                                              Services
                                                                                               Various dates prior to 9/3/2019                                                              38,961.44
Norfolk Registry Of Deeds
649 High Street
Dedham, Ma 02026                                                                               Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                                  75.00
Norman Schall & Associates
Certified Shorthand Reporters 1055 Wilshire Boulevard Suite 1503
Los Angeles, Ca 90017                                                                          Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                                 376.75
North Avenue Capital, Llc
337 Mclaws Circle Suite 2
Williamsburg, Va 23185                                                                         Other Trade Debt
                                                                                               Various dates prior to 9/3/2019                                                                 694.00




                                                                                               Page 44 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                     Desc Main
                                                          Document     Page 96 of 131                                                                                                   Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent
                                                                             Codebtor




                                                                                                                                                                        Disputed
                      Creditor's Name, Mailing Adress                                                   Date of Claim was Incurred and
                          Including Zip Code, and                                                       Consideration for Claim. If Claim                                          Amount
                              Account Number                                                             is Subject to Setoff, So State.                                           of Claim
Northeast Medical Group
Po Box 415126
Boston, Ma 02241-5126                                                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               5,410.00
Notarbartolo & Gervasi
Corso Di Porta Vittoria 9
Milano, 20122                                                                            Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              10,610.66
Npd Logistics
263 Frelinghuysen Ave
Newark, Nj 07114                                                                         Services
                                                                                         Various dates prior to 9/3/2019                                                               1,798.59
Nqueue Billback Llc
8000 Miller Farm Lane
Centerville, Oh 45458                                                                    Services
                                                                                         Various dates prior to 9/3/2019                                                               5,000.00
Ntd Patent & Trade Mark Agency, Ltd.
10Th Floor, Tower C, Beijing Global Trade Center 36 North Third Ring Road
East                                                                                     Other Trade Debt
Dongcheng District, Beijing 100013                                                       Various dates prior to 9/3/2019                                                              29,193.63
Obligado & Cia, Lda. S.A.
Paraguay 610 - C1057Aah
Buenos Aires                                                                             Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 242.00
Occumed, Inc.
593 Aberdeen Road
Hampton, Va 23661                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  31.25
Office Of Finance, City Of Los Angeles
P.O. Box 53200
Los Angeles, Ca 90053-0200                                                               Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               1,261.08
Office Of The Secretary Of The Commonwealth
1111 E Broad Street
Richmond, Va 23219                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  28.00
O'Hagan Meyer Llp
1 East Wacker Drive, Suite 3400
Chicago, Il 60601                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              31,085.59
O'Hagan Meyer Pllc
1 East Wacker Drive, Suite 3400
Chicago, Il 60601                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              13,688.00
Old Republic National Title Insurance Company
1501 Santa Rosa Road #233
Henrico, Va 23229                                                                        Refund
                                                                                         Various dates prior to 9/3/2019                                                                 217.50
Olender Reporting, Inc.
1100 Connecticut Avenue, Nw Suite 810
Washington, Dc 20036                                                                     Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 224.30
Olenick & Associates, Inc.
205 W. Wacker Driver Suite 1600
Chicago, Il 60606                                                                        Services
                                                                                         Various dates prior to 9/3/2019                                                             115,744.12
Olivares Y Compania, S.C.
Pedro Luis Ogazon 17
Col. San Angel, Mexico D.F. 1000                                                         Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 653.18
Olzack Healthcare Consulting, Inc.
2092 Peace Court
Atwater, Ca 95301                                                                        Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              10,316.45
On Time Couriers, Inc.
2001 Bryan Street, #2155
Dallas, Tx 75201                                                                         Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  16.20
One North Interactive, Llc
Po Box 402042
Atlanta, Ga 30384-2042                                                                   Services
                                                                                         Various dates prior to 9/3/2019                                                              11,548.70




                                                                                         Page 45 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document     Page 97 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Onsagers As
Pb 1813 Vika
Osllo, No-0123                                                                         Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 590.28
On-Site Associates Llc
505 Montgomery Street, 11Th Floor
San Francisco, Ca 94111                                                                Services
                                                                                       Various dates prior to 9/3/2019                                                                      0.35
Onyx Insurance Company
235 Montgomery Street Suite 480
San Francisco, Ca 94104                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              14,362.08
Optimal Solutions And Technologies, Inc.
1676 International Drive Suite 1100
Mclean, Va 22102                                                                       Refund
                                                                                       Various dates prior to 9/3/2019                                                                 249.10
Optos, Inc.
C/O Rich Coose-Vice President Global Human Resources 67 Forest Street
Marlborough, Ma 01752                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,379.50
Orthopedic Medicine Of Alexandria, Ltd
5845 Richmond Highway Suite 400
Alexandria, Va 22303                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 895.00
Oscine Therapeutics
Copenhagen Bio Science Park,
Ole Maaloes Vej 3                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,208.10
Pacer Service Center
P.O. Box 70951
Charlotte, Nc 28272-0951                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               4,103.90
Pacific Docu-Scan
2520 Stanwell Dr. Ste 128
Concord, Ca 94520                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 449.29
Page White Farrer Limited
Bedford House John Street
London, Wc1N 2Bf                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                             351,201.00
Pageone
223 6Th Avenue North
Nashville, Tn 37219                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,683.51
Panamericana De Patentes Y Marcus, S.C.
Av. Revolución 1392, Guadalupe Inn,
01020 Ciudad De México, Cdmx, Mexico                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,679.00
Park Avenue Chiropractic
85 South Harrison Street Suite 202
East Orange, Nj 07018                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  46.05
Park Roanoke
P.O. Box #83
Roanoke, Va 24002-0083                                                                 Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,595.00
Parker Interior Plantscape Inc.
1325 Terrill Road
Scoth Plains, Nj 07076                                                                 Services
                                                                                       Various dates prior to 9/3/2019                                                                 736.04
Parmenter 919 Main Street, Lp, Lllp
701Brickell Ave Suite 2020
Miami, Fl 33131                                                                        Rent
                                                                                       Various dates prior to 9/3/2019                                                             309,869.44
Parmenter 919 Main Street, Lp, Lllp
919 East Main Street, Suite 100
Richmond, Va 23219                                                                     Rent
                                                                                       Various dates prior to 9/3/2019                                                              91,457.45
Patentica Ltd.
Hillbrae Court 9 111 Church Road
Richmond Surrey, England Tw10 6Ls                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               6,228.00




                                                                                       Page 46 of 77
            Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                    Desc Main
                                                         Document     Page 98 of 131                                                                                                  Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                      Creditor's Name, Mailing Adress                                                 Date of Claim was Incurred and
                          Including Zip Code, and                                                     Consideration for Claim. If Claim                                          Amount
                              Account Number                                                           is Subject to Setoff, So State.                                           of Claim
Paterson Macdougall, Llp
900 - 1 Queen Street East
Toronto                                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               4,471.73
Pathman Lewis, Llp
2 South Biscayne Blvd., Suite 2400, One Biscayne Tower
Miami, Fl 33131                                                                        Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 540.00
Patient Services Inc.
Attn: Neil Millhiser P.O. Box 5930
Midlothian, Va 23112                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               3,375.00
Patrick E. Pellecchia
1650 Huntingdon Pike Suite 350
Meadowbrook, Pa 19046                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              16,300.00
Paul H. Axelsen
928 Ivycroft Road
Wayne, Pa 19087                                                                        Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               5,400.00
Payne Group, Inc.
1218 3Rd Ave Suite 1900
Seatlle, Wa 98101                                                                      Services
                                                                                       Various dates prior to 9/3/2019                                                               8,882.25
Pennsylvania Department Of Revenue
Bureau Of Corporation Taxes 327 Walnut St Fl 3, Po Box 280425
Harrisburg, Pa 17128-2005                                                              Services
                                                                                       Various dates prior to 9/3/2019                                                                 695.33
Perma Treat
Legal Department 2170 Piedmont Road Ne
Atlanta, Ga 30324                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 250.00
Perry Corsetti
Two Executive Campus Suite 400
Cherry Hill, Nj 08002                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 125.60
Peter N. Tyson
1330 Clarke Rd.
Abington, Pa 19001                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 820.00
Pfenning, Meinig & Partner Gbr
Joachimstaler Str. 12
Berlin, D-10719                                                                        Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,878.28
Phaneuf, Donna M.
150 Randolph Street
Norfolk Va 23510                                                                       Refund
                                                                                       Various dates prior to 9/3/2019                                                                 200.00
Pharmacosmos A/S
Roervangsvej 30
Holbaek, Denmark Dk-4300                                                               Refund
                                                                                       Various dates prior to 9/3/2019                                                               1,190.00
Phillipslytle Llp
28 East Main Street Suite 1400
Rochester, Ny 14614-1935                                                               Other Trade Payable
                                                                                       Various dates prior to 9/3/2019                                                               3,937.59
Piedmont Athens Regional Medical Center, Inc.
1199 Prince Avenue
Athens, Ga 30606                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               7,555.00
Pixprose, Llc
3510 Cherry Blossom Xing
Laurel, Md 20724                                                                       Goods
                                                                                       Various dates prior to 9/3/2019                                                                 970.00
Planet Depos
451 Hungerford Drive, 4Th Floor
Rockville, Md 20850                                                                    Services
                                                                                       Various dates prior to 9/3/2019                                                              36,089.76
Pm Legal
75 Maiden Lane, 11Th Floor
New York, Ny 10038                                                                     Services
                                                                                       Various dates prior to 9/3/2019                                                                  86.95




                                                                                       Page 47 of 77
             Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                   Desc Main
                                                           Document     Page 99 of 131                                                                                                 Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                            Codebtor




                                                                                                                                                                       Disputed
                        Creditor's Name, Mailing Adress                                                Date of Claim was Incurred and
                            Including Zip Code, and                                                    Consideration for Claim. If Claim                                          Amount
                                Account Number                                                          is Subject to Setoff, So State.                                           of Claim
Pm Legal, Llc
75 Maiden Lane, 11Th Floor
New York, Ny 10038                                                                      Services
                                                                                        Various dates prior to 9/3/2019                                                                 395.00
Poe & Cronk Real Estate Group, Inc
10 S Jefferson St., Suite 1200
Roanoke, Va 24011                                                                       Rent
                                                                                        Various dates prior to 9/3/2019                                                             155,541.60
Ponte Gadea Washington, Llc
Attn: Alina Toyos, Vp, 270 Biscayne Blvd. Way, Suite 201
Miami, Fl 33131                                                                         Rent
                                                                                        Various dates prior to 9/3/2019                                                              31,487.87
Portfolio Media, Inc.
111 W. 19Th Street 5Th Floor
New York, Ny 10011                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                              16,963.00
Post Oak Realty Investment Partners Lp
13355 Noel Road, 22Nd Floor
Dallas, Tx 75240                                                                        Rent
                                                                                        Various dates prior to 9/3/2019                                                              50,702.50
Post Oak Realty Investment Partners, Lp
13355 Noel Road 22Nd Floor
Dallas, Tx 75240                                                                        Rent
                                                                                        Various dates prior to 9/3/2019                                                             227,889.25
Postmaster
Downtown Finance Station 101 Church Avenue Sw
Roanoke, Va 24011-9997                                                                  Services
                                                                                        Various dates prior to 9/3/2019                                                                 246.00
Potentis Capital Llc
135 Benning Drive
Destin, Fl 32541                                                                        Refund
                                                                                        Various dates prior to 9/3/2019                                                                  90.37
Potters & Della Pietra Llp
Counselors At Law 100 Passaic Avenue
Fairfield, Nj 07004                                                                     Services
                                                                                        Various dates prior to 9/3/2019                                                               3,333.00
Premier Imaging & Intervention
105 Salem Road
Charleston, Wv 25314                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,254.00
Price Latimer
2019 E 7Th Street
Los Angeles, Ca 90021                                                                   Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  45.00
Prince George'S County Police
Legal Unit/Attn: Ms. Mary Randall 4923 43Rd Avenue
Hyattsville, Md 20781                                                                   Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  20.00
Pro Investigative Solutions, Llc
P.O. Box 1222
Salem, Virginia 24153                                                                   Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 700.00
Professional Liability Attorney Network
275 N. York Street Suite 401
Elmhurst, Il 60126                                                                      Professional Fees
                                                                                        Various dates prior to 9/3/2019                                                               5,600.00
Prohealth Physicians
Po Box 150472
Hartford, Ct 06115                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 767.39
Prologis (Reit)
1800 Wazee St., Suite 500
Denver, Co 80202                                                                        Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               2,683.50
Prosight Specialty Insurance
412 Mt. Kemble Ave Ste. 300C
Morristown, Nj 07960                                                                    Refund
                                                                                        Various dates prior to 9/3/2019                                                               6,340.12
Proxios
707 East Main Street Suite 1425
Richmond, Va 23219                                                                      Professional Fees
                                                                                        Various dates prior to 9/3/2019                                                           1,347,319.56




                                                                                        Page 48 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document    Page 100 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Psi - Professional Screening & Information
P.O.Box 644
Rome, Ga 30162                                                                         Services
                                                                                       Various dates prior to 9/3/2019                                                                  92.00
Puredot, Inc.
460 W. John Street
Hicksville, Ny 11801                                                                   Other Trade Payable
                                                                                       Various dates prior to 9/3/2019                                                                 239.75
Pwnc Pc
8650 Sudley Road, Suite 212
Manassas, Va 20110                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  20.00
Qiagen Gaithersburg, Inc.
19300 Germantown Road
Germantown, Md 20874                                                                   Other Trade Payable
                                                                                       Various dates prior to 9/3/2019                                                                 913.49
Quality Building Services Corp.
801 2Nd Avenue 8Th Floor
New York, Ny 10017                                                                     Services
                                                                                       Various dates prior to 9/3/2019                                                               6,328.80
Quantify Ip
1325 S. Kihei Road Suite 214
Kihei, Hi 96753                                                                        Services
                                                                                       Various dates prior to 9/3/2019                                                                 725.00
Quarterspot Inc.
345 7Th Avenue, 11Th Floor
New York, Ny 10001                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 465.84
Quest Diagnostice
Attn: Lab Records 1901 Sulphur Spring Road
Baltimore, Md 21227                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  12.50
Quest Workspaces 515 N. Flagler Llc
515 N. Flagler Drive
West Palm Beach, Fl 33401                                                              Rent
                                                                                       Various dates prior to 9/3/2019                                                               2,073.75
Quickserv Inc.
P.O. Box 869103
Milton, Ma 02186                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 253.00
R & M Interior Gardens
2108 Punta Del Este Drive
Hacienda Heights, Ca 91745                                                             Services
                                                                                       Various dates prior to 9/3/2019                                                                 744.00
R&R Mechanical, Inc., Service Division
4419 Baltimore Ave.
Bladensburg, Md 20710                                                                  Services
                                                                                       Various dates prior to 9/3/2019                                                               4,235.00
R.W.I., Inc.
1487 Monterey Drive
Charlottesville, Va 22901                                                              Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 550.00
R1 Rcm Inc.
26533 Evergreen Rd 7Th Floor
Southfield, Mi 48076                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  24.48
Ramin Oskoui, Md, Facp, Facc
3301 New Mexico Avenue Nw Suite 316
Washington, Dc 20016                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,860.00
Raska Reporting
P.O. Box 1196
Needville, Tx 77461                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 177.18
Rcs Moving, Llc
4817 Bethlehem Roads
Richmond, Va 23230                                                                     Services
                                                                                       Various dates prior to 9/3/2019                                                                 357.67
Real Time Court Reporting
Raymond F. Catuogno, Jr. Inc. 9 Hammond Street
Worchester, Ma 01610                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 912.00




                                                                                       Page 49 of 77
            Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                         Document    Page 101 of 131                                                                                                Exhibit F
                                                                                    LeClairRyan, PLLC

                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                     Unliquidated
                                                                                                                                        Contingent
                                                                         Codebtor




                                                                                                                                                                    Disputed
                      Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                          Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                              Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Realogy Holdings Corp.
175 Park Avenue
Madison, Nj 07940                                                                    Refund
                                                                                     Various dates prior to 9/3/2019                                                                  16.50
Realogy Holdings Corp.
175 Park Avenue
Madison, Nj 07940                                                                    Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               1,519.44
Rebecca A. Tingey
129 Baltic Street 2B
Brooklyn, Ny 11201                                                                   Other Employee Expense
                                                                                     Various dates prior to 9/3/2019                                                                 119.60
Recon Management Group, Llc
30400 Telegraph Rd. Suite 472
Bingham Farms, Mi 48025                                                              Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               2,104.00
Recordtrak, Inc
651 Allendale Rd.
King Of Prussia, Pa 19406                                                            Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               1,033.38
Regional Headquarters, Inc.
4201 Dominion Blvd.
Glen Allen, Va 23060                                                                 Rent
                                                                                     Various dates prior to 9/3/2019                                                               7,951.00
Regional Headquarters, Inc.
4201 Dominion Blvd., Suite 300
Glen Allen, Va 23060                                                                 Rent
                                                                                     Various dates prior to 9/3/2019                                                               4,034.74
Regus Corporation
15305 Dallas Parkway Suite 400
Addison, Tx 75001                                                                    Rent
                                                                                     Various dates prior to 9/3/2019                                                               3,020.80
Regus Management Group, Llc
Po Box 842456
Dallas, Tx 72584                                                                     Rent
                                                                                     Various dates prior to 9/3/2019                                                               1,340.00
Regus Management Group, Llc
Po Box 842456
Dallas, Tx 72584                                                                     Rent
                                                                                     Various dates prior to 9/3/2019                                                               1,087.15
Regus Management Group, Llc
Po Box 842456
Dallas, Tx 72584                                                                     Rent
                                                                                     Various dates prior to 9/3/2019                                                               1,132.00
Reinhold Cohn & Partners
26A Habarzel Street Tel-Aviv 69710, Israel
Tel-Aviv 61131, Isreal                                                               Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               6,158.94
Reliance Standard Life Insurance Company
2001 Market Street Suite 1500
Philadelphia, Pa 19103                                                               Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                              24,540.30
Relx, Inc. Dba Lexisnexis
P.O. Box 9584
New York, Ny 10087-4584                                                              Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               2,678.22
Renbrook School, Inc.
2865 Albany Avenue
West Hartford, Ct 06117                                                              Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               6,701.02
Research Data, Inc.
3900 A Carolina Avenue
Richmond, Va 23222                                                                   Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               5,434.00
Resource Energy Systems, Llc
4 High Ridge Park Suite 202
Stamford, Ct 06905                                                                   Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 665.10
Richard V. Klajnscek
6 Sea Fox Lane
Gloucester, Ma 01930                                                                 Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               5,597.49




                                                                                     Page 50 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                            Document    Page 102 of 131                                                                                                Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                            Codebtor




                                                                                                                                                                       Disputed
                         Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                             Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Richard W. Smith
State Marshal 60 Hayden Street
Willimantic, Ct 06226                                                                   Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  80.92
Richmond Express, Inc.
Po Box 663
Richmond, Va 23218-0663                                                                 Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               3,460.53
Richmond Redevelopment & Housing Authority
901 Chamberlayne Parkway
Richmond, Virginia 23220                                                                Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               2,550.00
Rideshark.Com - Mobility Management
2031 Merivale Road
Ottawa, Canada K2G 1G7                                                                  Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,691.90
Rifkin Weiner Livingston, Llc
225 Duke Of Gloucester Street
Annapolis, Md 214001                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                              21,423.73
River Oaks Communications Corporation
6 South Tejon Suite 519
Colorado Springs, Co 80903                                                              Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,087.50
River Plantation Properties, Llc
C/O Edward F. Blackburne, Jr. Manager P.O. Box 2039
Conroe, Tx 77305                                                                        Other Trade Payable
                                                                                        Various dates prior to 9/3/2019                                                               1,105.00
Robert A. Wayne
4832 Chamal Circle
Boca Raton, Fl 33487                                                                    Employee Expense Reimbursement
                                                                                        Various dates prior to 9/3/2019                                                                  75.00
Robert Allen Hymes
7282 Highland Estates Place
Falls Church, Va 22043                                                                  Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               2,250.00
Robert E. Smith, Jr. Md
219 Spring Valley Road
Columbia, Sc 29223                                                                      Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,225.00
Robert Frank Navarro
100 S. Alameda St. #341
Los Angeles, Ca 90012                                                                   Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 341.80
Robert Half Legal
12400 Collections Center Drive
Chicago, Il 60693                                                                       Services
                                                                                        Various dates prior to 9/3/2019                                                             193,095.36
Robert M. Wonneberger
322 Woodruff Road
Milford, Ct 06461                                                                       Employee Expense Reimbursement
                                                                                        Various dates prior to 9/3/2019                                                                  75.00
Robert Rodriguez
Unknown
                                                                                        Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                      8.00
Robert S. Miller, State Marshal
32 Elm Street, 1St Floor
New Haven, Ct 06510                                                                     Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  86.20
Robert W. Arsenault
P.O. Box 270479
West Hartford, Ct 06127-0479                                                            Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  64.00
Robert W. Johnson & Associates
4984 El Camino Real Suite 210
Los Altos, Ca 94022                                                                     Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 800.00
Roberto Vilato
49 Leicester Street
Port Chester, Ny 10573                                                                  Services
                                                                                        Various dates prior to 9/3/2019                                                                 500.00




                                                                                        Page 51 of 77
             Case 19-34574-KRH                           Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                               Document    Page 103 of 131                                                                                                Exhibit F
                                                                                          LeClairRyan, PLLC

                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                           Unliquidated
                                                                                                                                              Contingent
                                                                               Codebtor




                                                                                                                                                                          Disputed
                            Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                                Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                    Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Robic, Llp
1001 Square-Victoria Bloc E-8Th Floor
Montreal, Quebec H2Z 2B7                                                                   Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 246.03
Robin Dameron
914 Bookfield Lane
Roanoke, Va 24012                                                                          Other Trade Payable
                                                                                           Various dates prior to 9/3/2019                                                               2,557.50
Rodyk & Davidson Llp
80 Raffles Place #30-00 Uob Plaza I
Singapore, 48624                                                                           Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 513.43
Rolling Hills Girls Scout
1 N Rangeline Rd
Pleasant Hill, Oh 45359                                                                    Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               1,300.00
Ronald H. Roberts, Ph.D., Inc.
2000 Van Ness Avenue Suite 512
San Francisco, Ca 94109                                                                    Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               5,850.00
Rouse & Co. International Philippines, Inc.
22Nd Tai Yau Building 181 Johnson Road
Wanchai,                                                                                   Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               1,824.31
Roy M. Palk
4714 61St Ave. Dr. West
Bradenton, Fl 34210                                                                        Services
                                                                                           Various dates prior to 9/3/2019                                                               2,083.33
Rti Group, Llc
401 Log Canoe Circle
Stevensville, Md 21666                                                                     Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               3,487.50
Ruby Receptionists, Inc.
805 Sw Broadway, Ste 900
Portland, Or 97205                                                                         Services
                                                                                           Various dates prior to 9/3/2019                                                                 304.00
Rudiger & Green
4116 Leonard Drive
Fairfax, Va 22030                                                                          Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 748.80
Rue & Associates
Po Box 640
Mechanicsville, Va 23111-0640                                                              Services
                                                                                           Various dates prior to 9/3/2019                                                               1,276.00
Ruhter & Reynolds, Inc.
3625 N. Hall Street, Suite 750
Dallas, Tx 75219                                                                           Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 433.13
Russell Evans Delaney
6345 Hampshire Drive
Roanoke, Va 24018                                                                          Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               2,937.50
Rutledge Court Reporting Services, Inc
924 North Haven Circle
Chesapeake, Va 23322                                                                       Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                               1,534.50
Ryuka Ip Law Firm
L Tower 22Nd Floor 1-6-1 Nishi-Shinjuku
Shinjuku, Tokyo 163-1522                                                                   Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 534.22
Saba & Co. Intellectual Property
10 Aesha Al Taymorya
Qasr El Nil, Cairo Governorate, Egypt                                                      Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 198.00
Sacramento County Clerk Recorder
600 8Th Street
Sacramento, Ca 95814                                                                       Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                      1.00
Sacramento County
700 H Street, Room 1710
Sacramento, Ca 95812-0508                                                                  Other Trade Debt
                                                                                           Various dates prior to 9/3/2019                                                                 647.92




                                                                                           Page 52 of 77
            Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                   Desc Main
                                                             Document    Page 104 of 131                                                                                                 Exhibit F
                                                                                         LeClairRyan, PLLC

                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                              Codebtor




                                                                                                                                                                         Disputed
                          Creditor's Name, Mailing Adress                                                Date of Claim was Incurred and
                              Including Zip Code, and                                                    Consideration for Claim. If Claim                                          Amount
                                  Account Number                                                          is Subject to Setoff, So State.                                           of Claim
Saint Island Intellectual Property Co., Ltd.
6F-1, No. 248 Section 3 Nanking East Road
Taipei, Taiwan                                                                            Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 730.00
Saint Island International Patent & Law Offices
P.O. Box 81-974
Taipei                                                                                    Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              15,686.45
Saint-Gobain Corporation
20 Moores Road
Malvern, Pa 19355                                                                         Refund
                                                                                          Various dates prior to 9/3/2019                                                                 550.00
Sally Beauty Holdings, Inc.
3001 Colorado Boulevard
Denton, Tx 76210                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 220.93
Salmon, Ricchezza, Singer & Turchi, Llp
1601 Market Street Suite 2500
Philadelphia, Pa 19103                                                                    Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               1,581.50
San Francisco Tax Collector
P O Box 7427
San Francisco, Ca 94120-7427                                                              Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              20,034.38
Sanders, Gale & Russell
555 Long Wharf Drive
New Haven, Ct 06511                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               2,596.32
Santander Bank, Na
Attn: Legal Orders 10-610Rs1 610 Corporate Dr. Building F.
Reading, Pa 19605                                                                         Other Trade Payable
                                                                                          Various dates prior to 9/3/2019                                                                 182.82
Sargent'S Court Reporting Services Inc.
210 Main Street
Johnstown, Pa 15901                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 682.44
Satnam Aujla, M.D.
Medical Express Urgent Care 1336 W. Main Street
Salem, Va 24153                                                                           Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 195.99
Schindler Elevator Corporation
20 Whippany Road
Morristown, Nj 07960                                                                      Refund
                                                                                          Various dates prior to 9/3/2019                                                                 160.38
Schulman Wiegman & Associates
New Market Crossings 216 Stelton Road, Suite C-1
Piscataway, Nj 08854                                                                      Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               3,132.16
Schwarz & Partner
Wipplingerstraße 30
A-1010 Wien, Österreich                                                                   Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              23,903.46
Secora M. Brathwaite
1225 E. 73Rd Street 1St Floor
Brooklyn, Ny 11234                                                                        Professional Fees
                                                                                          Various dates prior to 9/3/2019                                                                      5.00
Seiko Corporation Of America
1111 Macarthur Blvd.
Mahway, New Jersey 7430                                                                   Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 997.50
Seiwa Patent & Law
Toranomon 37 Mori Bldg 3-5--1, Minato-Ku
Tokyo, Japan 105-8423                                                                     Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               1,387.60
Serves You Right Process Service
1038 Ashburn Drive
Forest, Va 24551                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  75.00
Shaffer & Shaffer, Pllc
P.O. Box 38
Madison, Wv 25130-0038                                                                    Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               2,625.00




                                                                                          Page 53 of 77
             Case 19-34574-KRH                     Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                 Desc Main
                                                         Document    Page 105 of 131                                                                                               Exhibit F
                                                                                   LeClairRyan, PLLC

                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                    Unliquidated
                                                                                                                                       Contingent
                                                                        Codebtor




                                                                                                                                                                   Disputed
                     Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                         Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                             Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Shanghai Patent And Trademark Law Office, Llc
435 Guiping Road Caohejing Hi-Tech Park
Shanghai, 2000                                                                      Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               1,478.74
Sharecare Health Data Services, Llc
8344 Clairemont Mesa Blvd. Suite 201
San Diego, Ca 92111                                                                 Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 524.83
Sharecare, Health Data Services
8344 Clairemont Mesa Blvd. Suite 201
San Diego, Ca 92111                                                                 Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                  10.68
Shawn Patty Investigations, Inc.
2350 W. Shaw Ave., Suite 147
Fresno, Ca 93711                                                                    Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 190.00
Sheriff Of Essex County
50 W. Market Street
Newark, Nj 07102                                                                    Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               1,500.00
Sheriff, Barnstable County
P.O. Box 614
Centerville, Ma 02632                                                               Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                  20.00
Sheriff, Essex County Division Of Civil Process
45 Congress St.
Salem, Ma 01970                                                                     Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                  44.10
Sheriff'S Office, County Of Norfolk
811 City Hall Ave
Norfolk, Va 23510                                                                   Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                  49.98
Sherry Ferguson Buehne
P.O.Box 15502
Chesapeake, Va 23328                                                                Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               1,416.75
Shi International Corp
290 Davidson Avenue
Somerset, Nj 08873                                                                  Services
                                                                                    Various dates prior to 9/3/2019                                                              26,454.93
Sims & Sims
1700 Second St. Suite 308
Napa, Ca 94559                                                                      Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               1,742.00
Sirsidynix Eos Llc
3300 N Ashton Blvd. Ste 500
Lehi, Ut 84043                                                                      Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               4,663.84
Sit, Fung, Kwong & Shum
9/F York House, The Landmark
15 Queen’S Road Central, Hong Kong                                                  Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 142.81
Situs Asset Mangement
P O Box 460529
Houston, Tx 77056                                                                   Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               2,991.17
Skyline Tower Vacation Condominium Association, Inc.
Attn: Jennifer Aviles 6277 Sea Harbor Drive
Orlando, Fl 32821                                                                   Refund
                                                                                    Various dates prior to 9/3/2019                                                               6,156.93
Sloane And Walsh, Llp
One Center Plaza 8Th Floor
Boston, Ma 02108                                                                    Services
                                                                                    Various dates prior to 9/3/2019                                                              42,022.50
Sls Litigation Services, Llc
4610 Sanctuary Oak Court
Spring, Tx 77388                                                                    Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                               4,476.25
Smart & Biggar
P.O. Box 2999 Station D
Ottawa, Ontario K1P 5Y6                                                             Other Trade Debt
                                                                                    Various dates prior to 9/3/2019                                                                 417.30




                                                                                    Page 54 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                   Desc Main
                                                            Document    Page 106 of 131                                                                                                 Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent
                                                                            Codebtor




                                                                                                                                                                        Disputed
                         Creditor's Name, Mailing Adress                                                Date of Claim was Incurred and
                             Including Zip Code, and                                                    Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                          is Subject to Setoff, So State.                                           of Claim
Smartsheet Inc.
10500 Ne 8Th Street Suite 1300
Bellevue, Wa 98004-4369                                                                 Services
                                                                                        Various dates prior to 9/3/2019                                                                1,997.25
Smith, Orlando ("Tubby")
603 Hillcrest Drive
High Point, Nc 27262                                                                    Refund
                                                                                        Various dates prior to 9/3/2019                                                                1,240.00
Snap-On Incorporated
2801 80Th Street
Kenosha, Wi 53143                                                                       Refund
                                                                                        Various dates prior to 9/3/2019                                                                4,363.72
Snap-On Incorporated
2801 80Th Street
Kenosha, Wi 53143                                                                       Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  316.00
Social Security Administration
Office Of Finance P.O. Box 17042
Baltimore, Md 21235-7042                                                                Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                   38.00
Sojuz Patent
13 Bldg. 5 Myasnitskaya St.
101000 Moscow, Russia                                                                   Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               13,143.02
Sonitrol Of Greater Richmond, Inc
P O Box 5728
Glen Allen, Va 23058                                                                    Services
                                                                                        Various dates prior to 9/3/2019                                                                  459.00
Source Consulting Group Llc
25 East Washington, Suite 502
Chicago, Il 60602                                                                       Services
                                                                                        Various dates prior to 9/3/2019                                                                3,187.50
Southwest Reporting & Video Service, Inc.
826 Heights Blvd.
Houston, Tx 77007                                                                       Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  110.00
Sp Plus Corporation
8037 Innovation Way
Chicago, Il 60682-0080                                                                  Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  960.00
Sp Plus
8037 Innovation Way
Chicago, Il 60682-0080                                                                  Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                1,590.00
Spartan Detective Agency, Inc.
P.O. Box 1414
Union, Nj 07083                                                                         Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                   90.63
Speakeasy Services
21 Mereland Road
New Rochelle, Ny 10804                                                                  Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  137.50
Special Counsel
P.O. Box 1024140
Atlanta, Ga 30368-4140                                                                  Professional Fees
                                                                                        Various dates prior to 9/3/2019                                                               86,179.04
Spilman, Thomas And Battle, Pllc
300 Kanawha Boulevard, East P.O. Box 273
Charleston, Wv 25321-0273                                                               Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                2,871.60
Sps, Llc
3344 Highway 149
Eagan, Mn 55121                                                                         Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                              336,685.38
Stacey Lee Sanfilippo
4610 Sanctuary Oak Court
Spring, Tx 77388                                                                        Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                3,467.00
Stan Joynes
8810 Wishart Rd
Henrico, Va 23229-7147                                                                  Note Payable
                                                                                        Various dates prior to 9/3                                                                   148,778.00




                                                                                        Page 55 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document    Page 107 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Stan Maupin
Acce/Rva 1801 E. Cary Street, Suite 100
Richmond, Va 23223                                                                     Services
                                                                                       Various dates prior to 9/3/2019                                                                 503.77
Standardaero
6710 N. Scottsdale Road Suite 250
Scottsdale, Az 88253                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 520.00
Staples Business Credit
Post Office Box 70242
Philadelphia, Pa 19176-0242                                                            Goods
                                                                                       Various dates prior to 9/3/2019                                                              45,187.93
Staples Technology Solutions
Po Box 95230
Chicago, Il 60694                                                                      Goods
                                                                                       Various dates prior to 9/3/2019                                                              47,784.41
State Bar Of Michigan
Drawer #1712 P.O. Box 79001
Detroit, Mi 48279-1712                                                                 Goods
                                                                                       Various dates prior to 9/3/2019                                                                  60.00
State Bar Of Texas
P O Box 12487
Austin, Tx 78711-2487                                                                  Goods
                                                                                       Various dates prior to 9/3/2019                                                                 428.68
State Corporation Commission
P.O. Box 1197
Richmond, Va 23218-1197                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 124.50
State Health Department
Division Of Vital Records P.O. Box 1000
Richmond, Va 23218-1000                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  12.00
State Marshal Elizabeth J. Ostrowski
2389 Main Street P.O. Box 1219
Glastonbury, Ct 06033-1219                                                             Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 785.01
State Of Connecticut Judical Branch
90 Washington Street
Hartford, Ct 06106                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 250.00
State Of Missouri
Po Box 808
Jefferson City, Mo 65102                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  37.96
State Of Texas
Franchise Tax Section P.O. Box 149348
Austin, Tx 78714-9348                                                                  Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,960.62
State Shorthand Reporting
Service, Inc.
Allenhurst, Nj 07711                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 158.95
Stefani M. Salt
3288 Fifth Avenue, Apt. 617
San Diego, Ca 92103                                                                    Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                 419.80
Steno Smart, Inc.
1402 Grandin Road, S.W., Suite 209
Roanoke, Va 24015                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 995.64
Stephanie Barral
5525 N Macarthur Blvd, #250
Irving, Tx 75038                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 613.80
Stephen M. Faraci
414 Hickory Drive
Manakin Sabot, Va 23103                                                                Other Employee Expense
                                                                                       Various dates prior to 9/3/2019                                                                 140.61
Sterling Jewelers, Inc. D/B/A Kay Jewelers
375 Ghent Raod
Akron, Oh 44333                                                                        Refund
                                                                                       Various dates prior to 9/3/2019                                                                 110.00




                                                                                       Page 56 of 77
            Case 19-34574-KRH                            Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                               Document    Page 108 of 131                                                                                                Exhibit F
                                                                                         LeClairRyan, PLLC

                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                           Unliquidated
                                                                                                                                              Contingent
                                                                              Codebtor




                                                                                                                                                                          Disputed
                         Creditor's Name, Mailing Adress                                                  Date of Claim was Incurred and
                             Including Zip Code, and                                                      Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                            is Subject to Setoff, So State.                                           of Claim
Steve Pichiarallo
P.O. Box 302
Danbury, Ct 06813-0302                                                                    Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                1,193.45
Steven L. Sween
240 Marchand Court
Atlanta, Ga 30328-2055                                                                    Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  510.00
Stewart Land Title Services, Llc
1802 Bayberry Court Suite 305A
Richmond, Va 23226                                                                        Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  175.00
Stinson Leonard Street
1201 Walnut St. Suite 2900
Kansas City, Mo 64106-2150                                                                Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                   61.50
Stites & Harbison, Pllc
Suntrust Center 424 Church Street, Suite 1800
Nashville, Tn 37219-2387                                                                  Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                3,029.20
Stone Recruiting Llc
4804 Meadowcreek Dr.
Dallas, Tx 75248                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               75,000.00
Stratos Legal A Veritext Company
290 W Mt Pleasant Ave, Suite 3200
Livingston, Nj 07039                                                                      Services
                                                                                          Various dates prior to 9/3/2019                                                                  930.46
Subaru Patent Office
Kojimachi Koyo Bldg. 10 Kojimachi 1-Chome, Chiyoda-Ku
Tokyo 102-0083                                                                            Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                1,995.33
Subscription Services
10 Milk St. Suite 1000
Boston, Ma 02108                                                                          Goods
                                                                                          Various dates prior to 9/3/2019                                                                  369.00
Suntex Ventures, Llc
17330 Preston Road, Suite 220A
Dallas, Tx 75252                                                                          Refund
                                                                                          Various dates prior to 9/3/2019                                                                       9.80
Tuckahoe Holdings Corporation
919 East Main Street, Suite 2010
Richmond, Va 23219                                                                        Security Deposit Liability
                                                                                          Various dates prior to 9/3                                                                    15,711.00
Superior Document Services
707 East Main Street 8Th And Main Building, Suite 150
Richmond, Va 23219                                                                        Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  500.18
Supreme Court, Bronx County
81 Grand Concourse
The Bronx, Ny 10451                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                   22.50
Susan B. Trachman , Md
8301 Arlington Blvd #505
Fairfax, Va 22031                                                                         Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                   67.25
Suzuye & Suzuye
Intellectual Property Law 6Th Floor Kangin-Fujiya Bldg
1-3-2 Toranomon Minato-Ku, Tokoyo 105-001                                                 Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                1,320.70
Target
3701 Wayzata Blvd. Mailstop 2Ab
Minneapolis, Mn 55416                                                                     Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                   50.00
Tarrant County District Clerk
100 E. Weatherford
Fort Worth, Tx 76796                                                                      Services
                                                                                          Various dates prior to 9/3/2019                                                                  120.00
Tax Collector, City Of Hartford
Reports And Records 50 Jennings Road
Hartford, Ct 06120                                                                        Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                1,608.71




                                                                                          Page 57 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document    Page 109 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                             Including Zip Code, and                                                  Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                        is Subject to Setoff, So State.                                           of Claim
Tax Collector, Palm Beach County
Constitutional Tax Collector, Pbc P O Box 3353
West Palm Beach, Fl 33402-3353                                                         Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  33.00
Taylor & Associates, Inc.
964 San Pablo Avenue
Albany, Ca 94706                                                                       Services
                                                                                       Various dates prior to 9/3/2019                                                               1,552.00
Taylor & Friedberg
60 Washington Street
Morristown, Nj 07960                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 567.00
Td Bank, N.A.
Attn: Vicki Ketikidis Avp One Royal Road
Flemington, Nj 08822                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 138.25
Technology Leasing Concepts, Inc.
557 Southlake Boulevard Suite B
Richmond, Virginia 23236                                                               Services
                                                                                       Various dates prior to 9/3/2019                                                              56,494.44
Telfa Asbl
Avenue Louise 250
1050 Brussels, T.V.A. 671.60761                                                        Professional Fees
                                                                                       Various dates prior to 9/3/2019                                                                 930.68
Texas Association Of Defense Counsel
400 West 15Th Street Suite 420
Austin, Tx 78701                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  55.00
Texas Marking Products
26019 I-45 North
The Woodlands, Tx 77380                                                                Goods
                                                                                       Various dates prior to 9/3/2019                                                                  27.50
The Bureau Of National Affairs, Inc.
1801 S Bell Street
Arlington, Va 22202                                                                    Goods
                                                                                       Various dates prior to 9/3/2019                                                              34,890.98
The Chase Agency Llc
12 S Main St. P.O. Box2
Avoca, Ny 14809                                                                        Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 729.51
The City Of Boston
P.O. Box 55810
Boston, Ma 02205                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 829.37
The Daily Record
11 E. Saratoga Street
Baltimore, Md 21298-6652                                                               Goods
                                                                                       Various dates prior to 9/3/2019                                                                 209.00
The Foster Group Legal Search, Llc
347 Fifth Avenue Suite 1503
New York, Ny 10016                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              15,000.00
The Hartford
Po Box 2907
Hartford, Ct 06104-2907                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              53,102.58
The Lex Group Va
P.O. Box 1111
Richmond, Va 23218                                                                     Services
                                                                                       Various dates prior to 9/3/2019                                                                 693.01
The Manassas Group
3635 Manassas Drive S.W.
Roanoke, Va 24018                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  26.00
The Marston Agency
11535 Nuckols Road Suite A
Glen Allen, Va 23059                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,135.50
The Mccammon Group, Ltd
6641 West Broad Street Suite 400
Richmond, Va 23230                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               9,322.19




                                                                                       Page 58 of 77
             Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document    Page 110 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
The New York Times
P.O. Box 371456
Pittsburgh, Pa 15250-7456                                                              Goods
                                                                                       Various dates prior to 9/3/2019                                                                 546.00
The Pettit Company, Inc.
12807 Rossmere Court
Midlothian, Va 23114                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,021.00
The Plant Factory Interiors, Inc.
516 S Lynnhaven Rd Suite 102
Virginia Beach, Va 23452                                                               Services
                                                                                       Various dates prior to 9/3/2019                                                                  92.70
The Regents Of The University Of California
1111 Franklin Street 8Th Floor
Oakland, Ca 94607-5200                                                                 Goods
                                                                                       Various dates prior to 9/3/2019                                                               2,877.81
The Regents Of U. C.
1855 Folsom Street Box 0812
San Francisco, Ca 94143                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              16,500.00
The Richmond Times Dispatch
P.O. Box 27775
Richmond, Va 23261-7775                                                                Goods
                                                                                       Various dates prior to 9/3/2019                                                                 210.60
The Ringler Law Firm
167 Franklin Turnpike
Waldwich, Nj 07463                                                                     Services
                                                                                       Various dates prior to 9/3/2019                                                               6,299.10
The Roanoke Times
P.O. Box 1951
Roanoke, Va 24008-1951                                                                 Goods
                                                                                       Various dates prior to 9/3/2019                                                                 160.60
The Samek Law Firm, Llc
15245 Shady Grove Road, Suite 300
Rockville, Md 20850                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                             132,763.61
The Structures Group, Inc.
212 North Henry Street
Williamsburg, Va 23185                                                                 Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,500.00
The Tasa Group, Inc.
1166 Dekalb Pike
Blue Bell, Pa 19422-1853                                                               Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 960.00
The Wall Street Journal
200 Burnett Road
Chicopee, Ma 01020                                                                     Goods
                                                                                       Various dates prior to 9/3/2019                                                               6,791.26
The Weingarten Law Firm Llc
1260 Stelton Road
Piscataway, Nj 08854                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,500.00
Third Coast Commercial Credit
20202 Highway 59 N
Humble, Tx 77338                                                                       Other Trade Payable
                                                                                       Various dates prior to 9/3/2019                                                              10,000.00
Thomas B. Almy
2304 Trott Avenue
Vienna, Va 22181                                                                       Employee Expense Reimbursement
                                                                                       Various dates prior to 9/3/2019                                                                  75.00
Thomas E. Brown, M.D.
P.O. Box 800159 412 Rockwood Drive
Charlottesville, Va 22908                                                              Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,000.00
Thomas F. Dowling
27 Gregorie Neck Road
Okatie, Sc 29909-7008                                                                  Professional Fees
                                                                                       Various dates prior to 9/3/2019                                                                 931.00
Thomas J. Carrico, Md, Facs
2300 Indian Hill Road
Lynchburg, Va 24503                                                                    Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 500.00




                                                                                       Page 59 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                            Document    Page 111 of 131                                                                                                Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                        Unliquidated
                                                                                                                                           Contingent
                                                                            Codebtor




                                                                                                                                                                       Disputed
                         Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                             Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Thomas M. Wolf
3810 Seminary Avenue
Richmond, Va 23227                                                                      Other Employee Expense
                                                                                        Various dates prior to 9/3/2019                                                                  17.00
Thomson Elite
P. O. Box - La 21213
Pasadena, Ca 91185-1213                                                                 Services
                                                                                        Various dates prior to 9/3/2019                                                              72,017.65
Thomson Reuters (Tax & Acccounting), Inc.
P.O. Box 71687
Chicago, Il 60694-1687                                                                  Services
                                                                                        Various dates prior to 9/3/2019                                                               7,823.25
Thomson Reuters (Tax & Accounting), Inc.
P.O. Box 71687
Chicago, Il 60694-1687                                                                  Services
                                                                                        Various dates prior to 9/3/2019                                                               6,283.79
Thomson Reuters
Master Data Center Po Box 673451
Detroit, Mi 48267-3451                                                                  Goods
                                                                                        Various dates prior to 9/3/2019                                                             420,858.24
Thomson West-6292
P.O. Box 6292
Carol Stream, Il 60197-6292                                                             Goods
                                                                                        Various dates prior to 9/3/2019                                                             297,039.22
Time Warner Cable
120 East 23Rd Street
New York, Ny 10010                                                                      Services
                                                                                        Various dates prior to 9/3/2019                                                                 196.52
Time
Po Box 61120
Tampa, Fl 33661-1120                                                                    Goods
                                                                                        Various dates prior to 9/3/2019                                                                  72.28
Timothy Simmons
1022 Summit Lane, Northwest
Roanoke, Va 24017                                                                       Other Trade Payable
                                                                                        Various dates prior to 9/3/2019                                                                 625.00
Title Quest Of Hampton Roads, Llc
828 Greenbrier Parkway Suite 100
Chesapeake, Va 23320                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  25.00
Tlc Professional Courier Service, Llc
Attention: Terry Cook 11814 Kennedy Lane
Fredericksburg, Va 22407                                                                Services
                                                                                        Various dates prior to 9/3/2019                                                                  73.71
T-Mobile
Po Box 742596
Cincinnati, Oh 45274-2596                                                               Services
                                                                                        Various dates prior to 9/3/2019                                                                 720.88
Todd A. Smith
4764 Park Granda Suite 102
Calabasas, Ca 91302                                                                     Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               4,500.00
Toni F. Beckwith
50 Winsor Avenue
Watertown, Ma 02472                                                                     Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,106.30
Torri Dabney Robinson
6121 Stone Bluff Drive
Glen Allen, Va 23060                                                                    Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                 246.67
Torys Llp
79 Wellington St, W. Td South Tower 30Th Floor
Toronto, Ontario M5K 1N2                                                                Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                               1,298.27
Total Fire Protection
5322 Avenue N
Brooklyn, Ny 11234                                                                      Services
                                                                                        Various dates prior to 9/3/2019                                                                 149.59
Town Of West Warwick
Warwick City Hall- 2Nd Floor 3275 Post Road
Warwick, Ri 02886                                                                       Other Trade Debt
                                                                                        Various dates prior to 9/3/2019                                                                  51.00




                                                                                        Page 60 of 77
             Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                     Desc Main
                                                           Document    Page 112 of 131                                                                                                   Exhibit F
                                                                                         LeClairRyan, PLLC

                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                              Codebtor




                                                                                                                                                                         Disputed
                        Creditor's Name, Mailing Adress                                                  Date of Claim was Incurred and
                             Including Zip Code, and                                                     Consideration for Claim. If Claim                                          Amount
                                 Account Number                                                           is Subject to Setoff, So State.                                           of Claim
Treasurer Of Charlottesville
605 E Main St.
Charlottesville, Va 22902                                                                 Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               1,198.29
Treasurer Of Virginia
1000 Dmv Drive
Richmond, Va 23220                                                                        Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 238.75
Treasurer, Chesterfield County
9901 Lori Rd
Chesterfield, Va 23832                                                                    Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 150.00
Treasurer, City Of Charlottesville
605 E Main St.
Charlottesville, Va 22902                                                                 Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 123.73
Treasurer, City Of Norfolk
P.O. Box 3215
Norfolk, Va 23514-3215                                                                    Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               4,901.66
Treasurer, City Of Roanoke
Po Box 1451
Roanoke, Va 24007                                                                         Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              29,507.58
Treasurer, City Of Virginia Beach
Virginia Beach Emergency Medical Services/Attn: Tyra Fitch 4160 Virginia
Beach Blvd.                                                                               Other Trade Debt
Virginia Beach, Va 23452                                                                  Various dates prior to 9/3/2019                                                                 445.00
Treasurer, State Of New Jersey
101 Carroll Street
Trenton, Nj 08625                                                                         Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               2,872.00
Trust Administrator'S Council
9702 Gayton Road, Suite 303
Richmond, Va 23238                                                                        Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  65.00
Tsai, Lee & Chen
Hua Nan Commercial Bank/Cheng Tung Branch 146 Songjiang Road
Taipei, Taiwan                                                                            Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 967.09
Tucker Mechanical
367 Research Parkway
Meriden, Ct 06450                                                                         Services
                                                                                          Various dates prior to 9/3/2019                                                               1,335.76
Tyco Copy Service, Inc.
262 Elm Street
New Haven, Ct 06511                                                                       Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                 240.39
U.S. Department Of Homeland Security
75 Lower Welden Street
St. Albans, Vt 05479                                                                      Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               4,823.28
U.S. Department Of Treasury
1500 Pennsylvania Ave, Nw
Washington, Dc 20220                                                                      Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                                  52.30
U.S. Legal Support- Ca Records
P.O. Box 79636
City Of Industry, Ca 91716-9636                                                           Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               1,604.57
U.S. Legal Support Inc.
P.O. Box 79636
City Of Industry, Ca 91716-9636                                                           Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               4,569.24
U.S. Legal Support
444 Seabreeze Boulevard Suite 433
Daytona Beach, Fl 32117-7144                                                              Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                              13,416.19
Uc Regents
Room 109, Irvine Hall, Uci-Com
Irvine, Ca 92697                                                                          Other Trade Debt
                                                                                          Various dates prior to 9/3/2019                                                               4,500.00




                                                                                          Page 61 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                    Desc Main
                                                           Document    Page 113 of 131                                                                                                  Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                         Unliquidated
                                                                                                                                            Contingent
                                                                             Codebtor




                                                                                                                                                                        Disputed
                        Creditor's Name, Mailing Adress                                                 Date of Claim was Incurred and
                            Including Zip Code, and                                                     Consideration for Claim. If Claim                                          Amount
                                Account Number                                                           is Subject to Setoff, So State.                                           of Claim
Ulx Partners
4405 Cox Road Suite 200
Glen Allen, Va 23060                                                                     Services
                                                                                         Various dates prior to 9/3/2019                                                           3,396,335.32
Ungria International , Inc.
15 Essex Road Suite 211
Paramus, New Jersey 7652                                                                 Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              13,075.00
United Chinese Plastics Products International Co. Ltd.
21 Ma Tau Wai Road 6/F, Blockc, Eldex Industrial Building
Hung Hom Kowloon, Hong Kong 999077                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               5,454.65
United Corporate Services
Ten Bank Street
White Plains, Ny 10606                                                                   Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 424.61
United Lawyers Service Inc.
299 Broadway, Suite 300
New York, Ny 10007                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 228.00
United Parcel Service
Po Box 7247-0244
Philadelphia, Pa 19170-0001                                                              Services
                                                                                         Various dates prior to 9/3/2019                                                               4,547.62
United Road Transport
10701 Middlebelt Road
Romulus, Mi 48174                                                                        Refund
                                                                                         Various dates prior to 9/3/2019                                                                 427.50
United States Treasury
Internal Revenue Service P O Box 37004
Hartford, Ct 06176-7004                                                                  Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 250.00
Unitedlex Corporation
6130 Sprint Parkway, Suite 300
Overland Park, Kansas 66211                                                              Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                              36,052.72
University Of New Haven
300 Boston Post Road
West Haven, Ct 06516                                                                     Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 697.00
University Of Virginia Health System
Box 800476
Charlottesville, Va 22908-0476                                                           Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 550.00
Uptown Color, Llc
1205 West Main Street
Richmond, Va 23220                                                                       Goods
                                                                                         Various dates prior to 9/3/2019                                                                 405.93
Usablenet Inc.
28 West 23Rd Street, 6Th Floor
New York, Ny 10010                                                                       Refund
                                                                                         Various dates prior to 9/3/2019                                                                  41.10
Usablenet, Inc.
28 West 23Rd Street, 6Th Floor
New York, Ny 10010                                                                       Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                               3,721.87
Uslaw Network, Inc.
Roger M. Yaffe, Executive Director 5905 Nw 54Th Circle
Coral Springs, Fl 33067                                                                  Professional Fees
                                                                                         Various dates prior to 9/3/2019                                                              40,719.21
Vada Spring Sections Seminar
707 E. Main Street Suite 1605
Richmond, Va 23219                                                                       Services
                                                                                         Various dates prior to 9/3/2019                                                                 375.00
Valley Pastoral Counseling Center
300 Chestnut Street
Waynesboro, Va 22980                                                                     Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                  15.00
Valley Rehabilitation Services
545 E. Alluvial Ave. Suite 116
Fresno, Ca 93720-2826                                                                    Other Trade Debt
                                                                                         Various dates prior to 9/3/2019                                                                 600.00




                                                                                         Page 62 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                           Document    Page 114 of 131                                                                                                Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                       Unliquidated
                                                                                                                                          Contingent
                                                                           Codebtor




                                                                                                                                                                      Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                                Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Vaporstream, Inc.
79 West Monroe Street Suite 900
Chicago, Il 60603                                                                      Services
                                                                                       Various dates prior to 9/3/2019                                                              13,493.00
Vcu Athletics
P O Box 843013 1200 W Broad Street
Richmond, Va 23284                                                                     Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              15,000.00
Vcu Health System
P O Box 980521
Richmond, Va 23298-0521                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               2,405.75
Vcu Medical Center Patient Accounting
Mcv Campus-Division Of Cardiology-Sanger Hall P.O. Box 980281
Richmond, Va 23298-0281                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  35.75
Velocity Commerical Capital
30699 Russell Ranch Road Suite 295
Westlake Village, Ca 91362                                                             Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                              12,730.92
Ventura County Recorder
800 South Victoria Avenue
Ventura, Ca 93009                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  10.00
Verbatim Court Reporting Service, Inc.
224 William Street
Elmira, Ny 14901                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                               1,262.00
Verisma Systems, Inc.
P.O. Box 558
Pueblo, Co 81002                                                                       Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  32.42
Veritext Corp
290 W Mt Pleasant Ave, Suite 3200
Livingston, Nj 07039                                                                   Services
                                                                                       Various dates prior to 9/3/2019                                                               7,425.60
Veritext Pennsylvania Reporting Co.
290 W Mt Pleasant Ave, Suite 3200
Livingston, Nj 07039                                                                   Services
                                                                                       Various dates prior to 9/3/2019                                                               1,078.10
Veritext
290 W Mt Pleasant Ave, Suite 3200
Livingston, Nj 07039                                                                   Services
                                                                                       Various dates prior to 9/3/2019                                                              57,117.25
Verizon Business
Post Office Box 17577
Baltimore, Md 21297-0513                                                               Services
                                                                                       Various dates prior to 9/3/2019                                                                      5.60
Verizon Wireless
P.O. Box 17464
Baltimore, Md 21297-1464                                                               Services
                                                                                       Various dates prior to 9/3/2019                                                               1,960.20
Verizon
Post Office Box 17577
Baltimore, Md 21297-0513                                                               Services
                                                                                       Various dates prior to 9/3/2019                                                                 862.73
Veronica Smith
208 Hinton Avenue
Chesapeake, Va 23323                                                                   Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                  10.00
Verzion
Post Office Box 17577
Baltimore, Md 21297-0513                                                               Services
                                                                                       Various dates prior to 9/3/2019                                                                 827.21
Video Production Services, Inc
3618 Brambleton Avenue Suite E
Roanoke, Va 24018                                                                      Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 361.06
Vidon Brevents & Strategie
16 B, Rue Jouanet - B.P. 90333 Technopole Atalante
Rennes Cedex 7, F-35703                                                                Other Trade Debt
                                                                                       Various dates prior to 9/3/2019                                                                 418.00




                                                                                       Page 63 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                            Document    Page 115 of 131                                                                                                    Exhibit F
                                                                                           LeClairRyan, PLLC

                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                            Unliquidated
                                                                                                                                               Contingent
                                                                                Codebtor




                                                                                                                                                                           Disputed
                       Creditor's Name, Mailing Adress                                                     Date of Claim was Incurred and
                           Including Zip Code, and                                                         Consideration for Claim. If Claim                                          Amount
                                Account Number                                                              is Subject to Setoff, So State.                                           of Claim
Virginia Beach General District Court
2425 Nimmo Pkwy #10
Virginia Beach, Va 23456                                                                    Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                  46.00
Virginia Cle
P. O. Box 4468
Charlottesville, Va 22905                                                                   Goods
                                                                                            Various dates prior to 9/3/2019                                                                 135.84
Virginia Court Services
P.O. Box 1 Accounting Dept.
Roanoke, Va 24002-0001                                                                      Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                 600.00
Virginia Department Of State Police
P.O. Box 27472
Richmond, Va 23261-7472                                                                     Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                 137.61
Virginia Department Of Taxation
P.O. Box 26627
Richmond, Va 23261-6627                                                                     Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                               2,969.83
Virginia Farm Bureau Insurance Services
Margaret S. Hiter, Aic, Sine, Ais - Senior Office Lit. Spec. 12580 West Creek
Parkway                                                                                     Other Trade Debt
Richmond, Va 23261                                                                          Various dates prior to 9/3/2019                                                                      9.50
Virginia Gazette Companies, Llc
Po Box 79155
Phoenix, Az 85062-9155                                                                      Goods
                                                                                            Various dates prior to 9/3/2019                                                                  20.41
Virginia Law Foundation
105 Whitewood Rd
Charlottesville, Va 22901                                                                   Goods
                                                                                            Various dates prior to 9/3/2019                                                                 135.84
Virginia Law Weekly
707 E. Main St Suite 1750
Richmond, Va 23219                                                                          Goods
                                                                                            Various dates prior to 9/3/2019                                                                 389.00
Virginia Lawyers Media
Attn: Katie Lee 707 East Main Street, Suite 1750
Richmond, Va 23219                                                                          Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                               2,550.00
Virginia Lawyers Weekly
707 E. Main St Suite 1750
Richmond, Va 23219                                                                          Goods
                                                                                            Various dates prior to 9/3/2019                                                               5,456.00
Virginia State Police
P.O. Box 27472
Richmond, Va 23261-7472                                                                     Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                  30.00
Vistar Eye Center, Inc.
P.O. Box 1789
Roanoke, Va 24008-1789                                                                      Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                               1,000.00
Vpne Parking Solutions Llc
343 Congress St Ste 300
Boston, Ma 02210                                                                            Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                               5,450.00
Vwaa
Post Office Box 190
Leesburg, Va 20178                                                                          Goods
                                                                                            Various dates prior to 9/3/2019                                                                  17.00
Wageworks, Inc.
1100 Park Place, 4Th Floor
San Mateo, Ca 94403                                                                         Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                 150.00
Wake County Superior Court
315 Fayetteville Street Room 1035
Raleigh, Nc 27602                                                                           Other Trade Debt
                                                                                            Various dates prior to 9/3/2019                                                                  20.00
Wal-Mart Stores, Inc.
C/O Bank Of America Po Box 504820
St. Louis, Mo 63150-4803                                                                    Refund
                                                                                            Various dates prior to 9/3/2019                                                               2,625.00




                                                                                            Page 64 of 77
            Case 19-34574-KRH                      Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                         Document    Page 116 of 131                                                                                                Exhibit F
                                                                                    LeClairRyan, PLLC

                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                     Unliquidated
                                                                                                                                        Contingent
                                                                         Codebtor




                                                                                                                                                                    Disputed
                      Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                          Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                              Account Number                                                         is Subject to Setoff, So State.                                           of Claim
Warren Memorial Hospital
1000 Shenandoah Avenue
Front Royal, Va 22630                                                                Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                  82.75
Warroom Deposition Services
2590 Pawtucket Avenue
East Providence, Ri 02914                                                            Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 173.95
Washington Express
12240 Indian Creek Ct #100
Beltsville, Md 20705                                                                 Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               1,132.82
Watermark Intellectual Asset Management
Gpo Box 5093
Melbourne, Vic, 3001                                                                 Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                              16,649.30
Watts Water Technologies, Inc.
815 Chestnut Street
Andover, Ma 01845                                                                    Refund
                                                                                     Various dates prior to 9/3/2019                                                               1,625.00
Wells Fargo Home Mortgage
Wells Fargo Law Department
Philadelphia, Pa 19109                                                               Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               5,742.00
Wellsone Commercial Card
420 Montgomery Street
San Francisco, Ca 94104                                                              Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 591.62
Wendell O. Scott, Md
1907 Park Avenue Suite 102
South Plainfield, Nj 07080                                                           Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 700.00
West Coast Servicing, Inc.
20151 Sw Birch Street Suite 200
Newport Beach, Ca 92660                                                              Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               1,628.65
West Payment Center
P.O. Box 6292
Carol Stream, Il 60197-6292                                                          Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                             148,724.26
Westcoast Legal Service
A/R Processing P O Box 2286
San Jose, Ca 95109-2286                                                              Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 334.78
Western Limited, Inc.
P.O. Box 218
Capitola, Ca 95010                                                                   Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                               1,000.00
Western Litigation Specialists
1900 West Loop South, Suite 1500
Houston, Tx 77027                                                                    Refund
                                                                                     Various dates prior to 9/3/2019                                                                  64.14
Western Messenger, Inc
75 Columbia Square
San Francisco, Ca 94103                                                              Services
                                                                                     Various dates prior to 9/3/2019                                                                 533.03
Wexenergy Innovations Llc
15 Chadbourne Road
Rochester, Ny 14618                                                                  Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 162.00
Wheels Of Justice, Inc.
657 Mission Street, Suite 502
San Francisco, Ca 94105                                                              Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                              14,649.00
White Zuckerman Warsavsky Luna & Hunt
15490 Ventura Boulevard Suite 300
Sherman Oaks, Ca 91403                                                               Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 493.35
Wicker, Smith, O'Hara, Mccoy & Ford, P.A.
2800 Ponce De Leon Boulevard Suite 800
Gables, Florida 33134                                                                Other Trade Debt
                                                                                     Various dates prior to 9/3/2019                                                                 450.00




                                                                                     Page 65 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                  Desc Main
                                                          Document    Page 117 of 131                                                                                                Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                      Unliquidated
                                                                                                                                         Contingent
                                                                          Codebtor




                                                                                                                                                                     Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                          Amount
                               Account Number                                                         is Subject to Setoff, So State.                                           of Claim
William C. Andrews Jr. Md, Pc
4717 John Scott Drive
Lynchburg, Va 24503                                                                   Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                              11,685.00
William C. Dalton
15679 Paseo Montenero
San Diego, Ca 92127                                                                   Employee Expense Reimbursement
                                                                                      Various dates prior to 9/3/2019                                                               3,094.14
William H. Shewmake
3111 Robious Crossing Dr.
Midlothian, Va 23113                                                                  Other Employee Expense
                                                                                      Various dates prior to 9/3/2019                                                                  56.68
William Janicki
1225 Macaulay Cir
Carmichael, Ca 95608                                                                  Employee Expense Reimbursement
                                                                                      Various dates prior to 9/3/2019                                                               4,902.89
William W. Belt
1400 Gulf Shore Blvd. North Unit 202
Naples, Fl 34102                                                                      Employee Expense Reimbursement
                                                                                      Various dates prior to 9/3/2019                                                               1,920.00
Windstream
Po Box 3177
Cedar Rapids, Ia 52406-3177                                                           Services
                                                                                      Various dates prior to 9/3/2019                                                                 983.22
Winthrop Fry, State Marshal
P.O. Box 765
Monroe, Ct 06468                                                                      Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  64.56
Wolters Kluwer Legal & Regulatory Us
4829 Innovation Way
Chicago, Il 60682-0048                                                                Goods
                                                                                      Various dates prior to 9/3/2019                                                               4,044.88
Woodland Moving & Warehouse, Inc.
110 Reed Ave
West Hartford, Ct 06110                                                               Services
                                                                                      Various dates prior to 9/3/2019                                                               1,670.00
Written Deposition Service, Inc.
1750 Valley View Lane #210
Dallas, Tx 75234                                                                      Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 138.50
Wyndham Worldwide Corporation
22 Sylvan Way
Parsippany, Nj 07054                                                                  Refund
                                                                                      Various dates prior to 9/3/2019                                                                 699.00
Xl Insurance
Attn: Richard Gibbs 505 Eagleview Blvd.
Exton, Pa 19341                                                                       Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 500.00
Y.P. Lee, Mock & Partners
12F Daelim Acrotel 12 Enoju-Ro 30-Gil, Gandnam-Gu
Seoul, Korea 135-971                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                 840.00
Yale New Haven Hospital
Susan Wright 20 York Street
New Haven, Ct 06504                                                                   Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                              22,713.66
Ying Wang
10820 71St Avenue 5A
Forest Hills, Ny 11375                                                                Employee Expense Reimbursement
                                                                                      Various dates prior to 9/3/2019                                                                  75.00
York Risk Services Group, Inc.
C/O Lauren Russell 99 Cherry Hill Road, Suite 102
Parsippany, Nj 07054                                                                  Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  53.84
Yorkpro, Inc.
One Whitehall Street, 14Th Floor
New York, Ny 10004                                                                    Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                               1,510.50
Yuasa And Hara
Ginza P.O. Box 714
Tokyo, 100-8692                                                                       Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                              28,625.48




                                                                                      Page 66 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                          Document    Page 118 of 131                                                                                                    Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                          Codebtor




                                                                                                                                                                         Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                               Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Z & J, Llc
Dba Appealtech 7 West 36Th Street 10Th Floor
New York, Ny 10018                                                                    Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                   2,525.36
Zahn Court Reporting
208 East Plume Street Suite #214
Norfolk, Va 23510                                                                     Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                   1,267.00
Zayo Group Holdings, Inc
400 Centennial Parkway, Ste 200
Louisville, Co 80027                                                                  Services
                                                                                      Various dates prior to 9/3/2019                                                                   7,634.64
Zurich North America
P.O. Box 17138
Baltimore, Md 21297-1138                                                              Other Trade Debt
                                                                                      Various dates prior to 9/3/2019                                                                  32,737.80
Zurich-American Insurance
1400 American Lane Tower 1, 19Th Floor
Schaumburg, Il 60196-1056                                                             Refund
                                                                                      Various dates prior to 9/3/2019                                                                     248.16
Adelman, Al
128 Tanners Point Drive
                                                                                                                                                                         X
Stevensville, Md 21666                                                                Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  82,400.00
Albert, Alan
703 Walnut Hill Road
                                                                                                                                                                         X
Hockessin, De 19707                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 141,427.00
Cole, Andrew
212 Winchester Beach Dr
                                                                                                                                                                         X
Annapolis, Md 21409                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Clark, Andrew K.
3210 Seminary Ave
                                                                                                                                                                         X
Richmond, Va 23227                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
White, Andrew W.
1480 Windsor Way
                                                                                                                                                                         X
Manakin Sabot, Va 23103                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Zappia, Andrew
95 Wheatstone Circle
                                                                                                                                                                         X
Fairport, Ny 14450                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 154,538.00
Gehlhar, Bernard
2613 Isabelle Avenue
                                                                                                                                                                         X
San Mateo, Ca 94403                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Inamine, Brian
24508 Moorhen Court
                                                                                                                                                                         X
Valencia, Ca 91355                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Donnell, Brian J.
12 Cavendish Place
                                                                                                                                                                         X
Avon, Ct 06001                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 161,435.00
Petrequin, Brian
47 Eaton Place
                                                                                                                                                                         X
Bloomfield, Nj 07003                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Edington, Bruce
14 Fireside Drive
                                                                                                                                                                         X
Colts Neck, Nj 07722                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 158,240.00
Gaible, Bruce
9870 Gaylord Drive, Apt. 824
                                                                                                                                                                         X
Houston, Tx 77024                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 102,205.00
Matson, Bruce
117 Thomashire Court
                                                                                                                                                                         X
Richmond, Va 23229                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 621,856.00




                                                                                      Page 67 of 77
            Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                             Document    Page 119 of 131                                                                                                    Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                             Unliquidated
                                                                                                                                                Contingent
                                                                             Codebtor




                                                                                                                                                                            Disputed
                          Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                              Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                                  Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Richardson, Bruin
523 Sleepy Hollow Road
                                                                                                                                                                            X
Richmond, Va 23229                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  10,752.00
Couch, Bryan
16 Emerson Street
                                                                                                                                                                            X
Cresskill, Nj 07626                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 110,400.00
Gustafson, Charles
9312 Ludgate Drive
                                                                                                                                                                            X
Alexandria, Va 22309                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 291,443.00
Popler, Carmon
5 Slab Branch Court
                                                                                                                                                                            X
Marlton, Nj 08053                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 100,000.00
Osthimer, Charles E.
3201 Jackson Street
                                                                                                                                                                            X
San Francisco, Ca 94118                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 229,459.00
Horn, Charles H.
2026 Lake Street
                                                                                                                                                                            X
San Francisco, Ca 94121                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 258,713.00
Meyer, Charles (Susan)
736 Lee Road
                                                                                                                                                                            X
Crozier, Va 23039                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 153,384.00
Ognibene, Charles
91 Walpole Street
                                                                                                                                                                            X
Dover, Ma 02030                                                                          Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 308,000.00
Seyforth, Charles
6325 Ridgeway Road
                                                                                                                                                                            X
Richmond, Va 23226                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 105,616.00
Sims, Charles
3718 Glades End Lane
                                                                                                                                                                            X
Richmond, Va 23233                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 104,664.00
Kostich, Christine
24169 Mentry Drive
                                                                                                                                                                            X
Newhall, Ca 91321                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 100,000.00
Lange, Christopher J.
5615 Riverside Drive
                                                                                                                                                                            X
Richmond, Va 23225                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 110,400.00
Perkins, Christopher L.
513 Libbie Avenue
                                                                                                                                                                            X
Richmond, Va 23226                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 104,992.00
Lynch, Christopher
122 Westminster Drive
                                                                                                                                                                            X
West Hartford, Ct 06107                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 141,321.00
Pizzo, Christopher
3433 Ne 31St Avenue
                                                                                                                                                                            X
Lighthouse Point, Fl 33064                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 100,000.00
Haman, Clark
30435 Passageway Place
                                                                                                                                                                            X
Agoura Hills, Ca, 91301                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 100,000.00
Robison, Clint
22204 Camay Court
                                                                                                                                                                            X
Calabasas, Ca 91302                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 105,990.00
Craddock, Jr., John
406 North Meadow Street
                                                                                                                                                                            X
Richmond, Va 23220                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  36,342.00




                                                                                         Page 68 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                          Document    Page 120 of 131                                                                                                    Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                          Codebtor




                                                                                                                                                                         Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                               Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Freinberg, David C.
39 Greenview Way
                                                                                                                                                                         X
Montclair, Nj 07043                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 569,040.00
Cook, David L.
3 Hurlingham Dr.
                                                                                                                                                                         X
Honeoye Falls, Ny 14472                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Lay, David M.
100 Woodhall Drive
                                                                                                                                                                         X
Richmond, Va 23229                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 108,320.00
Phillips, David
78 Beckwith Pl
                                                                                                                                                                         X
Rutherford, Nj 07070                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  50,000.00
Wilson, David
19 Four Winds Lane
                                                                                                                                                                         X
New Canaan, Ct 06840                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Bowerman, Deke
216 Totoket Road
                                                                                                                                                                         X
Branford, Ct 06405                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 145,427.00
Mason, Diane J.
1464 23Rd Avenue
                                                                                                                                                                         X
San Francisco, Ca 94122                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Wilson Westwood, Diane
19 Four Winds Lane
                                                                                                                                                                         X
New Canaan, Ct 06840                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Foster, Donna
14421 Chepstow Road
                                                                                                                                                                         X
Midlothian, Va 23113                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 102,000.00
Amster, Doug H.
93 Crosby St. #2
                                                                                                                                                                         X
New York, Ny 10012                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  21,647.00
Dowd, Debra J.
3055 St. Marys Way
                                                                                                                                                                         X
Powhatan, Va 23139                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  21,504.00
Drzal, Michael P.
14 Union Street
                                                                                                                                                                         X
Jamestown, Ri 02835                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  14,712.00
Allen iii, E.G.
206 Hanover Avenue
                                                                                                                                                                         X
Ashland, Va, 23005                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
White, Edward T.
6 Windsor Way
                                                                                                                                                                         X
Richmond, Va, 23221                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Merkel, Edwin
33 Sturbridge Lane
                                                                                                                                                                         X
Pittsford, Ny 14534                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Acee, Elizabeth K.
216 Totoket Rd
                                                                                                                                                                         X
Branford, Ct 06405                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
White, Elizabeth
710 Denbigh Blvd, Suite 1
                                                                                                                                                                         X
Newport News, Va 23608                                                                Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 151,670.00
Burkholder, Evan A.
3888 W North Territorial Road
                                                                                                                                                                         X
Whitmore Lake, Mi 48189                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 198,176.00




                                                                                      Page 69 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                          Document    Page 121 of 131                                                                                                    Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                          Codebtor




                                                                                                                                                                         Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                               Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Whitley, Fred
22 Lincoln Street
                                                                                                                                                                         X
Hampton, Va 23669                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 229,065.00
LeClair, Gary D.
326 Wickham Glen Dr
                                                                                                                                                                         X
Richmond, Va 23238                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                               1,894,789.00
Grayson, Grant
4940 Old Main St, Unit 204,
                                                                                                                                                                         X
Henrico, Va, 23231                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  84,032.00
Mascitti, Gregory
29 Cricket Hill Dr
                                                                                                                                                                         X
Pittsford, Ny 14534                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 115,372.00
Jackson, Gretchen
1177 Redfields Road
                                                                                                                                                                         X
Charlottesville, Va 22903                                                             Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 110,400.00
Leinberg, Gunnar
27 Cedarbrook Circle
                                                                                                                                                                         X
Penfield, Ny 14526                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 129,754.00
Richard, Gwen
14 Greenway Plz, 11M
                                                                                                                                                                         X
Houston, Tx 77046                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Hale, James C.
2936 Rosalind Avenue
                                                                                                                                                                         X
Roanoke, Va 24014                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  13,619.00
Hastings, Michael E.
3541 Peakwood Drive
                                                                                                                                                                         X
Roanoke, Va 24014                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  11,948.00
Sorvino, Heidi
30 Wildwood Lane
                                                                                                                                                                         X
Summit, Nj 007901                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Markus, Ilan
1348 Stillson Road
                                                                                                                                                                         X
Fairfield, Ct 06824                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Anelli, James
431 Fox Chase Rd
                                                                                                                                                                         X
Chester, Nj 07930                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 154,246.00
Carroll, James
108 Cairn Ridge Rd
                                                                                                                                                                         X
East Falmouth, Ma 02536                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Guy, James
3607 Brook Road
                                                                                                                                                                         X
Richmond, Va 23227                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 158,792.00
Childers, James M.
4319 Stylers Mill Crossing
                                                                                                                                                                         X
Williamsburg, Va 23188                                                                Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 107,228.00
Potepan, James
2266 Panorama Terrace
                                                                                                                                                                         X
Los Angeles, Ca 90039                                                                 Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 122,516.00
Seery, James T.
830 Cranford Ave
                                                                                                                                                                         X
Westfield, Nj 07090                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  53,760.00
Bowen, Jancie
591 Gateway Pt.
                                                                                                                                                                         X
Stone Mountain, Ga 30087                                                              Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00




                                                                                      Page 70 of 77
            Case 19-34574-KRH                       Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                          Document    Page 122 of 131                                                                                                    Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                          Codebtor




                                                                                                                                                                         Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                               Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Barringer, Janet
12 Pilgrim Circle
                                                                                                                                                                         X
Wellesley, Ma 02481                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  71,053.00
Grubin, Janice B.
652 Broadway, Apt. 5
                                                                                                                                                                         X
New York, Ny 10012                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 111,908.00
Medley, Jason
2652 Westgate Street
                                                                                                                                                                         X
Houston, Tx 77098                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Gregory, Jay S.
46 Bypass Road
                                                                                                                                                                         X
Lincoln, Ma 01773                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  32,847.00
O'Hara, Jeff
159 Wild Azalea Lane
                                                                                                                                                                         X
Skillman, Nj 08558                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 308,000.00
Sherry, Jeff
10 Overhill Drive
                                                                                                                                                                         X
Marlboro, Nj 07746                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Alitz, Jeffery
24 Mt. Vernon St.
                                                                                                                                                                         X
Charlestown, Ma 02129                                                                 Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 158,614.00
Brown, Jeffrey
10021 Woodbaron Way
                                                                                                                                                                         X
Richmond, Va 23233                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                   8,960.00
Townes, Jeffrey
5239 Bessley Place
                                                                                                                                                                         X
Alexandria, Va 22304                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 108,008.00
Messenger, Jim
52 Fottler Avenue
                                                                                                                                                                         X
Lexington, Ma 02420                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  99,617.00
Mckenna, Joan
1016 The Preserve Drive
                                                                                                                                                                         X
Maidens, Va 23102                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  20,000.00
Robb, John (Jack)
1202 Palmyra Ave
                                                                                                                                                                         X
Richmond, Va 23227                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Cahill, John
7218 Edloe St.
                                                                                                                                                                         X
Houston, Tx 77025                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Hutchinson, John
250 Dean Road
                                                                                                                                                                         X
Brookline, Ma, 02445                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00
Jessee, John
5008 Fox Ridge Road, Sw
                                                                                                                                                                         X
Roanoke, Va 24018                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 194,784.00
Oberdorf, John
44 Carteret Rd
                                                                                                                                                                         X
Allendale, Nj 07401                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 149,920.00
Reilly, John P.
9 Prospect Street, Unit 204
                                                                                                                                                                         X
Morristown, Nj 07960                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 308,391.00
Pirko, John
12207 Cabin Creek Drive
                                                                                                                                                                         X
Hanover, Va 23069                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 150,835.00




                                                                                      Page 71 of 77
            Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                           Document    Page 123 of 131                                                                                                    Exhibit F
                                                                                      LeClairRyan, PLLC

                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                           Unliquidated
                                                                                                                                              Contingent
                                                                           Codebtor




                                                                                                                                                                          Disputed
                        Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                            Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                                Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Selbach, John
3821 Thamesford Way
                                                                                                                                                                          X
Richmond, Va 23233                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 100,000.00
Lagrotteria, Joseph
6 Cambridge Court
                                                                                                                                                                          X
Eatontown, Nj 07724                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 201,608.00
Paranac, Joseph
191 Union Street
                                                                                                                                                                          X
Montclair, Nj 07042                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 186,892.00
Yates, Karen E.
28 Forest Court South
                                                                                                                                                                          X
Hamden, Ct 06518                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 100,000.00
Walker, Karol Corbin
24 Manor Dr
                                                                                                                                                                          X
Morris Township, Nj, 07960                                                             Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 241,440.00
Hill, Katja
17 Rio Vista Lane
                                                                                                                                                                          X
Richmond, Va 23226                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 168,640.00
Newsome, Kelvin
1150 Goodwin Place Ne
                                                                                                                                                                          X
Brookhaven, Ga, 30319                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                     832.00
Deventer, Kenneth V.
6 Theodore Drive
                                                                                                                                                                          X
Eatontown, Nj 07724                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                  43,008.00
Kenneally, Kevin
21 Charles Street
                                                                                                                                                                          X
Hingham, Ma 02043                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 237,496.00
Oddo, Kevin
5501 Wales Court
                                                                                                                                                                          X
Roanoke, Va 24018                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 184,115.00
Mills, Lauren
2759 Marshall Lake Drive
                                                                                                                                                                          X
Oakton, Va 22124                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 127,404.00
Albanese, Lee
646 Westfield Avenue
                                                                                                                                                                          X
Westfield, Nj 07090                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                  16,640.00
Baker, Lee Ann
38 Robbins Road
                                                                                                                                                                          X
Arlington, Ma 02476                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 100,000.00
Machado, Leslie
4210 Shannon Hill Road
                                                                                                                                                                          X
Alexandria, Va 22310                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 100,000.00
Georgiadis, Linda
3809 English Horn Ct
                                                                                                                                                                          X
Richmond, Va 23233-7676                                                                Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 149,920.00
Murphy, Lisa
1616 Dey Cove Drive
                                                                                                                                                                          X
Virginia Beach, Va 23454                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 150,086.00
Thompson, Lori D.
5542 Valley Drive
                                                                                                                                                                          X
Roanoke, Va 24018                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                  60,000.00
Schweller, Lori
5303 Little Fox Lane
                                                                                                                                                                          X
Charlottesville, Va 22903                                                              Preferred Stock Subscription, Interest and Dividends
                                                                                       Various dates prior to 9/3/2019                                                                 100,000.00




                                                                                       Page 72 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                            Document    Page 124 of 131                                                                                                    Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                            Unliquidated
                                                                                                                                               Contingent
                                                                            Codebtor




                                                                                                                                                                           Disputed
                         Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                             Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                                 Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Miller, Malinda
30 Ironia Rd
                                                                                                                                                                           X
Flanders, Nj 078360                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Malitz, Steven H.
51 Cliffmore Road
                                                                                                                                                                           X
West Hartford, Ct 06107                                                                 Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  26,880.00
Dombroff, Mark
10598 Hannah Farm Road
                                                                                                                                                                           X
Oakton, Va 22124                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Davis, Mary Elizabeth
5520 Old Gainsmill Lane
                                                                                                                                                                           X
Mechanicsville, Va 23111                                                                Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Bauer, Matthew
31 West Holly Street
                                                                                                                                                                           X
Cranford, Nj 07016                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Bass, Maureen
10 Lakeridge South
                                                                                                                                                                           X
Orchard Park, Ny 14127                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Ben'Ary, Megan
3712 Riverwood Road
                                                                                                                                                                           X
Alexandria, Va 22309                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Thompson, Melissa
5 Briarcliff Dr.
                                                                                                                                                                           X
Hopkinton, Ma 01748                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  67,200.00
Giunta, Michael
33 Tower Hill Rd
                                                                                                                                                                           X
North Reading, Ma 01864                                                                 Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 201,920.00
Goldman, Michael
6 White Briar
                                                                                                                                                                           X
Pittsford, Ny 14534                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 174,131.00
Holm, Michael
6400 Boulevard View
                                                                                                                                                                           X
Alexandria, Va 22307                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Hern, Michael L.
420 N. Stafford Avenue
                                                                                                                                                                           X
Richmond, Va 23220                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 262,717.00
Conway, Michael T.
5 Thorne Place
                                                                                                                                                                           X
Bridgeport, Ct 06605                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  31,960.00
Von Diezelski, Michael
787 Brushwood Court
                                                                                                                                                                           X
Millersville, Md 21108                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  20,000.00
Magee, Michael W.
10030 Inwood Drive
                                                                                                                                                                           X
Houston, Tx 77042                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Weinberg, Michael
44 Dracut Street
                                                                                                                                                                           X
Dorchester, Ma 02124                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 151,251.00
Smith, Michelle
2208 Dewees Creek Drive
                                                                                                                                                                           X
Mount Pleasant, Sc 29466                                                                Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  20,000.00
Reimer, Nancy
77 Pond Avenue, #406
                                                                                                                                                                           X
Brookline, Ma 02445                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 183,200.00




                                                                                        Page 73 of 77
            Case 19-34574-KRH                          Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                             Document    Page 125 of 131                                                                                                    Exhibit F
                                                                                        LeClairRyan, PLLC

                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                             Unliquidated
                                                                                                                                                Contingent
                                                                             Codebtor




                                                                                                                                                                            Disputed
                          Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                              Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                                  Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Reynolds, Nancy
925 Saddle Drive
                                                                                                                                                                            X
Salem, Va 24153                                                                          Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 100,000.00
Brodsky, Neal
1816 Tree Line Road
                                                                                                                                                                            X
Virginia Beach, Va 23454                                                                 Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 183,200.00
Ekblom, Neil H.
297 South Irving Street
                                                                                                                                                                            X
Ridgewood, Nj 07450                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  34,227.00
Hartzell, Neil
19 Franklin Rodgers Road
                                                                                                                                                                            X
Hingham, Ma 02043                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 183,200.00
Ferland, Niclas A.
50 Webster Point Road
                                                                                                                                                                            X
Madison, Ct 06443                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 100,000.00
Rogers, Np
21 Charnwood Road
                                                                                                                                                                            X
Richmond, Va 23229                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 149,920.00
Oberdorf, Bill
62 Lexington Drive
                                                                                                                                                                            X
Bluffton, Sc, 29910                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  85,908.00
Page, Eric M.
4318 Fauquier Avenue
                                                                                                                                                                            X
Richmond, Va 23227                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  33,546.00
Peden, Patricia L.
34 Blair Avenue
                                                                                                                                                                            X
Piedmont, Ca 94611                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 100,000.00
Voke, Patrick T.
41 Rocky Lane
                                                                                                                                                                            X
Cohasset, Ma 02025                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  65,973.00
Boyllan, Paul
78 Westwood Glen Road
                                                                                                                                                                            X
Westwood, Ma 02090                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 197,261.00
Drobbin, Paul D.
9 Oakcrest Court
                                                                                                                                                                            X
Holmdel, Nj 07748                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  60,480.00
Burleigh, Paul H.
19777 Buckeye Meadow Lane
                                                                                                                                                                            X
Northridge, Ca 91326                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 100,000.00
Kuhnel, Paul
223 North Broad Street
                                                                                                                                                                            X
Salem, Va 24153                                                                          Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  96,600.00
Perry, David E.
3287 Allendale Street, Sw
                                                                                                                                                                            X
Roanoke, Va 24014                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  10,752.00
Hart, Peter M.
1423 Carlos Ave
                                                                                                                                                                            X
Burlingame, Ca, 94010                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  81,157.00
Van, Peter
80 Burlwood Dr.
                                                                                                                                                                            X
San Francisco, Ca 94127                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                  80,000.00
Bonoli, Philip
2101 Basswood Court
                                                                                                                                                                            X
Westlake Village, Ca 91361                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                         Various dates prior to 9/3/2019                                                                 100,000.00




                                                                                         Page 74 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                            Document    Page 126 of 131                                                                                                    Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                            Unliquidated
                                                                                                                                               Contingent
                                                                            Codebtor




                                                                                                                                                                           Disputed
                         Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                             Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                                 Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Leitch, Powel
2802 Carolina Avenue
                                                                                                                                                                           X
Roanoke, Va 24014                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  50,000.00
King, Ray W.
5608 Shenandoah Avenue
                                                                                                                                                                           X
Norfolk, Va 23509                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 241,440.00
Mcguirk, Richard
140 Caversham Woods
                                                                                                                                                                           X
Pittsford, Ny 14534                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Wayne, Robert A.
4832 Chamal Circle
                                                                                                                                                                           X
Boca Raton, Fl 33487                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 149,920.00
Fletcher, Robert
6960 Birch Street
                                                                                                                                                                           X
Falls Church, Va 22046                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 140,685.00
Harrison, Robert
1819 Chantry Drive
                                                                                                                                                                           X
Arcadia, Ca 91006                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 183,200.00
Brener, Robert J.
228 Smull Avenue
                                                                                                                                                                           X
North Caldwell, Nj 07006                                                                Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Wonneberger, Robert M.
322 Woodruff Road
                                                                                                                                                                           X
Milford, Ct 06461                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 113,709.00
Mcwhorter, Robert
2313 Beckett Drive
                                                                                                                                                                           X
El Dorado Hills, Ca 95762                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Reklaitis, Robert
4802 Newport Avenue
                                                                                                                                                                           X
Bethesda, Md 20816                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  65,594.00
Yates, Robert
1980 Martin Farm Lane
                                                                                                                                                                           X
Charlottesville, Va 22901                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  33,312.00
Teskin, Robin
12724 Ox Meadow Drive
                                                                                                                                                                           X
Herndon, Va 20171                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 127,040.00
Adams, Rodney K.
700 Lakewater Drive
                                                                                                                                                                           X
Richmond, Va 23229                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 280,294.00
Sheff, Ronald
5902 Roland Avenue
                                                                                                                                                                           X
Baltimore, Md 21210                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  31,523.00
Moffett, Sarah
2717 N Vine St
                                                                                                                                                                           X
Denver, Co 80205                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  80,000.00
Sbertoli, Douglas L.
13671 Kingsmill Road
                                                                                                                                                                           X
Midlothian, Va 23113                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  11,200.00
Richter, Scott H.
8903 Rearden Road
                                                                                                                                                                           X
Richmond, Va 23229                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 183,200.00
Smith, Shane
3535 Piedmont Road Ne
                                                                                                                                                                           X
Atlanta, Ga 30305                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 168,640.00




                                                                                        Page 75 of 77
            Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                            Document    Page 127 of 131                                                                                                    Exhibit F
                                                                                       LeClairRyan, PLLC

                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                            Unliquidated
                                                                                                                                               Contingent
                                                                            Codebtor




                                                                                                                                                                           Disputed
                         Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                             Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                                 Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Boughton, Shanna
251 Montvale Avenue
                                                                                                                                                                           X
Woburn, Ma 01801                                                                        Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  94,000.00
Ramirez, Shannon
2719 Werlein
                                                                                                                                                                           X
Houston, Tx 77005                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Faraci, Stephen
414 Hickory Drive
                                                                                                                                                                           X
Manakin Sabot, Va 23103                                                                 Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Rice, Stephen
4506 Ivanhoe Street
                                                                                                                                                                           X
Houston, Tx, 77027                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Romine, Stephen
3052 Lynndale Road
                                                                                                                                                                           X
Virginia Beach, Va 23452                                                                Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 190,771.00
Brown, Steve E.
10110 Ironbridge Road
                                                                                                                                                                           X
Chesterfield, Va 23832                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  68,598.00
Blaine, Steven W.
2000 Lewis Mountain Road
                                                                                                                                                                           X
Charlottesville, Va 22903                                                               Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 149,920.00
North, Susan
224 Kings Grant Drive
                                                                                                                                                                           X
Yorktown, Va 23692                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 242,795.00
Tischner, Tate
71 Fuller Avenue
                                                                                                                                                                           X
Webster, Ny 14580                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Butler, Thomas
4501 Avia Circle # 316
                                                                                                                                                                           X
Richmond, Va 23233                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 128,559.00
Coulter, Thomas
5029 Westcott Ridge Drive
                                                                                                                                                                           X
Glen Allen, Va 23059                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 121,372.00
Wolf, Thomas M.
3810 Seminary Avenue
                                                                                                                                                                           X
Richmond, Va 23227                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 283,040.00
O'Leary, Thomas
430 S. Broadway, Unit 102
                                                                                                                                                                           X
Los Angeles, Ca 90013                                                                   Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  20,000.00
Adelman, Tim
404 Queens Court
                                                                                                                                                                           X
Stevensville, Md 21666                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                  20,000.00
Galante, Todd
250 Ridgedale Avenue
                                                                                                                                                                           X
Florahm Park, Nj 07932                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 185,530.00
Regan, Tom
111 Hansell Road
                                                                                                                                                                           X
New Providence, Nj 07974                                                                Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 100,000.00
Inge, Vern
1017 South Center Street
                                                                                                                                                                           X
Ashland, Va 23005                                                                       Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 204,000.00
Hutchison, Warren
250 Dean Road
                                                                                                                                                                           X
Brookline, Ma 02445                                                                     Preferred Stock Subscription, Interest and Dividends
                                                                                        Various dates prior to 9/3/2019                                                                 150,835.00




                                                                                        Page 76 of 77
           Case 19-34574-KRH                        Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                      Desc Main
                                                          Document    Page 128 of 131                                                                                                    Exhibit F
                                                                                     LeClairRyan, PLLC

                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                          Unliquidated
                                                                                                                                             Contingent
                                                                          Codebtor




                                                                                                                                                                         Disputed
                       Creditor's Name, Mailing Adress                                               Date of Claim was Incurred and
                           Including Zip Code, and                                                   Consideration for Claim. If Claim                                              Amount
                               Account Number                                                         is Subject to Setoff, So State.                                               of Claim
Roth, Wayne M.
2925 West 5Th Street, Apt 21F
                                                                                                                                                                         X
Brooklyn, Ny 11224                                                                    Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  31,014.00
Despo, William A.
2 Van Circle
                                                                                                                                                                         X
Rumson, Nj 07760                                                                      Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                  32,847.00
Janicki, William
1225 Macaulay Cir
                                                                                                                                                                         X
Carmichael, Ca 95608                                                                  Preferred Stock Subscription, Interest and Dividends
                                                                                      Various dates prior to 9/3/2019                                                                 100,000.00



                       Total Schedule F - Unsecureds                                                                                            X                                   41,473,971.28




                                                                                      Page 77 of 77
          Case 19-34574-KRH                         Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                Desc Main
                                                          Document    Page 129 of 131
 Fill in this information to identify the case:

 Debtor name         LeClairRyan PLLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-34574
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  FN - See Global Notes
              lease is for and the nature of
              the debtor's interest

                  State the term remaining

              List the contract number of any                                         See Exhibit Schedule G
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                Case 19-34574-KRH                            Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                                                                 Desc Main
                                                                   Document    Page 130 of 131
                                                                                                                                                                                                          Exhibit G
                                                                                                    LeClairRyan PLLC
                                                                                     List of Executory Contracts and Expired Leases

                                                                                                                                                                       Term                  Description of
                    Counter Party                                                        Address                                             City, State Zip           Date                 Contract or Lease

Delta Dental of Virginia                            Attn: Peter V. Davies, II, VP, Sales & Marketing, 4818 Starkey Road               Roanoke, VA 24018-8542      Renews annually   Dental Benefits
Continental Casualty Company                        151 North Franklin Street                                                         Chicago, IL 60606              01/01/20       Insurance - Fiduciary
Hartford Casualty Insurance Company                 One Hartford Plaza                                                                Hartford, CT 06115             12/31/19       Insurance - Auto
Hartford Casualty Insurance Company                 One Hartford Plaza                                                                Hartford, CT 06115             12/31/19       Insurance - Umbrella
Hartford Fire Insurance Compnay                     One Hartford Plaza                                                                Hartford, CT 06115             12/31/19       Insurance - Commercial
Hartford Fire Insurance Compnay                     One Hartford Plaza                                                                Hartford, CT 06115             12/31/19       Insurance - Foreign
Hiscox Inc.                                         520 Madison Avenue, 32nd Floor                                                    New York, NY 10022             12/31/19       Insurance - Kidnap/Extortion
Ironshore Specialty Insurance Company               75 Federal Street, 5th Floor                                                      Boston, MA 02110               12/31/19       Insurance - Cyber
Nautilus Insurance Company                          7233 East Butherus Drive                                                          Scottsdale, AZ 85260           01/01/20       Insurance - Professional
R T Specialty LLC                                   500 West Monroe Street, 30th Floor                                                Chicago, IL 60661              12/31/19       Insurance - Earthquake
The Hartford Business Service Center                3600 Wiseman Boulevard                                                            San Antonio, TX 78251          12/31/19       Insurance - Workers' Comp
Travelers Casualty and Surety Company of America    385 Washington Street - Mail Code 9275-NB03F                                      St. Paul, MN 55102             12/31/19       Insurance - Crime
11th & Cochran, LC                                  Attn: Hunter E. Craig Co. P.O. Box 5509                                           Charlottesville, VA 22902      03/31/20       Lease
Admiral Cochrane, LLC                               c/o Cushman & Wakefield of MD, Inc. 500 East Pratt Street, Suite 500              Baltimore, MD 21202            03/31/26       Lease
Baltic Providence, LLC                              2180 Mendon Road, Suite 11                                                        Cumberland, RI 02864           12/31/19       Lease
BCAL 44 Montgomery Property, LLC                    c/o Avison Young, 44 Montgomery Street, Suite 150                                 San Francisco, CA 94104        09/30/25       Lease
Carlyle Overlook Owner, LLC                         c/o Principal Real Estate Investors, LLC Attn: Shawn Leisinger, 711 High Street   Des Moines, Iowa 50392         10/31/27       Lease
EYP Realty, LLC                                     c/o Brookfield Properties Management LLC, Attn: General Manager                   Los Angeles, CA 90017          12/31/22       Lease
                                                    725 S. Figueroa Street, Suite 1850
Faison-Roanoke Office Limited Partnership           c/o Faison & Associates, LLC 121 West Trade Street, 27th Floor                    Charlotte, NC 28202            12/31/20       Lease
Ford Motor Land Development Corporation             3300 Town Center Drive, Suite 1100                                                Dearborn, Michigan 48126       03/31/22       Lease
Hertz Norfolk 999 Waterside, LLC                    999 Waterside Drive, Suite 2300                                                   Norfolk, VA, 23510             05/31/21       Lease
Hines Sacramento Wells Fargo Center LP              c/o Property Manager 400 Capitol Mall, Suite 670                                  Sacramento, CA 95814           10/31/23       Lease
Latham & Watkins LLP                                Attn: Chief Real Estate & Facilities Officer, 12636 High Bluff Drive              San Diego, CA 92130            06/23/21       Lease
LS Gold LLC, as successor to Talcott II Gold, LLC   c/o Shelbourne Diversified, 1125 Ocean Avenue                                     Lakewood, NJ 08701             08/31/22       Lease
MA-60 State Associates, LLC                         c/o Oxford Properties Group 125 Summer Street                                     Boston, MA, 02110              12/31/28       Lease
Matrix One Riverfront Plaza, LLC                    c/o Matrix Realty, Inc. Attn: Joseph S. Taylor CN 4000                            Cranbury, NJ 08512             11/30/21       Lease
New Boston Long Wharf, LLC                          c/o New Boston Fund, Inc. 75 State Street, Suite 1410                             Boston, MA, 02109              12/31/21       Lease
Parmenter 919 Main Street, LP, LLLP                  c/o Parmenter Realty Partners, Attn: Property Manager                            Richmond, VA 23219             01/31/26       Lease
                                                    919 East Main Street, Suite 100
Ponte Gadea Washington, LLC                         Attn: Alina Toyos, VP, 270 Biscayne Blvd. Way, Suite 201                          Miami, FL 33131                12/31/24       Lease
Post Oak Realty Investment Partners, LP             Attn: President, 13355 Noel Road, 22nd Floor                                      Dallas, TX 75240               10/31/20       Lease
Quest Workspaces 515 N. Flagler, LLC                515 N. Flagler Drive                                                              West Palm Beach, FL 33401      09/30/19       Lease
Regional Headquarters, Inc.                         4201 Dominion Boulevard, Suite 300                                                Glen Allen, VA 23060           07/31/21       Lease
Regus Management Group, LLC                         P.O. Box 842456                                                                   Dallas, TX 75284               10/31/19       Lease
Regus Management Group, LLC                         P.O. Box 842456                                                                   Dallas, TX 75284               01/31/20       Lease
Regus Management Group, LLC                         P.O. Box 842456                                                                   Dallas, TX 75284               10/31/19       Lease
United Lex Partners                                 4405 Cox Road                                                                     Glen Allen, VA 23060           Unknown        Staffing
Annapolis City Marina Limited Partnership, LLLP     2328 West Joppa Road, Suite 200                                                   Lutherville, MD 21093          07/31/23       Sub-Lease
Goodman, Allen & Filetti, PLLC                      Attn: Daniel G. Krasnegor, 123 E. Main Street, 7th Floor                          Charlottesville, VA 22902      03/31/20       Sub-Lease
HeimLantz CPAs & Advisors, LLC                      Attn: Heim F. Carter, 180 Admiral Cochrane Drive                                  Annapolis, MD 21401            12/31/20       Sub-Lease
Morton G. Thalhimer, Inc.                           Attn: Chip Dustin, Wachovia Tower, 10 South Jefferson Street, Suite 1700          Roanoke, VA 24011              12/31/20       Sub-Lease
Tuckahoe Holdings                                   Attn: Peter Ferrell, 919 East Main Street, Suite 2010                             Richmond, VA 23219             02/28/22       Sub-Lease
Westbourne Investment Advisors, Inc.                410 Severn Avenue, Suite 216                                                      Annapolis, MD 20814            07/31/23       Sub-Lease




                                                                                                          1 of 1
          Case 19-34574-KRH                           Doc 208 Filed 10/31/19 Entered 10/31/19 17:08:52                           Desc Main
                                                            Document    Page 131 of 131
 Fill in this information to identify the case:

 Debtor name         LeClairRyan PLLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-34574
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
